Exhibit 10.1

 

EXECUTION VERSION

 

LOAN FINANCING AND SERVICING AGREEMENT

 

dated as of December 14, 2018

 

ORCC FINANCING III LLC
as Borrower,

 

OWL ROCK CAPITAL CORPORATION,

as Equityholder,

 

OWL ROCK CAPITAL CORPORATION,
as Services Provider,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent

 

THE OTHER AGENTS PARTIES HERETO,

 

STATE STREET BANK AND TRUST COMPANY,
as Collateral Agent,

 

and

 

CORTLAND CAPITAL MARKET SERVICES LLC,

as Collateral Custodian

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions

51

 

 

 

ARTICLE II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

53

 

 

 

Section 2.1

Advances

53

Section 2.2

Funding of Advances

53

Section 2.3

Notes

54

Section 2.4

Repayment and Prepayments

55

Section 2.5

Permanent Reduction of Facility Amount

55

Section 2.6

Extension of Revolving Period

56

Section 2.7

Calculation of Discount Factor

56

Section 2.8

Increase in Facility Amount

58

Section 2.9

Defaulting Lenders

58

 

 

 

ARTICLE III

YIELD, UNDRAWN FEE, ETC.

59

 

 

 

Section 3.1

Yield and Undrawn Fee

59

Section 3.2

Yield and Undrawn Fee Distribution Dates

59

Section 3.3

Yield Calculation

60

Section 3.4

Computation of Yield, Fees, Etc.

60

 

 

 

ARTICLE IV

PAYMENTS; TAXES

60

 

 

 

Section 4.1

Making of Payments

60

Section 4.2

Due Date Extension

60

Section 4.3

Taxes

60

 

i

--------------------------------------------------------------------------------



 

ARTICLE V

INCREASED COSTS, ETC.

64

 

 

 

Section 5.1

Increased Costs, Capital Adequacy

64

 

 

 

ARTICLE VI

EFFECTIVENESS; CONDITIONS TO ADVANCES

66

 

 

 

Section 6.1

Effectiveness

66

Section 6.2

Advances and Reinvestments

68

Section 6.3

Transfer of Collateral Obligations and Permitted Investments

70

 

 

 

ARTICLE VII

ADMINISTRATION AND MANAGEMENT OF COLLATERAL OBLIGATIONS; THE EQUITYHOLDER

71

 

 

 

Section 7.1

Retention and Termination of the Services Provider

71

Section 7.2

Resignation and Removal of the Services Provider; Appointment of Successor
Services Provider

72

Section 7.3

Duties of the Services Provider

73

Section 7.4

Representations and Warranties of the Services Provider

74

Section 7.5

Covenants of the Services Provider

77

Section 7.6

[Reserved]

80

Section 7.7

Covenants of the Equityholder

80

Section 7.8

Collateral Reporting

80

Section 7.9

Notices

80

Section 7.10

Procedural Review of Collateral Obligations; Access to Services Provider and
Services Provider’s Records

81

Section 7.11

Optional Sales

82

Section 7.12

Repurchase or Substitution of Warranty Collateral Obligations

84

Section 7.13

Servicing of REO Assets

85

 

 

 

ARTICLE VIII

PLEDGED ACCOUNTS; PAYMENTS

86

 

 

 

Section 8.1

Pledged Accounts

86

Section 8.2

Excluded Amounts

88

 

ii

--------------------------------------------------------------------------------



 

Section 8.3

Distributions, Reinvestment and Dividends

89

Section 8.4

Fees

92

Section 8.5

Monthly Report

92

 

 

 

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

93

 

 

 

Section 9.1

Organization and Good Standing

93

Section 9.2

Due Qualification

94

Section 9.3

Power and Authority

94

Section 9.4

Binding Obligations

94

Section 9.5

Security Interest

94

Section 9.6

No Violation

95

Section 9.7

No Proceedings

95

Section 9.8

No Consents

96

Section 9.9

Solvency

96

Section 9.10

Compliance with Laws

96

Section 9.11

Taxes

96

Section 9.12

Monthly Report

96

Section 9.13

No Liens, Etc.

96

Section 9.14

Information True and Correct

97

Section 9.15

Bulk Sales

97

Section 9.16

Collateral

97

Section 9.17

Selection Procedures

97

Section 9.18

Indebtedness

97

Section 9.19

No Injunctions

98

Section 9.20

No Subsidiaries

98

Section 9.21

ERISA Compliance

98

 

iii

--------------------------------------------------------------------------------



 

Section 9.22

Investment Company Status

98

Section 9.23

Set-Off, Etc.

98

Section 9.24

Collections

98

Section 9.25

Value Given

98

Section 9.26

Use of Proceeds

98

Section 9.27

Separate Existence

98

Section 9.28

Transaction Documents

99

Section 9.29

EEA Financial Institution

99

Section 9.30

Sanctions, Anti-Money Laundering

99

Section 9.31

Anti-Bribery and Corruption

100

 

 

 

ARTICLE X

COVENANTS

100

 

 

 

Section 10.1

Protection of Security Interest of the Secured Parties

100

Section 10.2

Other Liens or Interests

101

Section 10.3

Costs and Expenses

101

Section 10.4

Reporting Requirements

102

Section 10.5

Separate Existence

102

Section 10.6

Hedging Agreements

105

Section 10.7

Tangible Net Worth

107

Section 10.8

Taxes

107

Section 10.9

Merger, Consolidation, Etc.

107

Section 10.10

Deposit of Collections

107

Section 10.11

Indebtedness; Guarantees

107

Section 10.12

Limitation on Purchases from Affiliates

108

Section 10.13

Documents

108

Section 10.14

Preservation of Existence

108

 

iv

--------------------------------------------------------------------------------



 

Section 10.15

Limitation on Investments

108

Section 10.16

Distributions

108

Section 10.17

Performance of Borrower Assigned Agreements

109

Section 10.18

Material Modifications

109

Section 10.19

Further Assurances; Financing Statements

109

Section 10.20

Obligor Payment Instructions

110

Section 10.21

Delivery of Collateral Obligation Files

110

Section 10.22

Collateral Obligation Schedule

110

Section 10.23

[Reserved]

110

Section 10.24

[Reserved]

110

Section 10.25

[Reserved]

110

Section 10.26

Proceedings

110

Section 10.27

Officer’s Certificate

111

Section 10.28

Policies and Procedures for Sanctions

111

Section 10.29

Compliance with Sanctions

111

 

 

 

ARTICLE XI

THE COLLATERAL AGENT

111

 

 

 

Section 11.1

Appointment of Collateral Agent

111

Section 11.2

Monthly Reports

111

Section 11.3

Collateral Administration

111

Section 11.4

Removal or Resignation of Collateral Agent

115

Section 11.5

Representations and Warranties

115

Section 11.6

No Adverse Interest of Collateral Agent

116

Section 11.7

Reliance of Collateral Agent

116

Section 11.8

Limitation of Liability and Collateral Agent Rights

116

Section 11.9

Tax Reports

119

 

v

--------------------------------------------------------------------------------



 

Section 11.10

Merger or Consolidation

119

Section 11.11

Collateral Agent Compensation

119

Section 11.12

Compliance with Applicable Anti-Bribery and Corruption, Anti-Terrorism and Money
Laundering Regulations

119

 

 

 

ARTICLE XII

GRANT OF SECURITY INTEREST

120

 

 

 

Section 12.1

Borrower’s Grant of Security Interest

120

Section 12.2

Borrower Remains Liable

121

Section 12.3

Release of Collateral

121

 

 

 

ARTICLE XIII

FACILITY TERMINATION EVENTS

122

 

 

 

Section 13.1

Facility Termination Events

122

Section 13.2

Effect of Facility Termination Event

125

Section 13.3

Rights upon Facility Termination Event

125

Section 13.4

Collateral Agent May Enforce Claims Without Possession of Notes

126

Section 13.5

Collective Proceedings

127

Section 13.6

Insolvency Proceedings

127

Section 13.7

Delay or Omission Not Waiver

128

Section 13.8

Waiver of Stay or Extension Laws

128

Section 13.9

Limitation on Duty of Collateral Agent in Respect of Collateral

128

Section 13.10

Power of Attorney

129

Section 13.11

Purchase Right

129

 

 

 

ARTICLE XIV

THE FACILITY AGENT

130

 

 

 

Section 14.1

Appointment

130

Section 14.2

Delegation of Duties

130

Section 14.3

Exculpatory Provisions

130

 

vi

--------------------------------------------------------------------------------



 

Section 14.4

Reliance by Note Agents

131

Section 14.5

Notices

131

Section 14.6

Non-Reliance on Note Agents

131

Section 14.7

Indemnification

132

Section 14.8

Successor Note Agent

132

Section 14.9

Note Agents in their Individual Capacity

133

Section 14.10

Borrower Procedural Review

133

Section 14.11

Compliance with Applicable Anti-Bribery and Corruption, Anti-Terrorism and Money
Laundering Regulations

133

 

 

 

ARTICLE XV

ASSIGNMENTS

133

 

 

 

Section 15.1

Restrictions on Assignments by the Borrower and the Services Provider

133

Section 15.2

Documentation

133

Section 15.3

Rights of Assignee

134

Section 15.4

Assignment by Lenders

134

Section 15.5

Registration; Registration of Transfer and Exchange

134

Section 15.6

Mutilated, Destroyed, Lost and Stolen Notes

135

Section 15.7

Persons Deemed Owners

136

Section 15.8

Cancellation

136

Section 15.9

Participations; Pledge

136

 

 

 

ARTICLE XVI

INDEMNIFICATION

138

 

 

 

Section 16.1

Borrower Indemnity

138

Section 16.2

Services Provider Indemnity

138

Section 16.3

Contribution

139

 

vii

--------------------------------------------------------------------------------



 

ARTICLE XVII

MISCELLANEOUS

139

 

 

 

Section 17.1

No Waiver; Remedies

139

Section 17.2

Amendments, Waivers

140

Section 17.3

Notices, Etc.

141

Section 17.4

Costs and Expenses

141

Section 17.5

Binding Effect; Survival

141

Section 17.6

Captions and Cross References

142

Section 17.7

Severability

142

Section 17.8

GOVERNING LAW

142

Section 17.9

Counterparts

142

Section 17.10

WAIVER OF JURY TRIAL

142

Section 17.11

No Proceedings

143

Section 17.12

Limited Recourse

143

Section 17.13

ENTIRE AGREEMENT

144

Section 17.14

Confidentiality

145

Section 17.15

Non-Confidentiality of Tax Treatment

145

Section 17.16

Replacement of Lenders

145

Section 17.17

Consent to Jurisdiction

146

Section 17.18

Option to Acquire Rating

147

Section 17.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

147

 

 

 

ARTICLE XVIII

COLLATERAL CUSTODIAN

148

 

 

 

Section 18.1

Designation of Collateral Custodian

148

Section 18.2

Duties of the Collateral Custodian

148

Section 18.3

Delivery of Collateral Obligation Files

150

 

viii

--------------------------------------------------------------------------------



 

Section 18.4

Collateral Obligation File Certification

151

Section 18.5

Release of Collateral Obligation Files

151

Section 18.6

Examination of Collateral Obligation Files

153

Section 18.7

Lost Note Affidavit

154

Section 18.8

Transmission of Collateral Obligation Files

154

Section 18.9

Merger or Consolidation

154

Section 18.10

Collateral Custodian Compensation

154

Section 18.11

Removal or Resignation of Collateral Custodian

155

Section 18.12

Limitations on Liability

156

Section 18.13

Collateral Custodian as Agent of Collateral Agent

157

 

ix

--------------------------------------------------------------------------------



 

EXHIBIT A

Form of Note

EXHIBIT B

Audit Standards

EXHIBIT C-1

Form of Advance Request

EXHIBIT C-2

Form of Reinvestment Request

EXHIBIT C-3

Form of Asset Approval Request

EXHIBIT C-4

Form of Prepayment Notice

EXHIBIT D

Form of Monthly Report

EXHIBIT E

Form of Joinder Agreement

EXHIBIT F-1

Authorized Representatives of Services Provider

EXHIBIT F-2

Request for Release and Receipt

EXHIBIT F-3

Request for Release of Request for Release and Receipt

EXHIBIT G-1

U.S. Tax Compliance Certificate (Foreign Lender - non-Partnerships)

EXHIBIT G-2

U.S. Tax Compliance Certificate (Foreign Participant - non-Partnerships)

EXHIBIT G-3

U.S. Tax Compliance Certificate (Foreign Participants - Partnerships)

EXHIBIT G-4

U.S. Tax Compliance Certificate (Foreign Lenders - Partnerships)

EXHIBIT H

Schedule of Collateral Obligations Certification

 

 

SCHEDULE 1

Diversity Score Calculation

SCHEDULE 2

Moody’s Industry Classification Group List

SCHEDULE 3

Collateral Obligations

SCHEDULE 4

Approved Valuation Firms

 

 

ANNEX A

Notice Information

ANNEX B

Commitments

 

x

--------------------------------------------------------------------------------



 

LOAN FINANCING AND SERVICING AGREEMENT

 

THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of
December 14, 2018, among ORCC FINANCING III LLC, a Delaware limited liability
company (the “Borrower”), OWL ROCK CAPITAL CORPORATION, a Maryland corporation,
as equityholder (in such capacity, together with its successors and permitted
assigns in such capacity, the “Equityholder”), the SERVICES PROVIDER (as
hereinafter defined), each LENDER (as hereinafter defined) FROM TIME TO TIME
PARTY HERETO, the AGENTS for each LENDER GROUP (as hereinafter defined) from
time to time parties hereto (each such party, in such capacity, together with
their respective successors and permitted assigns in such capacity, an “Agent”),
STATE STREET BANK AND TRUST COMPANY, as Collateral Agent, and CORTLAND CAPITAL
MARKET SERVICES LLC, as Collateral Custodian (each as hereinafter defined), and
DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent (in such capacity, together
with its successors and permitted assigns in such capacity, the “Facility
Agent”).

 

RECITALS

 

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Services Provider to
perform certain servicing functions related to the Collateral Obligations (as
defined herein) on the terms and conditions set forth herein; and

 

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Services Provider desires to perform certain servicing
functions related to the Collateral Obligations on the terms and conditions set
forth herein.

 

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Defined Terms.  As used in this
Agreement, the following terms have the following meanings:

 

“1940 Act” means the Investment Company Act of 1940, as amended

 

“Account Collateral” has the meaning set forth in Section 12.1(d).

 

“Account Control Agreement” means the Account Control Agreement, dated as of the
Effective Date, by and among the Borrower, as pledgor, the Collateral Agent on
behalf of the

 

--------------------------------------------------------------------------------



 

Secured Parties, as secured party, and State Street Bank and Trust Company, as
Securities Intermediary and depository bank.

 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

 

“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.

 

“Advance” has the meaning set forth in Section 2.1(a).

 

“Advance Date” has the meaning set forth in Section 2.1(a).

 

“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination, the corresponding percentage for the type of Eligible
Collateral Obligation (such type, other than in the case of a Specified First
Lien Loan, to be determined by the Facility Agent in its sole discretion as of
the related Cut-Off Date) (a) that is a First Lien Loan, 75%, (b) that is a FILO
Loan and the attaching Leverage Multiple (x) exceeds 2.0x and is equal to or
less than 2.5x, 50%, (y) exceeds 1.5x and is equal to or less than 2.0x, 55% and
(z) is equal to or less than 1.5x, 60%, or (c) that is a Second Lien Loan, 40%.

 

“Advance Request” has the meaning set forth in Section 2.2(a).

 

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

 

“Affected Person” has the meaning set forth in Section 5.1.

 

“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan).  For the purposes of this definition,
“Control” shall mean the possession, directly or indirectly (including through
affiliated entities), of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.

 

“Agent” has the meaning set forth in the Preamble.

 

“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amounts for all Eligible Collateral Obligations.

 

“Aggregate Funded Spread” means, as of any date of determination, the sum of:
(a) in the case of each Eligible Collateral Obligation (including, for any
Deferrable Collateral Obligation, only the required current cash pay interest
thereon) that bears interest at a spread over a London interbank offered rate
based index, (i) the stated interest rate spread on each such Collateral

 

2

--------------------------------------------------------------------------------



 

Obligation above such index multiplied by (ii) the Collateral Obligation Amount
of each such Collateral Obligation, plus (b) in the case of each Eligible
Collateral Obligation (including, for any Deferrable Collateral Obligation, only
the required current cash pay interest thereon) that bears interest at a spread
over an index other than a London interbank offered rate based index, (A) the
excess for each such Collateral Obligation of the sum of such spread for each
such Collateral Obligation and such index for each such Collateral Obligation
over the LIBOR Rate for such applicable period of time (which spread or excess
may be expressed as a negative percentage) multiplied by (B) the Collateral
Obligation Amount of each such Collateral Obligation plus (c) in the case of
each Eligible Collateral Obligation (including, for any Deferrable Collateral
Obligation, only the required current cash pay interest thereon) that is a Fixed
Rate Collateral Obligation, (x) the interest rate for such Collateral Obligation
minus the then-applicable LIBOR Rate of a period of three months multiplied by
(y) the Collateral Obligation Amount of each such Collateral Obligation.

 

“Aggregate Notional Amount” shall mean, with respect to any date of
determination, an amount equal to the sum of the notional amounts or equivalent
amounts of all outstanding Hedging Agreements, Replacement Hedging Agreements
and Qualified Substitute Arrangements, each as of such date of determination.

 

“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Revolving Loan and Delayed Drawdown Loan included in the
Collateral as of such date.  The Aggregate Unfunded Amount shall not include any
commitments under any Revolving Loan or Delayed Drawdown Loan that have expired,
terminated or been reduced to zero, and shall be reduced concurrently (and upon
notice thereof to the Facility Agent) with each documented reduction in
commitments of the Borrower under such Revolving Loan or Delayed Drawdown Loan.

 

“Aggregate Unfunded Equity Amount” means, as of any date of determination, the
sum of the Unfunded Exposure Equity Amounts of each Revolving Loan and Delayed
Drawdown Loan included in the Collateral as of such date.

 

“Agreement” means this Loan Financing and Servicing Agreement (including each
annex, exhibit and schedule hereto), as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the highest of:

 

(a)                                 the rate of interest announced publicly by
DBNY in New York, New York, from time to time as DBNY’s base commercial lending
rate;

 

(b)                                 ½ of one percent above the Federal Funds
Rate; and

 

(c)                                  0.

 

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period and
any amounts paid into

 

3

--------------------------------------------------------------------------------



 

the Collection Account during the related Collection Period under any Hedging
Agreement with respect to the Accrual Period ending on the day preceding such
Distribution Date (excluding any Collections necessary to settle the acquisition
of Eligible Collateral Obligations), plus (b) any investment income earned on
amounts on deposit in the Collection Account since the immediately prior
Distribution Date (or since the Effective Date in the case of the first
Distribution Date), plus (c) any Repurchase Amounts deposited in the Collection
Account with respect to the related Collection Period.

 

“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.32(a).

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 9.30(b).

 

“Applicable Banking Law” means, for any Person, all existing and future laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including, without limitation, those relating to
anti-bribery and corruption, the funding of terrorist activities and money
laundering, including the U.S. Foreign Corrupt Practices Act, the U.K. Bribery
Act, other applicable anti-bribery and corruption legislation, and Section 326
of the USA Patriot Act.

 

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person and applicable
judgments, decrees, injunctions, writs, awards or orders of any court,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.

 

“Applicable Margin” means (i) during the Revolving Period and prior to the
occurrence of any Facility Termination Event, 2.20% per annum, (ii) on and after
the end of the Revolving Period and prior to the occurrence of any Facility
Termination Event, the Applicable Margin shall be increased by 0.15% per annum
and (iii) after the occurrence of any Facility Termination Event, the Applicable
Margin shall be increased by 2.00% per annum.

 

“Appraised Value” means, with respect to any Asset Based Loan, the most recently
calculated appraised value of the pro rata portion of the underlying collateral
securing such Collateral Obligation as determined by an Approved Valuation Firm.

 

“Approved Valuation Firm” means, with respect to (i) any Collateral Obligation,
any valuation firm either (a) specified on the related Asset Approval Request or
Reinvestment Request and approved by the Facility Agent and the Borrower or
(b) otherwise approved in writing by the Facility Agent in its reasonable
discretion or (ii) any calculation of the Discount Factor, each valuation firm
listed on Schedule 4 attached hereto, as such schedule may be updated from time
to time with the prior consent of the Facility Agent; provided that no valuation
firm may be used as an Approved Valuation Firm for purposes of calculation of
the Discount Factor if it is utilized by the Services Provider or any of its
Affiliates on a regular basis to determine valuations with respect to the
Equityholder or any other entity that is managed by the Equityholder, the
Services Provider or any of their respective Affiliates thereof.

 

4

--------------------------------------------------------------------------------



 

“Asset Approval Request” means a notice in the form of Exhibit C-3 which
requests the approval of the Facility Agent, in its sole discretion, of any
Collateral Obligation (and the applicable Discount Factor, the related Original
Leverage Multiple, the Original Effective LTV and each other item listed in
Section 6.2(h)) and shall include (among other things):

 

(a)                                 the proposed date of each related
acquisition;

 

(b)                                 the Services Provider’s internal risk rating
for each such Collateral Obligation;

 

(c)                                  the Original Leverage Multiple (including
the attaching Leverage Multiple) and Original Effective LTV and attaching
Original Effective LTV (if such Collateral Obligation is an Asset Based Loan)
for each such Collateral Obligation, measured as of the date of such notice;

 

(d)                                 each requested other non-cash charge to be
included in EBITDA (if any);

 

(e)                                  a list, for each such Second Lien Loan, of
any Liens permitted under the applicable Underlying Instruments that are
permitted to (i) secure borrowed money in excess of $500,000, whether
individually or in the aggregate and (ii) rank in priority senior to or pari
passu with such Second Lien Loan;

 

(f)                                   a related Schedule of Collateral
Obligations;

 

(g)                                  all Obligor Information; and

 

(h)                                 the type of Loan.

 

“Asset Based Loan” means any Loan which the Services Provider identifies on the
related Asset Approval Request that (i) was underwritten primarily on the
appraised value of the assets securing such Loan and (ii) is governed by a
borrowing base.

 

“Assigned Participation Interest” means a Participation Interest in a loan
acquired under any Sale Agreement.

 

“Available Funds” has the meaning set forth in Section 17.12.

 

“Average Life” means, as of any day and with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of
(a) the number of years (rounded up to the nearest one hundredth thereof) from
such day to the respective dates of each successive Scheduled Collateral
Obligation Payment of principal on such Collateral Obligation multiplied by
(b) the respective amounts of principal of such Scheduled Collateral Obligation
Payments by (ii) the sum of all successive Scheduled Collateral Obligation
Payments of principal on such Collateral Obligation.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5

--------------------------------------------------------------------------------



 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

 

“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such Advance or portion thereof; provided, that in the case of

 

(a)                                 any day on or after the first day on which a
Committed Lender shall have notified the Facility Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Official Body asserts that it is
unlawful, for such Committed Lender to fund such Advance at the Base Rate set
forth above (and such Committed Lender shall not have subsequently notified the
Facility Agent that such circumstances no longer exist), or

 

(b)                                 any period in the event the LIBOR Rate is
not reasonably available to any Lender for such period,

 

the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period.

 

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International
Settlements:  (i) Basel III: International Framework for Liquidity Risk
Measurement, Standards and Monitoring (December 2010), (ii) Basel III: A Global
Regulatory Framework for More Resilient Banks and Banking Systems (June 2011),
(iii) Basel III: The Liquidity Coverage Ratio and Liquidity Risk Monitoring
Tools (January 2013), or (iv) any document supplementing, clarifying or
otherwise relating to any of the foregoing, or (b) any accord, treaty, statute,
law, rule, regulation, guideline or pronouncement (whether or not having the
force of law) of any governmental authority implementing, furthering or
complementing any of the principles set forth in the foregoing documents of
strengthening capital and liquidity, in each case as from time to time amended,
restated, supplemented or otherwise modified.  Without limiting the generality
of the foregoing, “Basel III Regulation” shall include Part 6 of the European
Union regulation 575/2013 on prudential requirements for credit institutions and
investment firms (the “CRR”) and any law, regulation, standard, guideline,
directive or other publication supplementing or otherwise modifying the CRR.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

6

--------------------------------------------------------------------------------



 

“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, or
(c) any entity whose underlying assets include “plan assets” (within the meaning
of the DOL Regulations).

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).

 

“Borrowing Base” means, as of any date of determination, (i) the product of
(a) the lower of (I) the Weighted Average Advance Rate and (II) the Maximum
Portfolio Advance Rate multiplied by (b) the Adjusted Aggregate Eligible
Collateral Obligation Balance plus (ii) the amount of Principal Collections on
deposit in the Principal Collection Account minus (iii) the Aggregate Unfunded
Equity Amount, if any, plus (iv) the amount on deposit in the Unfunded Exposure
Account.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed; provided that, when used in connection with the LIBOR Rate, the term
“Business Day” shall also exclude any day on which dealings in deposits in
Dollars are not carried out in the London interbank market.  All references to
any “day” or any particular day of any “calendar month” shall mean a calendar
day unless otherwise specified.

 

“Capped Fees/Expenses” means, at any time, the Collateral Agent Fees and
Expenses and the Collateral Custodian Fees and Expenses, in an aggregate amount
not to exceed $150,000 in any calendar year.

 

“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute willful disregard of such Independent
Manager’s duties as set forth in the Borrower’s organizational documents,
(ii) that such Independent Manager has engaged in or has been charged with, or
has been convicted of, fraud or other acts constituting a crime under any law
applicable to such Independent Manager, (iii) that such Independent Manager is
unable to perform his or her duties as Independent Manager due to death,
disability or incapacity, or (iv) that such Independent Manager no longer meets
the definition of Independent Manager.

 

“Change of Control” means the occurrence and continuation of (a) other than
pursuant to an Equityholder Credit Event Cure, the Equityholder’s failure to be
the sole equityholder of the Borrower (free and clear of any liens), (b) Owl
Rock Capital Holdings LLC or its successor in interest shall (i) cease to own
directly or indirectly at least a majority of the outstanding equity interests
of the Services Provider Advisor or (ii) fail to Control the Services Provider
Advisor or (c) Owl Rock Capital Partners shall cease to own directly or
indirectly at least a majority of the outstanding equity interests of Owl Rock
Capital Holdings LLC or its successor in interest.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

7

--------------------------------------------------------------------------------



 

“Collateral” has the meaning set forth in Section 12.1.

 

“Collateral Agent” means State Street Bank and Trust Company, solely in its
capacity as collateral agent hereunder, together with its successors and
permitted assigns in such capacity.

 

“Collateral Agent Fee Letter” means that certain letter agreement between the
Collateral Agent and the Borrower, as the same may be amended, supplemented or
otherwise modified by the parties thereto with the consent of the Facility
Agent.

 

“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.

 

“Collateral Custodian” means Cortland Capital Market Services LLC, solely in its
capacity as collateral custodian hereunder, together with its successors and
permitted assigns in such capacity.

 

“Collateral Custodian Fee Letter” means the Fee Letter, dated as of December 14,
2018 between the Collateral Custodian and the Borrower, as such letter may be
amended, modified, supplemented, restated or replaced from time to time in
accordance with the terms thereof.

 

“Collateral Custodian Fees and Expenses” has the meaning set forth in
Section 18.10.

 

“Collateral Database” has the meaning set forth in Section 11.3(a)(i).

 

“Collateral Obligation” means a Loan or a Participation Interest owned by the
Borrower, excluding the Retained Interest thereon.

 

“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the product of (i) the Discount Factor
of such Collateral Obligation at such time multiplied by (ii) the Principal
Balance of such Collateral Obligation at such time; provided, that if the
Effective LTV of any Asset Based Loan exceeds (as of such date of determination)
the limit for the applicable Loan type set forth below, then the Principal
Balance component of “Collateral Obligation Amount” of such Collateral
Obligation will be automatically (and without any action by the Facility Agent)
reduced by the amount necessary to cause such Collateral Obligation to comply
with the applicable limit set forth below:

 

Asset Based Loan Type (by collateral source)

 

Effective LTV Limit

 

working capital

 

90

%

fixed assets

 

75

%

intellectual property

 

60

%

 

The Collateral Obligation Amount of any Collateral Obligation that ceases to be
(or otherwise is not) an Eligible Collateral Obligation shall be zero.

 

“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, (i) if the Collateral
Obligation includes a promissory note, (x) an original, executed copy of such
promissory note, or (y) in the case of a lost promissory note, a copy of such
executed promissory note accompanied by an original executed affidavit and
indemnity endorsed by the Borrower in blank, in each case with respect to

 

8

--------------------------------------------------------------------------------



 

clause (x) or clause (y) with an unbroken chain of endorsements from each prior
holder of such promissory note to the Borrower or in blank (unless such note is
in bearer form, in which case delivery alone shall suffice), or (z) in the case
of a noteless Collateral Obligation, a copy of each executed document or
instrument evidencing the assignment of such Collateral Obligation to the
Borrower, (ii) copies (as indicated on the Schedule of Collateral Obligations
and the related Document Checklist) of any related loan agreement, security
agreement, mortgage, moveable or immoveable hypothec, deed of hypothec,
guarantees, note purchase agreement, intercreditor and/or subordination
agreement, each to the extent in the possession of the Borrower, (iii) copies of
the file-stamped (or the electronic equivalent of) UCC financing statements and
continuation statements (including amendments or modifications thereof)
authorized by the Obligor thereof or by another Person on the Obligor’s behalf
in respect of such Collateral Obligation, and (iv) any other document included
by the Services Provider on the related Document Checklist.

 

“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 3, as the same may be updated by the Borrower (or the Services
Provider on behalf of the Borrower) from time to time.

 

“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversity Test, the Minimum Weighted Average Spread Test, the
Minimum Weighted Average Coupon Test and the Maximum Weighted Average Life Test.

 

“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.

 

“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.

 

“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.

 

“Commercial Paper Rate” for Advances means, to the extent a Lender funds such
Advances by issuing commercial paper, the sum of (i) the weighted average of the
rates at which commercial paper notes of such Lender issued to fund such
Advances (which shall include commissions of placement agents and dealers,
incremental carrying costs incurred with respect to its commercial paper
maturing on dates other than those on which corresponding funds are received by
the Lender and costs or other borrowings by the Lender (other than under any
related support facility)) may be sold by any placement agent or commercial
paper dealer selected by such Lender, as agreed in good faith between each such
agent or dealer and such Lender; provided, that if the rate (or rates) as agreed
between any such agent or dealer and such Lender for any Advance is a discount
rate (or rates), then such rate shall be the rate (or if more than one rate, the
weighted average of the rates) resulting from converting such discount rate (or
rates) to an interest-bearing equivalent rate per annum plus, without
duplication (ii) any and all reasonable costs and expenses of any issuing and
paying agent or other Person responsible for the administration of such Lender’s
commercial paper program in connection with the preparation,

 

9

--------------------------------------------------------------------------------



 

completion, issuance, delivery or payment of commercial paper issued to fund the
making or maintenance of any Advance.  Each Lender shall notify the Facility
Agent of its Commercial Paper Rate applicable to any Advance promptly after the
determination thereof.

 

“Commitment” means, for each Committed Lender, (a) prior to the Facility
Termination Date, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on Annex B or on Schedule I to the Joinder
Agreement related to such Committed Lender as delivered pursuant to Article XV
(as such Commitment may be reduced as set forth in Section 2.5 or increased as
set forth in Section 2.8), and (b) on and after the earlier to occur of (i) the
Facility Termination Date and (ii) the end of the Revolving Period, such
Committed Lender’s pro rata share of all Advances outstanding.

 

“Committed Lenders” means, for any Lender Group, the Persons executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group and each
financial institution which may from time to time become a Committed Lender
hereunder by executing and delivering a Joinder Agreement to the Facility Agent,
the Collateral Agent, the Services Provider and the Borrower as contemplated by
the terms of this Agreement.

 

“Competitor” means (a) any Person primarily engaged in the business of private
investment management as a business development company, mezzanine fund, private
debt fund, hedge fund or private equity fund, which is in direct or indirect
competition with the Borrower or the Services Provider, (b) any Person
controlled by, or controlling, or under common control with, a Person referred
to in clause (a) above, or (c) any Person for which a Person referred to in
clause (a) above serves as an investment advisor with discretionary investment
authority.

 

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

 

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, for any Person, its constituent or organizational
documents, including:  (a) in the case of any limited partnership, joint
venture, trust or other form of business entity, the limited partnership
agreement, joint venture agreement, articles of association or other applicable
certificate or agreement of registration or formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation with the secretary of state or other department in the state or
jurisdiction of its formation; (b) in the case of any limited liability company,
the certificate or articles of formation and operating agreement for such
Person; (c) in the case of a corporation or exempted company, the certificate or
articles of incorporation or association and the bylaws for such Person or its
memorandum and articles of association; and (d) in the case of any trust, the
trust deed, declaration of trust or

 

10

--------------------------------------------------------------------------------



 

equivalent establishing such trust, in each such case as it may be restated,
modified, amended or supplemented from time to time.

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent on Annex A, or such other address within the United
States as it may designate from time to time by notice to the Facility Agent.

 

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the lesser
of:

 

(a)                                 such Lender’s Commercial Paper Rate for such
day; provided, that if and to the extent that, and only for so long as, a Lender
at any time determines in good faith that it is unable to raise or is precluded
or prohibited from raising, or that it is not advisable to raise, funds through
the issuance of commercial paper notes in the commercial paper market of the
United States to finance its making or maintenance of its portion of any Advance
or any portion thereof (which determination may be based on any allocation
method employed in good faith by such Lender), upon notice from such Lender to
the Agent for its Lender Group and the Facility Agent, such Lender’s portion of
such Advance shall bear interest at a rate per annum equal to the Alternate Base
Rate; and

 

(b)                                 the Base Rate.

 

“Cut-Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes a part of the Collateral.

 

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

 

“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:

 

(a)                                 any Scheduled Collateral Obligation Payment
or part thereof is unpaid more than 2 Business Days beyond the grace period (if
any) permitted by the related Underlying Instrument;

 

(b)                                 an Insolvency Event occurs with respect to
the Obligor thereof, unless the related Loan is a DIP Loan;

 

(c)                                  the Services Provider or the Borrower has
actual knowledge (after reasonable inquiry) of a default as to the payment of
principal and/or interest that has occurred and continues for more than two
Business Days on another loan or other debt obligation of the same Obligor that
is (a) senior or pari passu in right of payment to such Collateral Obligation,
(b) either a full recourse obligation of the Obligor or secured by the same
collateral securing such Collateral Obligation and (c) in an amount (whether
separately or in the aggregate) in excess of $250,000;

 

(d)                                 such Collateral Obligation has (x) a public
rating by Standard & Poor’s of “D” or below, or “SD” or (y) a Moody’s
probability of default rating (as published by Moody’s) of “D” or “LD” or, in
each case, had such ratings before they were withdrawn by Standard & Poor’s or
Moody’s, as applicable;

 

11

--------------------------------------------------------------------------------



 

(e)                                  the Services Provider or the Borrower has
actual knowledge (after reasonable inquiry) that such Collateral Obligation is
pari passu or junior in right of payment as to the payment of principal and/or
interest to another debt obligation of the same issuer which has (i) a public
rating by Standard & Poor’s of “D” or below, or “SD” or (ii) a Moody’s
probability of default rating (as published by Moody’s) of “D” or “LD”, and in
each case such other debt obligation remains outstanding (provided that both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor);

 

(f)                                   a Responsible Officer of the Services
Provider or the Borrower has received written notice or has actual knowledge
(after reasonable inquiry) that a default has occurred under the Underlying
Instruments, any applicable grace period has expired and the holders of such
Collateral Obligation have accelerated the repayment of such Collateral
Obligation (but only until such default is cured or waived) in the manner
provided in the Underlying Instruments; or

 

(g)                                  the Services Provider determines, in its
sole discretion, in accordance with the Servicing Standard, that all or a
material portion of such Collateral Obligation is not collectible or otherwise
places such Collateral Obligation on non-accrual status.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Facility Agent, the Collateral Custodian or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Services Provider, the Facility Agent, the
Collateral Custodian or any Agent that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, (iv) has failed, within one
Business Day after request by the Facility Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund Advances
under this Agreement or (v) has (or has a parent company that has) become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.

 

“Delayed Drawdown Loan” means a Collateral Obligation that (a) permits the
related Obligor to request one or more future advances thereunder, (b) specifies
a maximum amount that can be borrowed on one or more fixed borrowing dates, and
(c) does not permit the re-borrowing of any amount previously repaid by the
Obligor thereunder; provided, that any such Collateral Obligation will be a
Delayed Drawdown Loan only until all commitments by the Borrower to make
advances to such Obligor expire, are terminated or are otherwise irrevocably
reduced to zero.

 

12

--------------------------------------------------------------------------------



 

“Determination Date” means the last calendar day of each month, or if such day
is not a Business Day, the next succeeding Business Day.

 

“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.

 

“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination pursuant to Section 2.7, the value (expressed as a
percentage of par) of such Collateral Obligation as determined by the Facility
Agent in its sole discretion in accordance with Section 2.7.

 

“Distribution Date” means the 14th calendar day of January, April, July and
October of each year, or if such date is not a Business Day, the next succeeding
Business Day, commencing in April 2019.

 

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such diversity scores shall be
updated at the option of the Facility Agent in its sole discretion if Moody’s
publishes revised criteria and the application of such revised criteria to this
facility is necessary to avoid an increased regulatory capital charge for the
Facility Agent or its Affiliates that are Lenders hereunder.

 

“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Services Provider on behalf of the Borrower) to the
Collateral Custodian that identifies each of the documents that have been
included in or may be requested by any Agent to be included in each Collateral
Obligation File and whether such document is an original or a copy and whether a
hard copy or electronic copy will be delivered to the Collateral Custodian
related to a Collateral Obligation and includes the name of the Obligor with
respect to such Collateral Obligation, in each case as of the related Funding
Date.

 

“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA, and at 29
C.F.R. § 2550.401c-1.

 

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

 

“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation.  In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation, amortization and, to the extent approved by the Facility Agent in
the related Asset Approval Request or otherwise, any other non-cash charges and
organization costs deducted in determining earnings from continuing operations
for such period, and, to the extent approved by the Facility Agent on a
Collateral Obligation by

 

13

--------------------------------------------------------------------------------



 

Collateral Obligation basis, costs and expenses reducing earnings and other
extraordinary non-recurring costs and expenses for such).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning set forth in Section 6.1.

 

“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations plus the amount of
Principal Collections on deposit in the Principal Collection Account minus  the
outstanding principal amount of all Advances and (y) $0.

 

“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the product (expressed as a percentage) of (i) the Principal
Balance of such Collateral Obligation divided by (ii) the Appraised Value of
such Collateral Obligation as of such date of determination.

 

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s.  In either case, such depository
institution or trust company shall have been approved by the Facility Agent,
acting in its reasonable discretion, by written notice to the Services
Provider.  DBNY and State Street Bank and Trust Company are deemed to be
acceptable securities intermediaries to the Facility Agent.

 

“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise waived by
the Facility Agent in its sole discretion in its acknowledgment to the
applicable Asset Approval Request):

 

(a)                                 unless such Collateral Obligation is a
Specified First Lien Loan, the Facility Agent in its sole discretion has
delivered an acknowledgment to each applicable Asset Approval Request with
respect to such Collateral Obligation;

 

(b)                                 such Collateral Obligation is a First Lien
Loan, a FILO Loan or a Second Lien Loan;

 

14

--------------------------------------------------------------------------------



 

(c)                                  as of the related Cut-Off Date, such
Collateral Obligation is not a Defaulted Collateral Obligation;

 

(d)                                 such Collateral Obligation is not an Equity
Security and is not convertible into an Equity Security at the option of the
applicable Obligor or any other Person other than the Borrower;

 

(e)                                  such Collateral Obligation is not a
Structured Finance Obligation or a participation interest (unless it is a
Participation Interest);

 

(f)                                   such Collateral Obligation is denominated
in Dollars and is not convertible by the Obligor thereof into any currency other
than Dollars;

 

(g)                                  such Collateral Obligation is not a
single-purpose real estate based loan (unless the related real estate is a
hotel, casino or other operating company), a construction loan or a project
finance loan;

 

(h)                                 such Collateral Obligation is not a lease
(including a financing lease);

 

(i)                                     if such Collateral Obligation is a
Deferrable Collateral Obligation, it provides for periodic payments of interest
thereon in cash no less frequently than semi-annually and the portion of
interest required to be paid in cash under the terms of the related Underlying
Instruments results in the outstanding principal amount of such Collateral
Obligation having an effective rate of current interest paid in cash on such day
of not less than (i) if such Deferrable Collateral Obligation is a Fixed Rate
Collateral Obligation, 4.00% per annum over the LIBOR Rate or (ii) otherwise,
4.00% per annum over the applicable index rate;

 

(j)                                    as of the related Cut-Off Date, if such
Collateral Obligation is a Related Collateral Obligation, the applicable
Affiliate of the Borrower, Services Provider or Equityholder has provided
evidence satisfactory to the Facility Agent in its sole discretion that at the
time of delivery of the Asset Approval Request with respect to such Collateral
Obligation, such Person has sufficient liquidity to meet the funding obligations
of the related Revolving Loan or Delayed Drawdown Loan;

 

(k)                                 as of the related Cut-Off Date, such
Collateral Obligation is not incurred or issued in connection with a merger,
acquisition, consolidation, sale of all or substantially all of the assets of a
Person, restructuring or similar transaction, which obligation or security by
its terms is required to be repaid within one year of the incurrence thereof
with proceeds from additional borrowings or other refinancings (other than any
additional borrowing or refinancing if one or more financial institutions has
provided the issuer of such obligation or security with a binding written
commitment to provide the same, so long as (i) such commitment is equal to the
outstanding principal amount of such Collateral Obligation and (ii) such
committed replacement facility has a maturity of at least one year and cannot be
extended beyond such one year maturity pursuant to the terms thereof);

 

(l)                                     such Collateral Obligation is not a
trade claim, a bond or a Floating Rate Note and the value of such Collateral
Obligation is not primarily derived from an insurance policy;

 

15

--------------------------------------------------------------------------------



 

(m)                             as of the related Cut-Off Date, such Collateral
Obligation does not have either (x) a public rating by Standard & Poor’s of “D”
or below or (y) a Moody’s probability of default rating (as published by
Moody’s) of “D” or below;

 

(n)                                 as of the related Cut-Off Date, the Obligor
with respect to such Collateral Obligation is an Eligible Obligor;

 

(o)                                 such Collateral Obligation is not Margin
Stock;

 

(p)                                 such Collateral Obligation is not a security
or swap transaction that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation;

 

(q)                                 such Collateral Obligation provides for the
periodic payment of cash interest;

 

(r)                                    such Collateral Obligation has a term to
stated maturity that does not exceed 8.1 years;

 

(s)                                   as of the related Cut-Off Date, such
Collateral Obligation is not subject to substantial non-credit related risk, as
determined by the Services Provider in accordance with the Servicing Standard,
other than non-credit related risks that have previously been disclosed to the
Facility Agent during the process of obtaining the approval of the Facility
Agent in the related Asset Approval Request with respect to such Collateral
Obligation;

 

(t)                                    the acquisition of such Collateral
Obligation will not cause the Borrower to be deemed to own 5.0% or more of any
class of vested voting securities of any Obligor or 25.0% or more of the total
equity of any Obligor or any securities that are immediately convertible into or
immediately exercisable or exchangeable for 5.0% or more of any class of vested
voting securities of any Obligor or 25.0% or more of the total equity of any
Obligor, in each case as determined by the Services Provider;

 

(u)                                 the Underlying Instrument for which does not
contain confidentiality provisions that restrict the ability of the Facility
Agent to exercise its rights under the Transaction Documents, including, without
limitation, its rights to review such debt obligation or Participation Interest,
the Underlying Instrument and related documents and credit approval file;

 

(v)                                 the acquisition of which is not in violation
of Regulations T, U or X of the FRS Board;

 

(w)                               such Collateral Obligation is capable of being
transferred to and owned by the Borrower (whether directly or by means of a
security entitlement) and of being pledged, assigned or novated by the owner
thereof or of an interest therein (a) subject to customary qualifications for
instruments similar to such Collateral Obligation, to the Facility Agent,
(b) subject to customary qualifications for instruments similar to such
Collateral Obligation, to any assignee of the Facility Agent permitted or
contemplated under this Agreement, (c) subject to customary qualifications for
instruments similar to such Collateral Obligation, to any Person at any
foreclosure or strict sale or other disposition initiated by a secured creditor
in furtherance of

 

16

--------------------------------------------------------------------------------



 

its security interest, and (d) subject to customary qualifications for
instruments similar to such Collateral Obligation, to commercial banks,
financial institutions, offshore and other funds (in each case, including
transfer permitted by operation of the Uniform Commercial Code);

 

(x)                                 the proceeds of such Collateral Obligation
will not be used to finance activities of the type engaged in by businesses
classified under NAICS Codes 2361 (Residential Building Construction), 2362
(Nonresidential Building Construction), 2371 (Utility System Construction), or
2372 (Land Subdivision); and

 

(y)                                 the Related Security for such Collateral
Obligation is primarily located in the United States or an Eligible
Jurisdiction;

 

(z)                                  as of the related Cut-Off Date, such
Collateral Obligation is not the subject of an offer, exchange or tender by the
related Obligor;

 

(aa)                          as of the related Cut-Off Date, if such Collateral
Obligation is a Participation Interest (other than an Assigned Participation
Interest), the seller thereof has (x) long-term unsecured ratings of at least
“Baa1” by Moody’s and “BBB+” by S&P and (y) short-term unsecured ratings of at
least “A-1” by S&P and “P-1” by Moody’s;

 

(bb)                          such Collateral Obligation had EBITDA greater than
or equal to $5,000,000 for the latest fiscal year as of the related Cut-Off
Date;

 

(cc)                            if such Collateral Obligation is an Asset Based
Loan, the related Underlying Instruments require delivery of a calculation of
each related borrowing base in reasonable detail to each lender not less
frequently than monthly;

 

(dd)                          the proceeds of such Collateral Obligation will
not be used to finance the growth and sale of recreational marijuana, the sale
of firearms or the development of adult entertainment, nor will be used to
provide financing to any other industry which is illegal under Applicable Law at
the time of acquisition of such Collateral Obligation;

 

(ee)                            such Collateral Obligation was originated or
acquired in the ordinary course of the Equityholder’s business not primarily for
personal, family or household use;

 

(ff)                              such Collateral Obligation is an “instrument”
or a “payment intangible” (each as defined under Article 9 of the UCC); and

 

(gg)                            such Collateral Obligation and the relevant
Underlying Instruments are in full force and effect, free and clear of any liens
(other than Permitted Liens); and

 

(hh)                          if such Collateral Obligation is an Assigned
Participation Interest, such Assigned Participation Interest has been elevated
to a full assignment within the earlier to occur of (x) thirty (30) days of the
related Cut-Off Date and (y) two (2) Business Days following the occurrence of
an Unmatured Facility Termination Event or a Facility Termination Event.

 

For purposes of determining compliance with clause (a) of the definition of
“Eligible Collateral Obligation,” the Borrower shall be deemed to have delivered
a properly completed Asset

 

17

--------------------------------------------------------------------------------



 

Approval Request and the Facility Agent shall be deemed to have delivered an
acknowledgment to each such Asset Approval Request with respect to each
Collateral Obligation included in the Collateral Obligation Schedule set forth
on Schedule 3 hereto as of the Effective Date.

 

“Eligible Jurisdiction” means any of (x) the United States or any State thereof,
(y) Canada and (z) in each case as long as it maintains ratings of at least “A3”
by Moody’s and “A” by S&P, Australia, Cayman Islands, Germany, Ireland,
Luxembourg, New Zealand, Sweden, Switzerland, The Netherlands, the United
Kingdom and each other jurisdiction approved by the Facility Agent in its sole
discretion.

 

“Eligible Obligor” means, on any day, any Obligor that (i) is a business
organization (and not a natural person) that is duly organized and validly
existing under the laws of, the United States or any State thereof (or any other
Eligible Jurisdiction), (ii) is a legal operating entity or holding company,
(iii) is not an Official Body, (iv) is not insolvent, (v) is required to pay all
maintenance, repair, insurance and taxes related to the applicable Collateral
Obligation and (vi) is not an Affiliate of, or controlled by, the Borrower, the
Services Provider or the Equityholder.

 

“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.  Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“Equity Cure Notice” means a notice from the Equityholder to the Facility Agent
which satisfies each of the following conditions:

 

(a)                                 such notice is delivered to the Facility
Agent not later than two (2) Business Days after the occurrence of an event
specified in Section 13.1(e) or Section 13.1(p);

 

(b)                                 such notice sets forth evidence satisfactory
to the Facility Agent that the Equityholder has made a capital call on its
investors in an aggregate amount sufficient to cure such event, and the proceeds
of such capital call will be contributed by the Equityholder to the Borrower;
and

 

(c)                                  no more than two (2) other Equity Cure
Notices have been delivered within the previous twelve (12) calendar months.

 

18

--------------------------------------------------------------------------------



 

“Equityholder” means (i) initially, Owl Rock Capital Corporation and
(ii) following an Equityholder Credit Event Cure, the Successor Equityholder.

 

“Equityholder Credit Event Cure” means an event that occurs if, within
(x) fifteen (15) Business Days following an Unmatured Equityholder Credit Event
described in clause (A) of the definition thereof or (y) ten (10) Business Days
following an Unmatured Equityholder Credit Event described in clause (B) of the
definition thereof, the Equityholder transfers the equity ownership of the
Borrower to an Affiliate of the Services Provider (a “Successor Equityholder”),
which Successor Equityholder (i) is approved by the Facility Agent in its
commercially reasonable discretion following completion of client onboarding,
receipt of all documents and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, and satisfactory credit
and legal diligence and review, (ii) as certified to the Facility Agent, is not
subject to any Insolvency Event and would be in compliance with all
representations, warranties and covenants of the Equityholder under the
Transaction Documents immediately following such transfer and (iii) succeeds to
the obligations of the Equityholder under this Agreement and the other
Transaction Documents by a written assumption of such obligations in a form
reasonably satisfactory to the Facility Agent.

 

“Equity Security” means any asset that is not a First Lien Loan, a FILO Loan, a
Second Lien Loan or Permitted Investment.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Exceptions” has the meaning set forth in Section 18.4(b).

 

“Excess Concentration Amount” means, during the Revolving Period, as of the most
recent Measurement Date (and after giving effect to all Eligible Collateral
Obligations to be purchased or sold by the Borrower on such date), the sum,
without duplication, of the following amounts, in each case multiplied by the
Discount Factor applicable to each such individual Collateral Obligation:

 

(a)                                 the excess, if any and without duplication,
of the sum of the Principal Balances of all Collateral Obligations that are FILO
Loans or Second Lien Loans over 40.0% of the Excess Concentration Measure;
provided, that no more than 25.0% of the Excess Concentration Measure can
consist of Second Lien Loans (excluding for the purpose of this proviso all
First Lien Loans and FILO Loans that are deemed to be Second Lien Loans but
including for the purpose of this proviso FILO Loans with an attaching Leverage
Multiple equal to or greater than 2.5x);

 

(b)                                 the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are obligations of any
single Obligor (other than an Obligor described in the following proviso) over
3.0% of the Excess Concentration Measure; provided, that (w) with respect to any
two Obligors that represent Principal Balances of Collateral Obligations in
excess

 

19

--------------------------------------------------------------------------------



 

of all other single Obligors, the sum of the Principal Balances of all
Collateral Obligations that are obligations of each of such Obligors may be up
to 7.5% of the Excess Concentration Measure, (x) with respect to any Obligor
that represents Principal Balances of Collateral Obligations in excess of all
other single Obligors (other than the Obligors described in clause (w)), the sum
of the Principal Balances of all Collateral Obligations that are obligations of
such Obligor may be up to 6.0% of the Excess Concentration Measure, (y) with
respect to any five Obligors that represent Principal Balances of all Collateral
Obligations in excess of all other single Obligors (other than the Obligor
described in clauses (w) and (x)), the sum of the Principal Balances of all
Collateral Obligations that are obligations of each of such Obligors may be up
to 5.0% of the Excess Concentration Measure and (z) with respect to any five
Obligors that represent Principal Balances of all Collateral Obligations in
excess of all other single Obligors (other than the Obligor described in clauses
(w), (x) and (y)), the sum of the Principal Balances of all Collateral
Obligations that are obligations of each of such Obligors may be up to 4.0% of
the Excess Concentration Measure;

 

(c)                                  the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations in any single Moody’s Industry
Classification (other than (x) a Moody’s Industry Classification described in
the following proviso and (y) the “Corp-Energy: Oil & Gas”, “Corp-Metals &
Mining” and “Corp-Utilities: Oil & Gas” Moody’s Industry Classifications, which
may not have Collateral Obligations with Principal Balances in excess of 10.0%
of the Excess Concentration Measure in the aggregate) over 10.0% of the Excess
Concentration Measure; provided, that (i) the sum of the Principal Balances of
all Collateral Obligations with an Obligor in any Moody’s Industry
Classification in excess of all other Moody’s Industry Classifications may be up
to 20.0% of the Excess Concentration Measure and (ii) the sum of the Principal
Balances of all Collateral Obligations with any Obligors (other than the Obligor
specified in clause (i)) in any three Moody’s Industry Classifications in excess
of all other Moody’s Industry Classifications may each be up to 15.0% of the
Excess Concentration Measure;

 

(d)                                 the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Fixed Rate Collateral
Obligations that are not subject to a qualifying Hedging Agreement pursuant to
Section 10.6 over 10.0% of the Excess Concentration Measure;

 

(e)                                  the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Deferrable Collateral
Obligations over 5.0% of the Excess Concentration Measure;

 

(f)                                   the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Revolving Loans or
Delayed Drawdown Loans over 15.0% of the Excess Concentration Measure;

 

(g)                                  the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are DIP Loans over 5.0% of
the Excess Concentration Measure;

 

(h)                                 the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Participation
Interests (other than Assigned Participation Interests) over 5.0% of the Excess
Concentration Measure; and

 

20

--------------------------------------------------------------------------------



 

(i)                                     the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations for which the Obligor is
organized in an Eligible Jurisdiction other than the United States over 20.0% of
the Excess Concentration Measure (excluding for this purpose Collateral
Obligations of any Obligor that is organized in an Eligible Jurisdiction other
than the United States that has its principal place of business or headquarters
in the United States or derives at least 66% (or such other amount agreed to by
the Facility Agent in its sole discretion) of its revenue from within the United
States);

 

(j)                                    the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations with respect to which the
EBITDA for the prior twelve calendar months of the related Obligor is less than
$10,000,000 over 10.0% of the Excess Concentration Measure; provided, that no
more than 5.0% of the Excess Concentration Measure may consist of Second Lien
Loans with respect to which the EBITDA for the prior twelve calendar months of
the related Obligor is less than $10,000,000;

 

(k)                                 the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that have a remaining term to
stated maturity in excess of seven years over 20.0% of the Excess Concentration
Measure; and

 

(l)                                     the excess, if any, of the sum of the
Principal Balances of all Collateral Obligations that are Assigned Participation
Interests (other than Assigned Participation Interests owned by the Borrower as
of the Effective Date) over 15.0% of the Excess Concentration Measure

 

The Excess Concentration Amount shall be allocated pro rata to each Collateral
Obligation constituting excess. After the end of the Revolving Period, (i) the
Excess Concentration Amount shall be such Excess Concentration Amount determined
as of the first Business Day after the Revolving Period, and (ii) any Principal
Collections received with respect to any Collateral Obligation included in such
Excess Concentration Amount shall reduce the Excess Concentration Amount by the
pro rata portion applied to such Collateral Obligation pursuant to the preceding
sentence until the Excess Concentration Amount is zero.

 

“Excess Concentration Measure” means (i) during the Ramp-up Period, the Target
Portfolio Amount and (ii) after the Ramp-up Period, the sum of (x) the Principal
Balances for all Eligible Collateral Obligations, (y) all Principal Collections
on deposit in the Principal Collection Account and (z) all amounts on deposit in
the Unfunded Exposure Account.

 

“Excess Funds” means, as of any date of determination and with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.

 

“Excluded Amounts” means (i) any amount received in the Collection Account with
respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Official Body on such Collateral Obligation or on any Related Security,
(ii) any interest or fees (including origination,

 

21

--------------------------------------------------------------------------------



 

agency, structuring, management or other up-front fees) that are for the account
of the applicable Person from whom the Borrower purchased such Collateral
Obligation, (iii) any reimbursement of insurance premiums, (iv) any escrows
relating to Taxes, insurance and other amounts in connection with Collateral
Obligations which are held in an escrow account for the benefit of the Obligor
and the secured party pursuant to escrow arrangements under Underlying
Instruments, (v) any amount deposited into the Collection Account in error
(including any amounts relating to any portion of an asset sold by the Borrower
and occurring after the date of such sale) or (vi) payments by the Obligors of
indemnification obligations and reimbursements for actually incurred
out-of-pocked expenses, in each case that are not received in lieu of principal,
interest or fees owed under the related Underlying Instruments.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 4.3, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.3(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Officer” means, with respect to the Borrower, the Services Provider
or the Equityholder, the Chief Executive Officer, the Chief Operating Officer,
the Executive Vice President of such Person or any other Person included on the
incumbency of the Borrower, Services Provider or Equityholder, as applicable,
delivered pursuant to Section 6.1(g) and, with respect to any other Person, the
President, Chief Financial Officer, Executive Vice President or any Vice
President.

 

“Extension Request” has the meaning set forth in Section 2.6.

 

“Facility” means the loan facility to be provided to the Borrower pursuant to,
and in accordance with, this Agreement.

 

“Facility Agent” has the meaning set forth in the Preamble.

 

“Facility Amount” means (a) prior to the end of the Revolving Period,
$500,000,000, unless this amount is permanently reduced pursuant to Section 2.5
or increased pursuant to Section 2.8, in which event it means such lower or
higher amount and (b) from and after the end of the Revolving Period, the
Advances outstanding.

 

22

--------------------------------------------------------------------------------



 

“Facility Termination Date” means the earliest of (i) the date that is two
(2) years after the last day of the Revolving Period, (ii) the date on which the
term of the Equityholder’s existence ends and (iii) the effective date on which
the facility hereunder is terminated pursuant to Section 13.2.

 

“Facility Termination Event” means any of the events set forth in Section 13.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

 

“Federal Funds Rate” means, for any period, the greater of (a) 0.0% and (b) a
fluctuating rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Facility Agent from three federal funds brokers of recognized
standing selected by it.

 

“Fee Letter” has the meaning set forth in Section 8.4.

 

“Fees” has the meaning set forth in Section 8.4.

 

“FILO Loan” means any Loan that (i) becomes, by its terms, subordinate in right
of payment to one or more other obligations of the related Obligor, in each case
issued under the same Underlying Instruments as such Loan, in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
(ii) is secured by a pledge of collateral, which security interest is validly
perfected and first priority under Applicable Law (subject to liens permitted
under the applicable credit agreement that are reasonable for similar loans, and
liens accorded priority by law in favor of any Official Body), and (iii) the
Services Provider determines in good faith that the value of the collateral or
the enterprise value securing the loan on or about the time of acquisition
equals or exceeds the outstanding principal balance of the loan plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral; provided that, FILO Loans with an attaching
Leverage Multiple of less than 1.25x (unless specified in the loan approval
notice by the Facility Agent (in its sole discretion) will be treated as a First
Lien Loan; provided, further, that FILO Loans with an attaching Leverage
Multiple greater than or equal to 2.5x will be treated as Second Lien Loans.

 

“First Lien Loan” means any Loan that (i) is not (and is not expressly permitted
by its terms to become) subordinate in right of payment to any obligation of the
Obligor in any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, (ii) is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable credit agreement

 

23

--------------------------------------------------------------------------------



 

that are reasonable for similar loans, and liens accorded priority by law in
favor of any Official Body), and (iii) the Services Provider determines in good
faith that the value of the collateral for such loan or the enterprise value
securing the loan on or about the time of acquisition equals or exceeds the
outstanding principal balance of the loan plus the aggregate outstanding
balances of all other loans of equal or higher seniority secured by a first
priority Lien over the same collateral; provided, that any Loan that is deemed
to be a First Lien Loan as provided in the definition of “FILO Loan” shall be
deemed to be a First Lien Loan for all purposes hereunder; provided, further,
with respect to any First Lien Loans with Leverage Multiples greater than or
equal to 4.5x, the portion of such Loan with a Leverage Multiple greater than
4.5x (or, with respect to Loans in “high leverage” industries, such higher
Leverage Multiple as approved by the Facility Agent in its sole discretion after
consultation with the Services Provider) will be treated as a Second Lien Loan. 
DIP Loans shall constitute First Lien Loans.

 

“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.

 

“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.

 

“Floating Rate Note” means a floating rate note issued pursuant to an indenture
or equivalent document by a corporation, partnership, limited liability company,
trust or other person that is secured by a first or second priority perfected
security interest or lien in or on specified collateral securing the issuer’s
obligations under such note.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

 

“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would have a material adverse effect on any Lender
and (a) increase or extend the term of the Commitments (other than an increase
in the Commitment of another Lender or the addition of a new Lender) or change
the Facility Termination Date, (b) extend the date fixed for the payment of
principal of or interest on any Advance or any fee hereunder, in each case owing
to such Lender, (c) reduce the amount of any such payment of principal or
interest owing to such Lender, (d) reduce the rate at which interest is payable
to such Lender or any fee is payable hereunder to such Lender, excluding in each
case, any such reduction as a result of a full or partial waiver of interest or
fees accruing at a default rate imposed during a Facility Termination Event or a
result of a waiver of a Facility Termination Event), (e) release any material
portion of the Collateral, except in connection with dispositions permitted
hereunder, (f) alter the terms of Section 2.4(a), Section 8.3, or Section 17.2
or any related definitions or provisions in a manner that would alter the effect
of such Sections, (g) modify the definition of the “Required Lenders” or modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
(h) modify the definition of the terms “Advance Rate”, “Borrowing Base”,
“Eligible Collateral Obligation”, “Eligible Jurisdiction”, “Excess Concentration
Amount”, “Facility Termination Date”, “First Lien Loan”, “Fundamental
Amendment”, “Maximum

 

24

--------------------------------------------------------------------------------



 

Portfolio Advance Rate”, or “Minimum Equity Condition”, or any defined term used
therein, in each case in a manner which would have the effect of making more
credit available to the Borrower, or make such provision less restrictive on the
Borrower in any other material fashion or (i) extend the Revolving Period.

 

“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.

 

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

 

“Hedge Counterparty” means (a) DBNY and its Affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Facility Agent, and
(y) has a long-term unsecured debt rating of not less than “A” by S&P, not less
than “A2” by Moody’s and not less than “A” by Fitch (if such entity is rated by
Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured debt
rating of not less than “A-1” by S&P, not less than “P-1” by Moody’s and not
less than “Fl” by Fitch (if such entity is rated by Fitch) (the “Short-term
Rating Requirement”), and (ii) in a Hedging Agreement (x) consents to the
assignment hereunder of the Borrower’s rights under the Hedging Agreement to the
Facility Agent on behalf of the Secured Parties and (y) agrees that in the event
that Moody’s, S&P or Fitch reduces its long-term unsecured debt rating below the
Long-term Rating Requirement or reduces it short-term debt rating below the
Short-term Rating Requirement, it shall either collateralize its obligations in
a manner reasonably satisfactory to the Facility Agent, or transfer its rights
and obligations under each Hedging Agreement (excluding, however, any right to
net payments or Hedge Breakage Costs under any Hedge Transaction, to the extent
accrued to such date or to accrue thereafter and owing to the transferring Hedge
Counterparty as of the date of such transfer) to another entity that meets the
requirements of clauses (b)(i) and (b)(ii) hereof and has entered into a Hedging
Agreement with the Borrower on or prior to the date of such transfer.

 

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

 

25

--------------------------------------------------------------------------------



 

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6 which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

 

“Increased Costs” means collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V of
this Agreement.

 

“Indebtedness” means, with respect to any Person, at any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss other than any unfunded
commitments of the Borrower with respect to Revolving Loans and Delayed Drawdown
Loans.

 

“Indemnified Amounts” has the meaning set forth in Section 16.1.

 

“Indemnified Party” has the meaning set forth in Section 16.1.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, Puglisi & Associates, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Lord
Securities Corporation or, if none of those companies is then providing
professional Independent Managers, another nationally-recognized company
reasonably approved by the Facility Agent, in each case that is not an Affiliate
of the Borrower and that provides professional Independent Managers and other
corporate services in the ordinary course of its business, and which individual
is duly appointed as an Independent Manager and is not, and has never been, and
will not while serving as Independent Manager be, any of the following:

 

26

--------------------------------------------------------------------------------



 

(a)                                 a member, partner, equityholder, manager,
director, officer or employee of the Borrower, the Equityholder, or any of their
respective equityholders or Affiliates (other than as an Independent Manager of
the Borrower or an Affiliate of the Borrower that is not in the direct chain of
ownership of the Borrower and that is required by a creditor to be a single
purpose bankruptcy remote entity; provided that such Independent Manager is
employed by a company that routinely provides professional Independent Managers
or managers in the ordinary course of its business);

 

(b)                                 a creditor, supplier or service provider
(including provider of professional services) to the Borrower, the Equityholder,
or any of their respective equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Managers and other corporate services to the Borrower, the Equityholder or any
of their respective Affiliates in the ordinary course of its business);

 

(c)                                  a family member of any such member,
partner, equityholder, manager, director, officer, employee, creditor, supplier
or service provider; or

 

(d)                                 a Person that controls (whether directly,
indirectly or otherwise) any of (a), (b) or (c) above.

 

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, winding-up, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, or the commencement of an involuntary case
under the federal bankruptcy laws, as now or hereinafter in effect, or another
present or future federal or state bankruptcy, insolvency or similar law and
such case is not dismissed within 60 days; (b) the commencement by such Person
of a voluntary case under any applicable federal or state bankruptcy, insolvency
or other similar law now or hereafter in effect, or the consent by such Person
to the entry of an order for relief in an involuntary case under any such law,
or the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing or (c) any analogous procedure or step is taken in any jurisdiction to
which such Person is subject.

 

“Instrument” has the meaning given such term in the UCC.

 

“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
11070943-S2, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

27

--------------------------------------------------------------------------------



 

“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to or received
by the Borrower in its capacity as lender and attributable to interest on any
Collateral Obligation or other Collateral, including scheduled payments of
interest and payments of interest relating to principal prepayments, all
guaranty payments attributable to interest and proceeds of any liquidations,
sales, dispositions or securitizations attributable to interest on such
Collateral Obligation or other Collateral, (ii) any commitment, ticking,
upfront, underwriting, origination or amendment fees received in respect of any
Collateral Obligation (including any proceeds received by the Borrower as a
result of exercising any Warrant Asset at any time), (iii) all payments received
by the Borrower pursuant to any Hedging Agreement that is an interest rate cap
transaction and (iv) the earnings on Interest Collections in the Collection
Account that are invested in Permitted Investments, in each case other than
Retained Interests; provided that, any amounts received in respect of any
Defaulted Collateral Obligation will constitute Principal Collections (and not
Interest Collections) until the aggregate of all collections in respect of such
Defaulted Collateral Obligation since it became a Defaulted Collateral
Obligation equals the outstanding principal balance of such Collateral
Obligation at the time it became a Defaulted Collateral Obligation.

 

“Interest Coverage Ratio” means with respect to any Collateral Obligation for
any period of time, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Underlying Instruments for such Collateral Obligation, and in
any case that “Interest Coverage Ratio” or such comparable definition is not
defined in such Underlying Instruments, the ratio of (a) EBITDA to (b) total
interest expense, as calculated by the Services Provider in good faith in
accordance with the Servicing Standard using information from and calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor as per the requirements of the
Underlying Instruments; provided that in each case the “Interest Coverage Ratio”
shall not take into account “interest expense” with respect to any Indebtedness
of such Obligor that is junior in terms of payment or lien subordination
(including unsecured Indebtedness) to Indebtedness of such Obligor held by the
Borrower.

 

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means an agreement among the Borrower, a Committed Lender
and the Facility Agent in the form of Exhibit E to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Committed Lender
hereunder after the Effective Date, as contemplated by the terms of this
Agreement, a copy of which shall be delivered to the Collateral Agent and the
Services Provider.

 

“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.

 

“Lender Group” means each Lender and related Agent from time to time party
hereto.

 

28

--------------------------------------------------------------------------------



 

“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of the relevant Obligor, the ratio of (i) Indebtedness of
the relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash of the
relevant Obligor to (ii) EBITDA of such Obligor (as such calculation may be
updated in connection with a modification of such Collateral Obligation
described in clause (j) of the definition of “Material Modification”).

 

“LIBOR Rate” shall mean, with respect to any Accrual Period, the greater of
(a) 0.0% and (b) the rate per annum shown by the Bloomberg Professional Service
as the London interbank offered rate for deposits in Dollars for a period equal
to three (3) months as of 11:00 a.m., London time, two Business Days prior to
the first day of such Accrual Period; provided, that in the event no such rate
is shown, the LIBOR Rate shall be the rate per annum based on the rates at which
Dollar deposits for a period equal to three (3) months are displayed on
page “LIBOR” of the Reuters Monitor Money Rates Service or such other page as
may replace the LIBOR page on that service for the purpose of displaying London
interbank offered rates of major banks as of 11:00 a.m., London time, two
Business Days prior to the first day of such Accrual Period (it being understood
that if at least two such rates appear on such page, the rate will be the
arithmetic mean of such displayed rates); provided, further, that in the event
fewer than two such rates are displayed, or if no such rate is relevant, the
LIBOR Rate shall be a rate per annum at which deposits in Dollars are offered by
the principal office of the Facility Agent in London, England to prime banks in
the London interbank market at 11:00 a.m. (London time) two Business Days before
the first day of such Accrual Period for delivery on such first day and for a
period equal to three (3) months.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including Tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Loan” means any commercial loan.

 

“Loan Register” has the meaning set forth in Section 15.5(a).

 

“Loan Registrar” has the meaning set forth in Section 15.5(a).

 

“Make-Whole Effective Date” means (a) the Effective Date and (b) thereafter,
upon any increase of the Facility Amount (in an amount not less than an
aggregate of $50,000,000) pursuant to Section 2.8, the effective date of such
increase.

 

“Make-Whole Fee” means a fee in an amount accruing during the Revolving Period,
for each day during the related Accrual Period, equal to (1) the Applicable
Margin in effect on such day divided by 360 multiplied by (2) the excess, if
any, of (x) the product of the Make-Whole Fee Percentage applicable on such day
and the aggregate average daily Commitment of the applicable Lender Group during
the related Accrual Period over (y) the daily average Advances funded by the
applicable Lender Group during such Accrual Period minus (3) Undrawn Fee

 

29

--------------------------------------------------------------------------------



 

accrued on such day with respect to the amount of the unutilized Commitment for
which a Make-Whole Fee is owing.

 

“Make-Whole Fee Percentage” means, with respect to any day (a) prior to the
three-month anniversary of the Make-Whole Effective Date, 50% and (b) on and
after the three-month anniversary of the Make-Whole Effective Date and prior to
the end of the Revolving Period, 75%.

 

“Margin Stock” means “Margin Stock” as defined under Regulation U.

 

“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or insolvency proceedings against the
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to the Borrower under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Borrower or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Borrower, or admit in writing the Borrower’s inability to pay
its debts generally as they become due, or take action in furtherance of any
such action.

 

“Material Adverse Effect” means a material adverse effect on:  (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Services Provider; (b) the ability of the Borrower or the Services Provider to
perform its obligations under this Agreement or any of the other Transaction
Documents; (c) the validity or enforceability of this Agreement, any of the
other Transaction Documents, or the rights and remedies of the Secured Parties
hereunder or thereunder taken as a whole; or (d) the aggregate value of the
Collateral or on the assignments and security interests granted by the Borrower
in this Agreement.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
executed or effected on or after the related Cut-Off Date which:

 

(a)                                 reduces or forgives any or all of the
principal amount due under such Collateral Obligation;

 

(b)                                 (i) waives one or more interest payments
(other than any incremental interest accrued due to a default or event of
default with respect to such Collateral Obligation), (ii) permits any interest
due in cash to be deferred or capitalized and added to the principal amount of
such Collateral Obligation (other than any deferral or capitalization already
allowed by the terms of any Deferrable Collateral Obligation as of the related
Cut-Off Date) or (iii) reduces the spread or coupon payable on such Collateral
Obligation unless (x) the Services Provider certifies that such reduction
results from an increase in the credit quality of the related Obligor and
(y) such reduction (when taken together with all other reductions with respect
to such Collateral Obligation) is by less than 10% of the spread or coupon
payable as of the related Cut-Off Date;

 

30

--------------------------------------------------------------------------------



 

(c)                                  contractually or structurally subordinates
such Collateral Obligation by operation of (i) any priority of payment
provisions, (ii) turnover provisions, (iii) the transfer of assets in order to
limit recourse to the related Obligor or (iv) the granting of Liens (other than
by the granting of Permitted Liens) on any of the collateral securing such
Collateral Obligation, each that requires the consent of the Borrower or any
lenders thereunder;

 

(d)                                 either (i) extends the maturity date of such
Collateral Obligation by more than 0.25 years past the maturity date as of the
related Cut-Off Date (provided that the first two amendments that extend the
maturity date by no more than 0.25 shall not be Material Modifications) or
(ii) extends the amortization schedule with respect thereto by more than 0.25
years (provided that the first two amendments that extend such amortization
schedule by no more than 0.25 years shall not be Material Modifications);

 

(e)                                  substitutes, alters or releases (other than
by the granting of Permitted Liens) the Related Security securing such
Collateral Obligation and such substitution, alteration or release, individually
or in the aggregate and as determined in the Facility Agent’s reasonable
discretion, materially and adversely affects the value of such Collateral
Obligation;

 

(f)                                   results in any less financial information
in respect of reporting frequency, scope or otherwise being provided with
respect to the related Obligor or reduces the frequency or total number of any
appraisals required thereunder that, in each case, has an effect on the ability
of the Services Provider or the Facility Agent (as determined by the Facility
Agent in its reasonable discretion) to make any determinations or calculations
required or permitted hereunder; provided, however, that it shall not be a
Material Modification if any such amendment, waiver, modification or supplement
grants an extension (or extensions) of not more than 30 days of the time for
delivery of quarterly or annual financial statements or grants an extension (or
extensions) of the time for delivery of, or waives delivery of, financial
statements other than quarterly and annual financial statements; provided,
further that any failure to provide timely quarterly or annual financial
statements or, in the case of an Asset Based Loan, any reduction of the
frequency or total number of any appraisals required thereunder, in each case
will be deemed to be material;

 

(g)                                  amends, waives, forbears, supplements or
otherwise modifies in any way the definition of “permitted lien” or “leverage”
(or any similar term) in a manner than is materially adverse to any Lender;

 

(h)                                 results in any change in the currency or
composition of any payment of interest or principal to any currency other than
that in which such Collateral Obligation was originally denominated unless the
related currency risk is mitigated by a Hedging Agreement acceptable to the
Facility Agent in its reasonable discretion;

 

(i)                                     with respect to an Asset Based Loan,
results in a material (as determined by the Facility Agent in its reasonable
discretion) change to or grants material (as determined by the Facility Agent in
its reasonable discretion) relief from the borrowing base or any related
definition;

 

31

--------------------------------------------------------------------------------



 

(j)                                    with respect to an Asset Based Loan, any
of (i) if the Borrower has the authority to change the appraiser with respect to
such Asset Based Loan as set forth on the related Asset Approval Request, the
appraiser is changed to a Person other than an Approved Valuation Firm without
the prior written consent of the Facility Agent, (ii) the frequency of the
appraisals is reduced from the frequency set forth on the related Asset Approval
Request or (iii) the related appraiser changes the metric for valuing the
collateral of such Loan other than in accordance with its ordinary practices,
and such change results in an increase in the value of the collateral for such
Asset Based Loan; or

 

(k)                                 results in a modification of the calculation
of EBITDA for any Obligor during any period hereunder, by including any other
non-cash charges that were deducted in determining earnings of such Obligor from
continuing operations for such period, unless (w) such modification or non-cash
charges were set forth on the related Asset Approval Request, (x) such
modification or non-cash charges were otherwise approved by the Facility Agent
in its sole discretion, (y) the Services Provider continues to calculate the
EBITDA of such Obligor without giving effect to such modification for all
purposes under this Agreement, or if the Services Provider elects to calculate
the EBITDA of such Obligor after giving effect to such modification, the
Services Provider shall recalculate the Original Leverage Multiple for such
Collateral Obligation by giving pro forma effect to such modification of the
calculation of EBITDA or (z) both (1) at the time of such modification, the
Equityholder and its Subsidiaries did not collectively possess an ability to
prevent the effectiveness of such modification and (2) no Revaluation Event
described in clause (g) of the definition thereof occurs with respect to such
Collateral Obligation as a result of such modification.

 

Notwithstanding the foregoing, Material Modification shall not include any
change to the base rate in respect of a Collateral Obligation from LIBOR to an
alternative rate, including any applicable spread or payment frequency
adjustments thereto that in the Services Provider’s commercially reasonable
judgement are consistent with the successor to LIBOR.

 

“Maximum Availability” means, as of any date of determination, the difference of
(i) the Facility Amount minus (ii) the balance of all unfunded Advances approved
but not yet funded minus (iii) the Aggregate Unfunded Amount plus (iv) all
amounts on deposit in the Unfunded Exposure Account, each as of such date of
determination.

 

“Maximum Portfolio Advance Rate” means, if (a) the Diversity Score is less than
10, 60.00%, (b) the Diversity Score is greater than or equal to 10 and less than
15, 62.50% and (c) the Diversity Score is greater than or equal to 15, 65.00%.

 

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of all Eligible Collateral
Obligations included in the Collateral is less than or equal to 6.5 years.

 

“Measurement Date” means each of the following, as applicable:  (i) the
Effective Date; (ii) each Determination Date; (iii) each Funding Date; (iv) the
date of any repayment or prepayment pursuant to Section 2.4; (v) the date that
the Services Provider has actual knowledge (after reasonable inquiry) of the
occurrence of any Revaluation Event with respect to any

 

32

--------------------------------------------------------------------------------



 

Collateral Obligation; (vi) the date of any optional repurchase or substitution
pursuant to Section 7.12; (vii) the last day of the Revolving Period; and
(viii) the date of any Optional Sale.

 

“Minimum Diversity Diversion Test” means a test that will be satisfied on any
date of determination if the Diversity Score of all Eligible Collateral
Obligations included in the Collateral is equal to or greater than (x) during
the period from the Effective Date until the date that is 180 days after such
date, 6 and (y) thereafter, 8.

 

“Minimum Diversity Test” means a test that will be satisfied on any date of
determination if the Diversity Score of all Eligible Collateral Obligations
included in the Collateral is equal to or greater than (x) during the period
from the Effective Date until the date that is 180 days after such date, 6 and
(y) thereafter, 10.

 

“Minimum Equity Condition” means a test that will be satisfied on any date of
determination if the Effective Equity is not less than the Required Equity.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Eligible
Collateral Obligations that are Fixed Rate Collateral Obligations included in
the Collateral on such date is equal to or greater than 5.00%.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Eligible
Collateral Obligations included in the Collateral on such date is equal to or
greater than 4.75%.

 

“Monthly Report” means a report prepared as of the close of business on each
Reporting Date by the Collateral Agent, on behalf of the Borrower, substantially
in the form of Exhibit D.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if Moody’s publishes revised
industry classifications and the application of such revised industry
classifications to this facility is necessary to avoid an increased regulatory
capital charge for the Facility Agent or its Affiliates that are Lenders
hereunder.

 

“Non-Approval Event” means, as of any date of determination, an event that
(x) will be deemed to have occurred if the ratio (measured on a rolling
six-month basis) of (i) the number of Asset Approval Requests resulting in
Non-Approved Loans over (ii) the total number of Asset Approval Requests is
greater than 33% and (y) will be continuing until the conditions set forth in
clause (x) of this definition are no longer true; provided that, until ten
(10) Eligible Collateral Obligations have been submitted to the Facility Agent
by the Borrower, the ratio of clause (x)(i) over clause (x)(ii) shall be deemed
to be zero.

 

“Non-Approved Loan” means each obligation that satisfies each of the criteria in
the definition of “Eligible Collateral Obligation” (other than clause
(a) thereof) for which an Asset Approval Request is submitted by the Services
Provider to the Facility Agent, and such Asset

 

33

--------------------------------------------------------------------------------



 

Approval Request is not approved by the Facility Agent; provided that an
obligation shall only constitute a Non-Approved Loan if the Services Provider or
an Affiliate thereof has entered into the related Underlying Instruments with
the related obligor on terms substantially similar to those disclosed in the
related Asset Approval Request.

 

“Note” means a promissory grid note, in the form of Exhibit A, made payable to
an Agent, on behalf of the related Lender Group.

 

“Note Agent” has the meaning set forth in Section 14.1.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Collateral Agent, the Collateral Custodian, the
Facility Agent or any other Affected Person or Indemnified Party arising under
or in connection with this Agreement, the Notes and each other Transaction
Document.

 

“Obligor” means any Person that owes payments under any Collateral Obligation
and, solely for purposes of calculating the Excess Concentration Amount pursuant
to clause (b) or (c) of the definition thereof, any Obligor that is an Affiliate
of another Obligor shall be treated as the same Obligor; provided that for
purposes of this definition, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common financial sponsor.

 

“Obligor Information” means, with respect to any obligor, (i) the legal name,
address, organizational chart and, if available to the Services Provider using
commercially reasonable efforts, tax identification number of such Obligor,
(ii) the jurisdiction in which such Obligor is domiciled, (iii) the audited
financial statements for the two prior fiscal years of such Obligor (or such
shorter period of time for which such audited financial statements have been
prepared and are available), (iv) the Services Provider’s internal credit memo
with respect to the Obligor and the related Collateral Obligation, (v) the
annual report for the most recent fiscal year of such Obligor, (vi) a company
forecast of such Obligor including plans related to capital expenditures,
(vii) the business model, company strategy and names of known peers of such
Obligor, (viii) the shareholding pattern and details of the management team of
such Obligor and (ix) details of any banking facilities and the debt maturity
schedule of such Obligor.

 

“OFAC” has the meaning set forth in Section 9.30(a).

 

“Officer’s Certificate” means a certificate signed by an Executive Officer.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel acceptable to the Facility
Agent.

 

“Optional Sale” has the meaning set forth in Section 7.11.

 

34

--------------------------------------------------------------------------------



 

“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Services
Provider and approved by the Facility Agent (which may include a normalized
revolving loan assumption on any unfunded revolving loan) in accordance with the
definition of Effective LTV and the definitions used therein and set forth in
the related Asset Approval Request.

 

“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Services Provider (and, to the extent set forth in the Asset Approval
Request, approved by the Facility Agent) in accordance with the definition of
Leverage Multiple and the definitions used therein and set forth in the related
Asset Approval Request.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.

 

“Participant” has the meaning set forth in Section 15.9(a).

 

“Participant Register” has the meaning set forth in Section 15.9(c).

 

“Participation Interest” means a participation interest in a loan that would, at
the time of acquisition or the Borrower’s commitment to acquire the same,
satisfy each of the following criteria: (i) such participation would constitute
an Eligible Collateral Obligation were it acquired directly, (ii) the seller of
the participation is the lender on the subject loan, (iii) the aggregate
participation in the loan does not exceed the principal amount or commitment of
such loan, (iv) such participation does not grant, in the aggregate, to the
participant in such participation a greater interest than the seller holds in
the loan or commitment that is the subject of the participation, (v) the entire
purchase price for such participation is paid in full at the time of its
acquisition, and (vi) the participation provides the participant all of the
economic benefit and risk of the whole or part of the loan or commitment that is
the subject of the loan participation.

 

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

 

“Permitted Investment” means, at any time:

 

(a)                                 direct interest-bearing obligations of, and
interest-bearing obligations guaranteed as to timely payment of principal and
interest by, the United States or any agency or

 

35

--------------------------------------------------------------------------------



 

instrumentality of the United States, the obligations of which are backed by the
full faith and credit of the United States;

 

(b)                                 demand or time deposits in, certificates of
deposit of, demand notes of, or bankers’ acceptances issued by any depository
institution or trust company organized under the laws of the United States or
any State thereof (including any federal or state branch or agency of a foreign
depository institution or trust company) and subject to supervision and
examination by federal and/or state banking authorities (including, if
applicable, the Collateral Agent or Facility Agent or any agent thereof acting
in its commercial capacity); provided, that the short-term unsecured debt
obligations of such depository institution or trust company at the time of such
investment, or contractual commitment providing for such investment, are rated
at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

 

(c)                                  commercial paper that (i) is payable in
Dollars and (ii) is rated at least “A-1” by Standard & Poor’s and “P-1” by
Moody’s; or

 

(d)                                 shares or other securities of non-United
States registered money market funds which funds have, at all times, credit
ratings of “Aaa-mf” by Moody’s and “AAAm” by Standard & Poor’s.

 

Permitted Investments may be purchased by or through the Collateral Agent or any
of its Affiliates.  All Permitted Investments shall be held in the name of the
Securities Intermediary.  No Permitted Investment shall have an “f”, “r”, “p”,
“pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating.  Any
such investment may be made or acquired from or through the Collateral Agent or
the Facility Agent or any of their respective affiliates, or any entity for whom
the Collateral Agent or the Facility Agent or any of their respective affiliates
provides services and receives compensation (so long as such investment
otherwise meets the applicable requirements of the foregoing definition of
Permitted Investment at the time of acquisition); provided, that notwithstanding
the foregoing clauses (a) through (d), unless the Borrower and the Services
Provider have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Services Provider to the Facility Agent and
the Collateral Agent that the advice specified in this definition has been
received by the Borrower and the Services Provider), Permitted Investments may
only include obligations or securities that constitute cash equivalents for
purposes of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions
from the definition of “covered fund” for purposes of the Volcker Rule.

 

“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) as to Related Security, Liens for Taxes and
mechanics’ or suppliers’ liens for services or materials supplied, in either
case, not yet due and payable and for which adequate reserves have been
established in accordance with GAAP, (iii) as to Related Security (1) the Lien
in favor of the Borrower pursuant to the Sale Agreement and (2) any Liens on the
Related Security permitted pursuant to the applicable Underlying Instruments and
(iv) as to agented Loans, Liens in favor of the agent on behalf of all the
lenders of the related Obligor.

 

“Permitted Securitization” means any securitization in a capital market
transaction or private placement offering wherein Deutsche Bank Securities Inc.
or an affiliate thereof acts as

 

36

--------------------------------------------------------------------------------



 

the primary arranger in which the Borrower sells Collateral pledged hereunder,
directly or indirectly, to an Affiliate or an affiliated entity that issues or
arranges for the issuance of asset-backed debt obligations (whether in the form
of notes or revolving and/or term loans) collateralized, in whole or in part, by
such Collateral.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

 

“Pledged Account” means each of the Unfunded Exposure Account, the Principal
Collection Account and the Interest Collection Account, together with any
sub-accounts deemed appropriate or necessary by the Securities Intermediary, for
convenience in administering such accounts, including in each case a related
Deposit Account maintained by the Securities Intermediary as a depository bank.

 

“Prepayment Notice” has the meaning set forth in Section 2.4(b)(i).

 

“Primary Servicing Fee” means the senior fee payable to the Services Provider or
successor services provider (as applicable) in accordance with the terms hereof
on each Distribution Date in arrears in respect of each Collection Period for
services rendered during the related Collection Period, which fee shall be equal
to the product of (a) 0.15% per annum, (b) the average of the values of (x) the
aggregate Collateral Obligation Amount of the Eligible Collateral Obligations on
the first day and the last day of the related Collection Period and (y) the cash
representing Principal Collections on such days and (c) the actual number of
days in such Collection Period divided by 360.  For the avoidance of doubt, so
long as no Unmatured Equityholder Credit Event has occurred, the Services
Provider may waive or defer the payment of any Primary Servicing Fee in its sole
discretion.

 

“Principal Balance” means with respect to any Collateral Obligation as of any
date, the lower of (x) the Purchase Price paid by the Borrower for such
Collateral Obligation and (y) the outstanding principal balance of such
Collateral Obligation exclusive of (i) any deferred or capitalized interest on
such Collateral Obligation and (ii) any unfunded amounts with respect to any
Revolving Loan or Delayed Drawdown Loan; provided, that for purposes of
calculating the “Principal Balance” of any Deferrable Collateral Obligation,
principal payments received on such Collateral Obligation shall first be applied
to reducing or eliminating any outstanding deferred or capitalized interest;
provided, further, that for purposes of the calculation set forth in clause
(f) of the definition of Excess Concentration Amount, the Principal Balance of
(A) each Revolving Loan shall include any funded commitment and unfunded
commitment owed by the Borrower with respect thereto and (B) each Delayed
Drawdown Loan shall include any unfunded commitment owed by the Borrower with
respect thereto.  The “Principal Balance” of any Equity Security shall be zero.

 

“Principal Collections” means (x) any and all amounts of collections received
with respect to the Collateral other than Interest Collections and Excluded
Amounts, including (but not limited to) (i) all collections attributable to
principal on such Collateral, (ii)  the earnings on Principal Collections in the
Collection Account that are invested in Permitted Investments, (iii) all
payments received by the Borrower pursuant to any Hedging Agreement that is an
interest

 

37

--------------------------------------------------------------------------------



 

rate swap or index rate swap transaction and (iv) all Repurchase Amounts, in
each case other than Retained Interests and (y) the proceeds of Advances which
have not been used to settle pending acquisitions of Eligible Collateral
Obligations within ten (10) Business Days of the related Funding Date.

 

“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
11070943-S3, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Purchase Price” means, with respect to any Collateral Obligation, the greater
of (a) zero and (b) the actual price in Dollars paid by the Borrower for such
Collateral Obligation minus all collections attributable to principal on such
Collateral Obligation.

 

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

 

“Ramp-up Period” means the period from and including the Effective Date to the
earlier of (i) the first date on which the aggregate Principal Balance of all
Eligible Collateral Obligations plus the amount of Principal Collections on
deposit in the Principal Collection Account exceeds the Target Portfolio Amount
and (ii) the nine-month anniversary of the Effective Date.

 

“Rating Agencies” means Standard & Poor’s and Moody’s.

 

“Recipient” means (a) the Facility Agent, (b) any Agent, (c) any Lender and
(d) any other recipient of a payment hereunder.

 

“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Services
Provider with respect to such Collateral Obligation or Obligors.

 

“Reduction Fee” means a nonrefundable fee with respect to any permanent
reduction of the Facility Amount pursuant to Section 2.5(a) equal to, if such
reduction occurs:

 

(a) prior to the 12-month anniversary of the Effective Date, the product of
(x) the amount of such reduction and (y) 2.00%;

 

(b) on or after the 12-month anniversary of the Effective Date and prior to the
24-month anniversary of the Effective Date, the product of (x) the amount of
such reduction and (y) 1.00%;

 

38

--------------------------------------------------------------------------------



 

(c) on or after the 24-month anniversary of the Effective Date, zero.

 

“Regulation U” means Regulation U of the FRS Board, as in effect from time to
time.

 

“Regulation X” means Regulation X of the FRS Board, as in effect from time to
time.

 

“Reinvestment” has the meaning given in Section 8.3(b).

 

“Reinvestment Date” has the meaning given in Section 8.3(b).

 

“Reinvestment Request” has the meaning given in Section 8.3(b).

 

“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Services Provider or the Equityholder owns a
Revolving Loan or Delayed Drawdown Loan pursuant to the same Underlying
Instruments; provided that any such asset will cease to be a Related Collateral
Obligation once all commitments by such Affiliate of the Borrower, Services
Provider or the Equityholder to make advances or fund such Revolving Loan or
Delayed Drawdown Loan to the related Obligor expire or are irrevocably
terminated or reduced to zero.

 

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

 

“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.

 

“Related Security” means, with respect to each Collateral Obligation:

 

(a)                                 any Related Property securing a Collateral
Obligation, all payments paid in respect thereof and all monies due, to become
due and paid in respect thereof accruing after the applicable Advance Date and
all liquidation proceeds thereof;

 

(b)                                 all guaranties, indemnities and warranties,
insurance policies, financing statements and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness;

 

(c)                                  all Collections with respect to such
Collateral Obligation and any of the foregoing;

 

(d)                                 any guarantees or similar credit enhancement
for an Obligor’s obligations under any Collateral Obligation, all UCC financing
statements or other filings relating thereto, including all rights and remedies,
if any, against any Related Security, including all amounts due and to become
due to the Borrower thereunder and all rights, remedies, powers, privileges and

 

39

--------------------------------------------------------------------------------



 

claims of the Borrower thereunder (whether arising pursuant to the terms of such
agreement or otherwise available to the Borrower at law or in equity);

 

(e)                                  all Records with respect to such Collateral
Obligation and any of the foregoing; and

 

(f)                                   all recoveries and proceeds of the
foregoing.

 

“REO Asset” means, with respect to any Collateral Obligation, any Related
Property that has been foreclosed on or repossessed from the current Obligor by
the Services Provider, and is being managed by the Services Provider on behalf
of, and in the name of, any REO Asset Owner, for the benefit of the Secured
Parties and any other equity holder of such REO Asset Owner.

 

“REO Asset Owner” has the meaning set forth in Section 7.13(a).

 

“REO Servicing Standard” has the meaning set forth in Section 7.13(a).

 

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6 of this
Agreement to maintain Hedging Agreements.

 

“Reporting Date” means, with respect to any (1) month in which a Distribution
Date occurs, the third Business Day prior to such Distribution Date and
(2) month in which a Distribution Date does not occur, the third Business Day
prior to the 14th day of such month.

 

“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 7.12 as of any time of
determination, the sum of (i) an amount equal to the purchase price paid by the
Borrower for such Collateral Obligation (excluding purchased accrued interest
and original issue discount) less all payments of principal received in
connection with such Collateral Obligation since the date it was added to the
Collateral, (ii) any accrued and unpaid interest thereon since the last
Distribution Date and (iii) all Hedge Breakage Costs owed to any relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, as required by the terms of any Hedging Agreement, incurred in
connection with such payment or repurchase and the termination of any Hedge
Transactions in whole or in part in connection therewith.

 

“Repurchase Event” has the meaning set forth in the Sale Agreement.

 

“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation purchased by the Equityholder pursuant to the
Sale Agreement as to which the Repurchase Amount has been deposited in the
Collection Account by or on behalf of the Equityholder.

 

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Services Provider.

 

40

--------------------------------------------------------------------------------



 

“Required Equity” means the amount corresponding to the column for the
applicable “Required Equity Stage”:

 

Required Equity Stage

 

Required Equity

Required Equity Stage 1

 

The greater of (x) the sum of the Principal Balances of the two Obligors with
Collateral Obligations constituting the highest aggregate Principal Balances and
(y) $30,000,000

Required Equity Stage 2

 

The greater of (x) the sum of the Principal Balances of the three Obligors with
Collateral Obligations constituting the highest aggregate Principal Balances and
(y) $40,000,000

Required Equity Stage 3

 

The greater of (x) the sum of the Principal Balances of the four Obligors with
Collateral Obligations constituting the highest aggregate Principal Balances and
(y) $50,000,000

 

provided, that, for purposes of calculating the above, the Principal Balance
with respect to any Obligor shall be the sum of all Principal Balances with
respect to which such Person is an Obligor.

 

“Required Equity Stage 1” means the period from the Effective Date to but
excluding the earlier to occur of (x) the date that is 120 days after the
Effective Date and (y) the first date on which the Advances outstanding
hereunder is equal to at least $100,000,000.

 

“Required Equity Stage 2” means the period from the earlier to occur of (x) the
date that is 120 days after the Effective Date and (y) the first date on which
the Advances outstanding hereunder is equal to at least $100,000,000 to but
excluding the earlier to occur of (x) the date that is 180 days after the
Effective Date and (y) the first date on which the Advances outstanding
hereunder is equal to at least $150,000,000.

 

“Required Equity Stage 3” means the period from the earlier to occur of (x) the
date that is 180 days after the Effective Date and (y) the first date on which
the Advances outstanding hereunder is equal to at least $150,000,000.

 

“Required Lenders” means, at any time, (a) Lenders holding Advances aggregating
greater than 50% of all Advances outstanding or if there are no Advances
outstanding, Lenders holding Commitments aggregating greater than 50% of all
Commitments and (b) so long as DBNY holds aggregate Advances equal to 25% of all
Advances outstanding or if there are no Advances outstanding, aggregate
Commitments equal to 25% of all Commitments, the Facility Agent; provided that,
Advances outstanding owing to Defaulting Lenders and the commitments of
Defaulting Lenders shall be disregarded for purposes of this definition.

 

41

--------------------------------------------------------------------------------



 

“Responsible Officer” means, with respect to (a) the Services Provider or the
Borrower, its Chief Executive Officer, Chief Operating Officer, Executive Vice
President or any other officer or employee of the Services Provider or the
Borrower directly responsible for the administration or collection of the
Collateral Obligations, (b) the Collateral Agent, any officer within the
Corporate Trust Office, including any director, vice president, assistant vice
president or associate having direct responsibility for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject, or (c) any other Person, the President, any
Vice-President or Assistant Vice-President, Corporate Trust Officer or the
Controller of such Person, or any other officer or employee having similar
functions.

 

“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.

 

“Revaluation Diversion Event” means an event that shall occur (and be deemed
continuing at all times thereafter) if, at any time after the end of the
Revolving Period (a) the sum of all decreases in the Collateral Obligation
Amount (solely as a result of (x) decreases in the related Discount Factor
pursuant to Section 2.7(b) or (y) any such Collateral Obligation becoming a
Defaulted Collateral Obligation) first equals or exceeds the product of (A) 
7.5% multiplied by (B) the Adjusted Aggregate Eligible Collateral Obligation
Balance as of the first Business Day after the end of the Revolving Period and
(b) a Revaluation Event shall occur with respect to two (2) or more Collateral
Obligations after the end of the Revolving Period.

 

“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral:

 

(a)                                 such Collateral Obligation becomes a
Defaulted Collateral Obligation;

 

(b)                                 the Borrower, the Facility Agent or the
Services Provider obtains actual knowledge (after reasonable inquiry) that a
default as to the payment of principal and/or interest has occurred and is
continuing (after giving effect to any grace period applicable thereto) with
respect to another debt obligation of the same Obligor that is (i) secured by
the same collateral, (ii) senior to or pari passu with in right of payment to
such Collateral Obligation and (iii) in an amount in excess of $500,000;

 

(c)                                  the occurrence of an Insolvency Event with
respect to any related Obligor;

 

(d)                                 the Services Provider determines, in its
sole discretion, in accordance with the Servicing Standard, that all or a
portion of such Collateral Obligation is not collectible or otherwise places
such Collateral Obligation on non-accrual status;

 

42

--------------------------------------------------------------------------------



 

(e)                                  the occurrence (without the prior approval
of the Facility Agent) of a Material Modification with respect to such
Collateral Obligation;

 

(f)                                   the Obligor thereunder fails to deliver to
the Borrower or the Services Provider any financial reporting information as
required by the Underlying Instruments of such Collateral Obligation (including
any grace periods thereunder) but in no event less frequently than quarterly,
that in each case has an adverse effect on the ability of the Services Provider
or the Facility Agent (as determined by the Facility Agent in its reasonable
discretion) to make any determinations or calculations required hereunder;
provided, however, that the Borrower (or the Services Provider on its behalf)
may, on a single occasion (or any other additional occasions approved by the
Facility Agent in its sole discretion) with respect to any Obligor, grant an
extension of up to 30 days for the delivery of such financial statements by such
Obligor;

 

(g)                                  with respect to any Enterprise Value Loan,
the Leverage Multiple with respect to such Collateral Obligation increases by
1.00x or more over the Original Leverage Multiple with respect to such
Collateral Obligation; provided that each subsequent increase of an additional
1.00x over the applicable Original Leverage Multiple shall be an additional
Revaluation Event;

 

(h)                                 with respect to any Asset Based Loan,
(A) the Borrower fails (or fails to cause the Obligor to) retain an Approved
Valuation Firm to re-calculate the Appraised Value of (x) with respect to any
such Asset Based Loan that has intellectual property, equipment or real
property, as the case may be, in its borrowing base, the collateral securing
such Asset Based Loan at least once every twelve (12) months that such Loan is
included in the Collateral (subject to a 30 day grace period with respect to any
such review) and (y) with respect to all other Asset Based Loans included in the
Collateral, the collateral securing such Loan at least once every six (6) months
that such Loan is included in the Collateral (subject to a 30 day grace period
with respect to any such review) or (B) the Borrower (or the related Obligor, as
applicable) changes the Approved Valuation Firm with respect to any Asset Based
Loan that or the related Approved Valuation Firm changes the metric for valuing
the collateral of such Loan, each without the written approval of the Facility
Agent;

 

(i)                                     with respect to any Asset Based Loan,
the Effective LTV of such Collateral Obligation is greater than 1.0 or increases
by more than an amount equal to 10% of the Original Effective LTV of such
Collateral Obligation; provided that each subsequent increase of an additional
10% over the applicable Original Effective LTV shall be an additional
Revaluation Event;

 

(j)                                    such Collateral Obligation becomes the
subject of an offer, exchange or tender by the related Obligor unless such
offer, exchange or tender is for a price at least equal to the purchase price
paid by the Borrower for such Collateral Obligation (excluding purchased accrued
interest and original issue discount) less all payments of principal received in
connection with such Collateral Obligation since the date it was added to the
Collateral plus any accrued and unpaid interest thereon;

 

(k)                                 if such Collateral Obligation is a
Participation Interest (other than an Assigned Participation Interest), the
seller thereof has (x) long-term unsecured ratings of lower than

 

43

--------------------------------------------------------------------------------



 

“Baa1” by Moody’s or “BBB+” by S&P and (y) short-term unsecured ratings of lower
than “A-1” by S&P or “P-1” by Moody’s; or

 

(l)                                     the Obligor with respect to such
Collateral Obligation is not an Eligible Obligor; provided that if such Obligor
would be an Eligible Obligor but for clause (vi) of the definition thereof, such
occurrence shall not be a Revaluation Event so long as none of the Borrower, the
Services Provider, the Equityholder or any Affiliate thereof (x) owns a majority
of the equity interests of such Obligor or (y) controls such Obligor.

 

“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the date that is three (3) years after
the Effective Date or, if such date is extended pursuant to Section 2.6, the
date mutually agreed upon by the Borrower and the Facility Agent, (ii) the date
on which the Facility Amount is terminated in full pursuant to Section 2.5,
(iii) the occurrence of a Facility Termination Event, (iv) the existence of the
Equityholder terminates earlier than either (x) the date set forth in clause
(i) of this definition or (y) the date set forth in clause (ii) of the
definition of Facility Termination Date or (v) the occurrence of an Unmatured
Equityholder Credit Event.

 

“Risk Retention Side Letter” shall mean the letter agreement, dated as of the
Effective Date, by and between the Facility Agent and the Equityholder.

 

“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and between the Equityholder, as seller, and the Borrower, as
purchaser.

 

“Sanctions Target” has the meaning set forth in Section 9.30(a).

 

“Sanctioned Countries” means any country or territory with which dealings are
broadly restricted or prohibited by any Sanctions (as of the date hereof,
Crimea, Cuba, Iran, North Korea, and Syria).

 

“Sanctions” has the meaning set forth in Section 9.30(a).

 

“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request and each Reinvestment
Request.  Each such schedule shall identify the assets that will become
Collateral Obligations, shall set forth such information with respect to each
such Collateral Obligation as the Borrower or the Facility Agent may reasonably
require and shall supplement any such schedules attached to previously-delivered
Asset Approval Requests and Reinvestment Requests.

 

“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or
interest in accordance with the terms of the related Underlying Instrument.

 

44

--------------------------------------------------------------------------------



 

“Second Lien Loan” means any Loan that (i) is not (and that by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the related Obligor other than a First Lien Loan with respect to the liquidation
of such Obligor or the collateral for such Loan and (ii) is secured by a valid
second priority perfected Lien to or on specified collateral securing the
related Obligor’s obligations under the Loan, which Lien is not subordinate to
the Lien securing any other debt for borrowed money other than a First Lien Loan
on such specified collateral and any Permitted Liens; provided, that any Loan
that is deemed to be a Second Lien Loan as provided in the definition of “FILO
Loan” or “First Lien Loan” shall, unless explicitly provided otherwise for a
specified purpose, be deemed to be a Second Lien Loan for all purposes
hereunder.

 

“Secondary Servicing Fee” means the subordinated fee payable to the Services
Provider or successor services provider (as applicable) in accordance with the
terms hereof on each Distribution Date in arrears in respect of each Collection
Period for services rendered during the related Collection Period, which fee
shall be equal to the product of (a) 0.25% per annum, (b) the average of the
values of (x) the aggregate Collateral Obligation Amount of the Eligible
Collateral Obligations on the first day and the last day of the related
Collection Period and (y) the cash representing Principal Collections on such
days and (c) the actual number of days in such Collection Period divided by
360.  For the avoidance of doubt, the Services Provider may waive or defer the
payment of any Secondary Servicing Fee in its sole discretion.

 

“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, the Securities Intermediary, each Lender, the Facility Agent, each
Agent, each other Affected Person, Indemnified Party and Hedge Counterparty and
their respective permitted successors and assigns.

 

“Securities Intermediary”  means State Street Bank and Trust Company, or any
subsequent institution acceptable to the Facility Agent at which the Pledged
Accounts are maintained.

 

“Services Provider” means (i) initially, Owl Rock Capital Corporation, a
Maryland corporation and (ii) thereafter, any successor services provider
appointed pursuant to this Agreement; provided that any successor to the initial
Services Provider shall (x) execute and deliver to the Borrower and the Facility
Agent an agreement of assumption to perform every obligation of the Services
Provider under this Agreement (y) be subject to confirmation from each of the
Facility Agent, the Lenders and the Collateral Custodian that it has received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations and that it has received all required approvals in connection
therewith.

 

“Services Provider Advisor” means Owl Rock Capital Advisors LLC.

 

“Services Provider Event of Default” means the occurrence of one of the
following events:

 

(a)                                 any failure by the Services Provider (after
any applicable deadline or grace period hereunder) to deposit or credit, or to
deliver for deposit, in the Collection Account any

 

45

--------------------------------------------------------------------------------



 

amount required hereunder to be so deposited, credited or delivered or to make
any required distributions therefrom;

 

(b)                                 failure on the part of the Services Provider
duly to observe or to perform in any respect any other covenant or agreement of
the Services Provider set forth in this Agreement which failure continues
unremedied for a period of 30 days (if such failure can be remedied) after the
date on which written notice of such failure shall have been given to the
Services Provider by the Borrower, the Collateral Agent or the Facility Agent
(with a copy to each Agent);

 

(c)                                  the occurrence of an Insolvency Event with
respect to the Services Provider and, so long as the Equityholder is the
Services Provider, an Equityholder Credit Event Cure has not been successfully
completed within fifteen (15) Business Days of such occurrence;

 

(d)                                 any representation, warranty or statement of
the Services Provider made in this Agreement or any certificate, report or other
writing delivered pursuant hereto shall prove to be incorrect as of the time
when the same shall have been made (i) which incorrect representation, warranty
or statement has a material and adverse effect on (1) the validity,
enforceability or collectability of this Agreement or any other Transaction
Document or (2) the rights and remedies of any Secured Party with respect to
matters arising under this Agreement or any other Transaction Document, and
(ii) within 30 days after written notice thereof shall have been given to the
Services Provider by the Borrower, the Collateral Agent or the Facility Agent,
the circumstance or condition in respect of which such representation, warranty
or statement was incorrect shall not have been eliminated or otherwise cured;

 

(e)                                  a Facility Termination Event occurs;

 

(f)                                   the failure of the Services Provider to
pay any principal of or premium or interest on any Indebtedness having an
aggregate principal amount of $5,000,000 or greater, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure continues after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other default under any agreement or instrument relating to
any such Indebtedness of the Services Provider, or any other event, occurs and
such default or event continues after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such default or event
is to accelerate the maturity of such Indebtedness;

 

(g)                                  (x) the rendering by any court of a final,
non-appealable judgment against the Services Provider (i) in an amount in excess
of $5,000,000 which is not satisfactorily stayed, discharged, vacated, set aside
or satisfied within 60 days of the making thereof or (ii) for which the Facility
Agent has not received evidence satisfactory to it that an insurance provider
for the Services Provider has agreed to satisfy such judgment in full subject to
any deductibles not exceeding $5,000,000; or (y) the attachment of any material
portion of the property of the Services Provider which has not been released or
provided for to the reasonable satisfaction of the Facility Agent within 30 days
after the making thereof;

 

(h)                                 a Change of Control occurs; or

 

46

--------------------------------------------------------------------------------



 

(i)                                     Owl Rock Capital Corporation is
terminated as or removed from being the Services Provider.

 

“Servicing Standard” means, with respect to any Collateral Obligations, to
service and administer such Collateral Obligations on behalf of the Secured
Parties in accordance with Applicable Law, the terms of the Transaction
Documents, all customary and usual servicing practices for loans like the
Collateral Obligations and, to the extent consistent with the foregoing,
(i) with reasonable care, using a degree of skill and diligence not less than
that with which the Borrower or Services Provider, as applicable, services and
administers loans for its own account or for the account of its Affiliates
having similar lending objectives and restrictions, and (ii) to the extent not
inconsistent with clause (i), in a manner consistent with the customary
standards, policies and procedures followed by institutional managers of
national standing relating to assets of the nature and character of the
Collateral Obligations, as though the Services Provider and its Affiliates did
not have any relationship with any Obligor or its Affiliates.

 

“Specified Borrowing Base Breach” means an event that shall occur if each of the
following conditions are satisfied: (a) the aggregate principal amount of all
Advances outstanding hereunder exceeds the Borrowing Base by an amount
(calculated as a percentage) equal to or less than the Specified Borrowing Base
Breach Percentage, (b) the aggregate principal amount of all Advances
outstanding hereunder would not exceed the Borrowing Base if changes to the
Borrowing Base resulting from the following are disregarded: (i) any amendment
to the Discount Factor of one or more Collateral Obligations by the Facility
Agent pursuant to Section 2.7(b) (other than an amendment to the Discount Factor
as a result of a Collateral Obligation becoming a Defaulted Collateral
Obligation), (ii) any increase in the Excess Concentration Amount not caused by
the purchase of a Collateral Obligation or (iii) a Eligible Collateral
Obligation being excluded from the Borrowing Base following the occurrence of a
default as to the payment of principal and/or interest with respect to such
Eligible Collateral Obligation and (c) a default as to the payment of principal
and/or interest is not continuing with respect to more than two Eligible
Collateral Obligations included in the Collateral on such date of determination.

 

“Specified Borrowing Base Breach Percentage” means 7.5%; provided, that if a
Specified Borrowing Base Breach has occurred and is continuing for ninety (90)
consecutive days, the Specified Borrowing Base Breach Percentage shall be 3.75%
from the end of such 90-day period until the earlier to occur of (x) 180
consecutive days and (y) the second consecutive Distribution Date after the
occurrence of such Specified Borrowing Base Breach.

 

“Specified First Lien Loan” means any First Lien Loan that is an Enterprise
Value Loan (i) where the related Obligor is not a holding company, (ii) (a) that
has either a Leverage Multiple of less than 3.5x or (b) both (I) a Leverage
Multiple that is greater than or equal to 3.5x but less than 4.0x and (II) an
Effective Loan Level LTV of less than 50% and (iii) has an Obligor with a most
recently reported EBITDA of at least $10,000,000.

 

“Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, and any successor or
successors thereto.

 

47

--------------------------------------------------------------------------------



 

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any Obligor, including collateralized debt obligations and
mortgage-backed securities, collateral loan obligations, asset backed securities
and commercial mortgage backed securities or any resecuritization thereof.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares or interests as have more than 50%
of the ordinary voting power for the election of directors, managers or general
partners, as applicable.

 

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.12 and the Sale Agreement.

 

“Tangible Net Worth” means, with respect to any Person, the consolidated assets
minus the consolidated liabilities of such Person and its consolidated
Subsidiaries calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of the intangible assets of such Person and its consolidated
Subsidiaries, including, without limitation, goodwill, franchises, licenses,
patents, trademarks, tradenames, copyrights and service marks.

 

“Target Portfolio Amount” means $833,000,000.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent Fee Letter, the Collateral Custodian Fee Letter, each Fee
Letter, the Account Control Agreement, any Joinder Agreement, the Risk Retention
Side Letter and the other documents to be executed and delivered in connection
with this Agreement, specifically excluding from the foregoing, however,
Underlying Instruments delivered by the Borrower or the Services Provider in
connection with this Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

 

“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.

 

“Undrawn Fee” a fee payable pursuant to Section 3.1(b) for each day of the
related Collection Period during the Revolving Period equal to (x) the excess of
the aggregate

 

48

--------------------------------------------------------------------------------



 

Commitments on such day over the aggregate principal amount of outstanding
Advances on such day multiplied by (y) the Undrawn Fee Rate multiplied by
(z) 1/360.

 

“Undrawn Fee Rate” means on any day (a) prior to the three-month anniversary of
the Effective Date, 0.25% and (b) thereafter until the end of the Revolving
Period, 0.50%.

 

“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 11070943-S4, which is created and maintained on the books and
records of the Securities Intermediary entitled “Unfunded Exposure Account” in
the name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan or Delayed Drawdown Loan included in the
Collateral, an amount equal to (i) the product of (a) the product of
(x) Aggregate Unfunded Amount with respect to such Revolving Loan or Delayed
Drawdown Loan multiplied by (y) the Discount Factor (if any) assigned to such
Revolving Loan or Delayed Drawdown Loan multiplied by (b) the difference of
(x) 100% minus (y) the lower of the Maximum Portfolio Advance Rate and the
Weighted Average Unfunded Advance Rate, in each case, as of such date plus
(ii) the product of (a) Aggregate Unfunded Amount with respect to such Revolving
Loan or Delayed Drawdown Loan multiplied by (b) the difference of 100% minus the
Discount Factor (if any) assigned to such Revolving Loan or Delayed Drawdown
Loan.

 

“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

 

“Unmatured Equityholder Credit Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute (A) a Facility Termination Event pursuant to Section 13.1(d)(ii) or
(B) a Services Provider Event of Default pursuant to clauses (f) or (g) of the
definition thereof.

 

“Unmatured Facility Termination Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Facility Termination Event.

 

“Unmatured Services Provider Event of Default” means any event that, if it
continues uncured, will, with lapse of time or notice or lapse of time and
notice, constitute a Services Provider Event of Default.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.3(f).

 

49

--------------------------------------------------------------------------------



 

“Valuation Standard” means one or a combination of customary and usual valuation
methodologies generally accepted in the pricing and valuation market to derive a
fair assessment of the current “fair value” as specified below of a Collateral
Obligation and without regard to any compensation received from, or agency
relationship with, any Person; provided that, such fair value shall be based on
the most recent financial reporting and/or any other customary financial and
other information with respect to such Collateral Obligation including, without
limitation, the following:  (i) the financial performance of the Obligor of such
Collateral Obligation; (ii) a fundamental analysis which may be based on
discounted cash flow and a multiples-based approach based on comparable
companies in the relevant sector or another generally accepted methodology for
valuing companies in the relevant sector; and (iii) the current market
environment (e.g., quoted trading levels on the Collateral Obligation (if
available) and the relative trading levels and yields for debt instruments of
comparable companies).  For purposes of this definition, “fair value” is defined
as the price that would be received when selling a Collateral Obligation in an
orderly transaction between market participants on the date of measuring such a
value.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.

 

“Warranty Collateral Obligation” has the meaning set forth in Section 7.12.

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by
(i) summing the products obtained by multiplying (a) the Advance Rate of each
such Eligible Collateral Obligation by (b) such Eligible Collateral Obligation’s
contribution to the Adjusted Aggregate Eligible Collateral Obligation Balance
and (ii) dividing such sum by the Adjusted Aggregate Eligible Collateral
Obligation Balance.

 

“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage obtained by dividing (i) the sum for each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation of (x) the interest rate for each such Collateral Obligation minus
the LIBOR Rate multiplied by (y) the Collateral Obligation Amount of each such
Collateral Obligation by (ii) the Adjusted Aggregate Eligible Collateral
Obligation Balance for Fixed Rate Collateral Obligations.

 

“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the Aggregate Eligible Collateral Obligation Amount.

 

50

--------------------------------------------------------------------------------



 

“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Amount.

 

“Weighted Average Unfunded Advance Rate” means, as of any date of determination
with respect to all Eligible Collateral Obligations that are Revolving Loans and
Delayed Drawdown Loans included in the Adjusted Aggregate Eligible Collateral
Obligation Balance, the number obtained by dividing (i) the amount obtained by
summing the products obtained by multiplying (a) the Advance Rate of each such
Revolving Loan or Delayed Drawdown Loan by (b) such Revolving Loan’s or Delayed
Drawdown Loan’s contribution to the Adjusted Aggregate Eligible Collateral
Obligation Balance by (ii) the sum of all Revolving Loans’ and Delayed Drawdown
Loans’ contributions to the Adjusted Aggregate Eligible Collateral Obligation
Balance.

 

“Withholding Agent” means the Borrower, the Facility Agent, the Collateral Agent
and the Services Provider.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of email, telex, telecopier
device or cable.

 

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

 

Section 1.2                                    Other Definitional Provisions. 
(a)  Unless otherwise specified therein, all terms defined in this Agreement
have the meanings as so defined herein when used in the Notes or any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 Each term defined in the singular form in
Section 1.1 or elsewhere in this Agreement shall mean the plural thereof when
the plural form of such term is used in this Agreement, the Notes or any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto or thereto, and each term defined in the plural form in
Section 1.1 shall mean the singular thereof when the singular form of such term
is used herein or therein.

 

(c)                                  The words “hereof,” “herein,” “hereunder”
and similar terms when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, the term
“including” means “including without limitation,” and article, section,
subsection, schedule and exhibit references herein are references to articles,
sections, subsections, schedules and exhibits to this Agreement unless otherwise
specified.

 

(d)                                 The following terms which are defined in the
UCC in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Certificated

 

51

--------------------------------------------------------------------------------



 

Securities, Chattel Paper, Control, Deposit Account, Documents, Equipment,
Financial Assets, Funds-Transfer System, General Intangibles, Indorse and
Indorsed, Instruments, Inventory, Investment Property, Proceeds, Securities
Account, Securities Intermediary, Security Certificates, Security Entitlements,
Security Interest and Uncertificated Securities.

 

(e)                                  On each Measurement Date, the status of
each Eligible Collateral Obligation shall be re-determined by the Services
Provider as of such date and, as a consequence thereof, Collateral Obligations
that were previously Eligible Collateral Obligations on a prior Measurement Date
may be excluded from the Aggregate Eligible Collateral Obligation Amount
calculated on such Measurement Date.

 

(f)                                   Unless otherwise specified, each reference
in this Agreement or in any other Transaction Document to a Transaction Document
shall mean such Transaction Document as the same may from time to time be
amended, restated, supplemented or otherwise modified in accordance with the
terms of the Transaction Documents.

 

(g)                                  Unless otherwise specified, each reference
to any Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder and reference to any
Section or other provision of any Applicable Law means that provision of such
Applicable Law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
Section or other provision.

 

(h)                                 All calculations required to be made
hereunder with respect to the Collateral Obligations, the Maximum Availability
and the Borrowing Base shall be made on a trade date basis and after giving
effect to (x) all purchases or sales to be entered into on such trade date and
(y) all Advances requested to be made on such trade date plus the balance of all
unfunded Advances to be made in connection with the Borrower’s purchase of
previously requested (and approved) Collateral Obligations or any funding with
respect to a Revolving Loan or Delayed Drawdown Loan included in the Collateral.

 

(i)                                     Any use of “material” or “materially” or
words of similar meaning in this Agreement shall mean material to the ability of
the Borrower or the Services Provider to perform its obligations under the
Transaction Documents or to the rights and remedies of the Secured Parties under
the Transaction Documents, in each case as determined by the Facility Agent in
its commercially reasonable discretion.

 

(j)                                    For purposes of this Agreement, a
Facility Termination Event or Services Provider Event of Default shall be deemed
to be continuing until it is waived in accordance with Section 17.2.  In the
event that the Borrower or the Services Provider notifies the Facility Agent
that the occurrence which caused any Facility Termination Event or Services
Provider Event of Default has been cured, the Facility Agent shall notify the
Lenders, and the Facility Agent and the Lenders will consider, investigate and
determine the sufficiency of such cure and notify the Borrower and the Services
Provider within a reasonably prompt period of time as to whether such Facility
Termination Event or Services

 

52

--------------------------------------------------------------------------------



 

Provider Event of Default will be waived by the Facility Agent and the Required
Lenders in accordance with Section 17.2.

 

(k)                                 Unless otherwise expressly stated in this
Agreement, if at any time any change in generally accepted accounting principles
(including the adoption of IFRS) would affect the computation of any covenant
(including the computation of any financial covenant) set forth in this
Agreement or any other Transaction Document, Borrower and Facility Agent shall
negotiate in good faith to amend such covenant to preserve the original intent
in light of such change; provided, that, until so amended, (i) such covenant
shall continue to be computed in accordance with the application of generally
accepted accounting principles prior to such change and (ii) Borrower shall
provide to the Facility Agent a written reconciliation in form and substance
reasonably satisfactory to the Facility Agent, between calculations of such
covenant made before and after giving effect to such change in generally
accepted accounting principles.

 

ARTICLE II

 

THE FACILITY, ADVANCE PROCEDURES AND NOTES

 

Section 2.1                                    Advances.  (a)  On the terms and
subject to the conditions set forth in this Agreement, each Lender Group hereby
agrees to make advances to or on behalf of the Borrower (individually, an
“Advance” and collectively the “Advances”) from time to time on any date (each
such date on which an Advance is made, an “Advance Date”) during the period from
the Effective Date to the end of the Revolving Period; provided that there shall
be no more than two (2) Advance Dates during any calendar week.

 

(b)                                 Under no circumstances shall any Lender make
an Advance if, after giving effect to such Advance and any purchase of Eligible
Collateral Obligations in connection therewith, the aggregate outstanding
principal amount of all Advances would exceed the lowest of (i) the Facility
Amount, (ii) the Borrowing Base and (iii) the Maximum Availability.  Subject to
the terms of this Agreement, during the Revolving Period, the Borrower may
borrow, reborrow, repay and prepay (subject to the provisions of Section 2.4)
one or more Advances.

 

Section 2.2                                    Funding of Advances. 
(a)  Subject to the satisfaction of the conditions precedent set forth in
Section 6.2, the Borrower may request Advances hereunder by giving notice to the
Facility Agent, each Agent and the Collateral Agent of the proposed Advance at
or prior to 11:00 a.m., New York City time, at least (x) in the case of Advances
of more than 20% of the then-current Facility Amount, thirty-one (31) days or
(y) in the case of Advances of up to 20% of the then-current Facility Amount,
two (2) Business Days prior to the proposed Advance Date.  Such notice (herein
called the “Advance Request”) shall be in the form of Exhibit C-1 and shall
include (among other things) the proposed Advance Date (specifically identifying
whether such Advance will be on two (2) Business Days’ notice or thirty-one (31)
days’ notice and, if on two (2) Business Days’ notice, a calculation showing
that after giving effect to such Advance not more than 20% of the Advances
outstanding shall be Advances requested by the Borrower on less than thirty-one
(31) days’ notice) and amount of such proposed Advance, and shall, if
applicable, be accompanied by an Asset Approval Request setting forth the
information required

 

53

--------------------------------------------------------------------------------



 

therein with respect to the Collateral Obligations to be acquired by the
Borrower on the Advance Date (if applicable).  The amount of any Advance shall
at least be equal to the least of (x) $500,000, (y) the (1) Borrowing Base on
such day minus (2) the Advances outstanding on such day and (z) the (1) Facility
Amount on such day minus (2) the Advances outstanding on such day before giving
effect to the requested Advance as of such date.  Any Advance Request given by
the Borrower pursuant to this Section 2.2, shall be irrevocable and binding on
the Borrower.  The Facility Agent shall have no obligation to lend funds
hereunder in its capacity as Facility Agent.  Subject to receipt by the
Collateral Agent of the Officer’s Certificate of the Borrower required under
Section 6.2, and the Collateral Agent’s receipt of such funds from the Lenders,
the Collateral Agent shall make the proceeds of such requested Advances
available to the Borrower by deposit to such account as may be designated by the
Borrower in the Advance Request in same day funds no later than 3:00 p.m., New
York City time, on such Advance Date.  The Borrower expressly acknowledges and
agrees that any election by any Lender on one or more occasions to fund any
Advance on any day prior to the full passage of such thirty-one (31) day notice
period set forth herein shall not constitute or be deemed to be an amendment,
waiver or other modification of the requirement for thirty-one (31) days’ notice
prior to any Lender funding any Advance hereunder.

 

(b)                                 Committed Lender’s Commitment.  At no time
will any Uncommitted Lender have any obligation to fund an Advance.  At all
times on and after the Conduit Advance Termination Date for a Conduit Lender in
a Lender Group, all Advances shall be made by the Committed Lenders in such
Lender Group.  At any time when any Uncommitted Lender has failed to or has
rejected a request to fund an Advance, its Agent shall so notify the Related
Committed Lender and such Related Committed Lender shall fund such Advance. 
Notwithstanding anything contained in this Section 2.2(b) or elsewhere in this
Agreement to the contrary, no Committed Lender shall be obligated to provide its
Agent or the Borrower with funds in connection with an Advance in an amount that
would result in the portion of the Advances then funded by it exceeding its
Commitment then in effect.  The obligation of the Committed Lender in each
Lender Group to remit any Advance shall be several from that of the other
Lenders, and the failure of any Committed Lender to so make such amount
available to its Agent shall not relieve any other Committed Lender of its
obligation hereunder.

 

(c)                                  Unfunded Commitment Provisions. 
Notwithstanding anything to the contrary herein, upon the occurrence of the
earlier of (i) any acceleration of the maturity of Advances pursuant to
Section 13.2 and (ii) the end of the Revolving Period, the Borrower shall
request an Advance in the amount of the Aggregate Unfunded Amount minus the
amount already on deposit in the Unfunded Exposure Account. Following receipt of
such Advance Request, the Lenders shall fund such requested amount by
transferring such amount directly to the Collateral Agent to be deposited into
the Unfunded Exposure Account, notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 6.2).

 

Section 2.3                                    Notes.  The Borrower shall, upon
request of any Lender Group, on or after such Lender Group becomes a party
hereto (whether on the Effective Date or by assignment or otherwise), execute
and deliver a Note evidencing the Advances of such Lender Group.  Each such Note
shall be payable to the Agent for such Lender Group in a face amount equal to
the applicable Lender Group’s Commitment as of the Effective Date or the
effective date on which

 

54

--------------------------------------------------------------------------------



 

such Lender Group becomes a party hereto, as applicable.  The Borrower hereby
irrevocably authorizes each Agent to make (or cause to be made) appropriate
notations on the grid attached to the Notes (or on any continuation of such
grid, or at the option of such Agent, in its records), which notations, if made,
shall evidence, inter alia, the date of the outstanding principal of the
Advances evidenced thereby and each payment of principal thereon.  Such
notations shall be rebuttable presumptive evidence of the subject matter thereof
absent manifest error; provided, that the failure to make any such notations
shall not limit or otherwise affect any of the Obligations or any payment
thereon.

 

Section 2.4                                    Repayment and Prepayments. 
(a) The Borrower shall repay the Advances outstanding (i) on each Distribution
Date to the extent required to be paid hereunder and funds are available
therefor pursuant to Section 8.3 and (ii) in full on the Facility Termination
Date.

 

(b)                                 Prior to the Facility Termination Date, the
Borrower may, from time to time, make a voluntary prepayment, in whole or in
part, of the outstanding principal amount of any Advance using Principal
Collections on deposit in the Principal Collection Account or other funds
available to the Borrower on such date; provided, that

 

(i)                    all such voluntary prepayments shall require prior
written notice to the Facility Agent (with a copy to the Collateral Agent and
each Agent) by 11:00 a.m. two (2) Business Days prior to such voluntary
prepayment, which notice (herein called the “Prepayment Notice”) shall be in the
form of Exhibit C-4 and shall include (among other things) the proposed date of
such prepayment and the amount and allocation of such prepayment;

 

(ii)                 all such voluntary partial prepayments shall be in a
minimum amount of $1,000,000; and

 

(iii)              each prepayment shall be applied on the Business Day received
by the Facility Agent if received by 3:00 p.m., New York City time (or if
received thereafter, such prepayment shall be applied on the following Business
Day), on such day as Amount Available constituting Principal Collections
pursuant to Section 8.3(a) as if (x) the date of such prepayment were a
Distribution Date and (y) such prepayment occurred during the Collection Period
to which such Distribution Date relates.

 

Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(b) (if any) resulting from a prepayment or payment.

 

Section 2.5                                    Permanent Reduction of Facility
Amount.  (a) The Borrower may at any time (x) during the Revolving Period if an
Extension Request has been rejected by any Lender or (y) after the end of the
Revolving Period, in each case upon five Business Days’ prior written notice to
the Facility Agent and each Agent, permanently reduce the Facility Amount (i) in
whole or in part upon payment in full (in accordance with Section 2.4) of the
aggregate outstanding principal amount of all Advances or (ii) in part by any
pro rata amount that the Facility Amount exceeds the aggregate outstanding
principal amount of all Advances (after giving effect to any concurrent
prepayment thereof).  In connection with any permanent reduction of the Facility
Amount under this Section 2.5(a), the Commitment of each Committed Lender shall
automatically, and without any further action by any party, be reduced pro rata
with

 

55

--------------------------------------------------------------------------------



 

all other Committed Lenders such that the sum of all Commitments will equal the
newly reduced Facility Amount.

 

(b)                                 As a condition precedent to any permanent
reduction of the Facility Amount pursuant to Section 2.5(a), the Borrower shall
pay to the Facility Agent, for the respective accounts of the Lenders, any
applicable Reduction Fee.  Notwithstanding anything to the contrary herein, no
Reduction Fee or other prepayment fee or premium shall be due in respect of any
prepayment or permanent reduction of the Facility Amount occurring (i) during
the continuation of a Non-Approval Event, (ii) after the Lenders have declined a
request for extension of the Revolving Period under Section 2.6 on substantially
the same terms as already set forth herein, (iii) following acceleration of the
Obligations pursuant to Section 13.2, (iv) after the 24-month anniversary of the
Effective Date or (v) after the Facility Agent has declined a request to or
otherwise does not increase the Facility Amount in accordance with clause (i) of
Section 2.8.

 

Section 2.6                                    Extension of Revolving Period. 
The Borrower may, at any time after the first anniversary of the Effective Date
and prior to the date that is 45 days prior to the last date of the Revolving
Period, deliver a written notice to each Agent (with a copy to the Facility
Agent) requesting an extension of the Revolving Period for an additional twelve
months (each qualifying request, an “Extension Request”).  Each Lender may
approve or decline an Extension Request in its sole discretion; provided, that
the Lenders shall respond to an Extension Request in writing not later than 30
days following receipt of such Extension Request, and if any Lender does not
respond in writing by the end of such 30 day period it shall be deemed to have
denied such Extension Request.  No request by the Borrower to extend the
Revolving Period shall be considered an “Extension Request” if such request is
conditioned on an amendment to any other provision of the Transaction Documents.

 

Section 2.7                                    Calculation of Discount Factor.

 

(a)                                 In connection with the purchase of each
Collateral Obligation and prior to such Collateral Obligation being purchased by
the Borrower and included in the Collateral, the Facility Agent will assign (in
its sole discretion) a Discount Factor for such Collateral Obligation, which
Discount Factor shall remain effective for such Collateral Obligation except as
provided in clause (b) below; provided that a Specified First Lien Loan will
have an initial Discount Factor equal to 100%.

 

(b)                                 If, but only if, a Revaluation Event occurs
with respect to any Collateral Obligation, the Discount Factor of such
Collateral Obligation may be amended by the Facility Agent, in its sole
discretion; provided that if a Revaluation Event occurs as a result of a 1.00x
increase in the Leverage Multiple for any Collateral Obligation (and the
then-current Leverage Multiple is less than 2.00x higher than the Original
Leverage Multiple), the Facility Agent may elect to decrease the Discount Factor
by up to a percentage equal to (x) 1.0 minus (y)(A) the Original Leverage
Multiple divided by (B) the then-current Leverage Multiple of such Collateral
Obligation; provided, further that following the occurrence of any other
Revaluation Event including another 1.00x increase in the Leverage Multiple
(after the occurrence of the first Revaluation Event as described above), the
Facility Agent in its sole discretion shall determine the Discount Factor of the
applicable Collateral Obligation;

 

56

--------------------------------------------------------------------------------



 

provided, further that, so long as (i) the then-current Leverage Multiple with
respect to the Collateral Obligation subject to such Revaluation Event is less
than 2.00x higher than the related Original Leverage Multiple and (ii) such
Collateral Obligation was not previously subject to a Revaluation Event, the
Services Provider may dispute the Discount Factor determined by the Facility
Agent and at the expense of the Borrower elect to retain an Approved Valuation
Firm to determine the Discount Factor in accordance with the Valuation Standard
no later than sixty (60) days after the date of such initial determination by
the Facility (any such determination not to exceed the lesser of (x) the
Purchase Price paid by the Borrower for such Collateral Obligation and (y) the
outstanding Principal Balance of such Collateral Obligation); provided, further,
that if the Facility Agent disputes the determination of the Discount Factor by
such Approved Valuation Firm, the Facility Agent may at the expense of the
Borrower elect to retain a different Approved Valuation Firm to determine the
Discount Factor in accordance with the Valuation Standard; provided, further,
that any determination by any Approved Valuation Firm of the Discount Factor
after a Revaluation Event shall be re-calculated every six (6) months after the
date of such initial determination until the Services Provider provides written
notice pursuant to Section 2.7(c) that such Revaluation Event is no longer
continuing.  If any additional Revaluation Event occurs with respect to any
Collateral Obligation, the Discount Factor of such Collateral Obligation may be
amended by the Facility Agent, in its sole discretion, and the Services Provider
may dispute such Discount Factor as set forth in the preceding sentence (any
such determination not to exceed the lesser of (x) the Purchase Price paid by
the Borrower for such Collateral Obligation and (y) the outstanding Principal
Balance of such Collateral Obligation).  In the event more than one Discount
Factor has been determined by Approved Valuation Firms for any Collateral
Obligation in accordance with this clause (b), the Discount Factor for such
Collateral Obligation shall be recalculated by the Facility Agent as average of
the valuations provided by the Approved Valuation Firms (such determination not
to exceed the lesser of (x) the Purchase Price paid by the Borrower for such
Collateral Obligation and (y) the outstanding Principal Balance of such
Collateral Obligation).  To the extent the Services Provider has actual
knowledge (after reasonable inquiry) or has received notice of any Revaluation
Event with respect to any Collateral Obligation, the Services Provider shall
give prompt notice thereof to the Facility Agent (but, in any event, not later
than two Business Days after it receives notice or gains actual knowledge
thereof).  Notwithstanding anything above to the contrary, the Services Provider
shall not dispute a Revaluation Event if such Revaluation Event is caused by the
applicable Collateral Obligation becoming a Defaulted Collateral Obligation.

 

(c)                                  If the circumstances with respect to any
Collateral Obligation change, the Services Provider may provide written notice
of such changed circumstance to the Facility Agent, and if no Revaluation Event
shall then be continuing for such Collateral Obligation, the Facility Agent
shall in its sole discretion re-evaluate the Discount Factor for such Collateral
Obligation.

 

(d)                                 No revised Discount Factor determined
pursuant to this Section 2.7 shall be effective until the Facility Agent has
provided written notice of such revised Discount Factor to the Borrower, the
Services Provider, each Agent and the Collateral Agent.

 

57

--------------------------------------------------------------------------------



 

Section 2.8                                    Increase in Facility Amount.  The
Borrower may, with the prior written consent of the Facility Agent (which
consent may be conditioned on one or more conditions precedent in its sole
discretion), (i) request an increase of the Facility Amount to $750,000,000, to
be effected by increasing the Commitment of the existing Lender Groups (pro
rata, unless otherwise approved by the Facility Agent) and/or adding additional
Lender Groups, (ii) add additional Lender Groups and/or (iii) increase the
Commitment of any Lender Group, in each case which shall increase the Facility
Amount by the amount of the Commitment of each such existing or additional
Lender Group.  Any new Lender Group shall execute a Joinder Agreement (with a
copy to the Collateral Agent and the Services Provider).  Notwithstanding the
foregoing, no such increase shall be permitted without the prior written consent
of DBNY if, after giving effect to any such increase, DBNY’s Commitment will no
longer be at least 51% of the Facility Amount.

 

Section 2.9                                    Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)                    any payment of principal, interest, fees or other amounts
received by the Collateral Custodian for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise), shall be applied at
such time or times as may be determined by the Facility Agent and advised to the
Collateral Custodian in writing as follows:  first, to the payment of any
amounts owing by that Defaulting Lender to the Facility Agent hereunder; second,
as the Borrower may request (so long as no Facility Termination Event or
Unmatured Facility Termination Event exists (except to the extent caused by such
Defaulting Lender, as determined by the Borrower in its sole discretion)), to
the funding of any Advance in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Services Provider, the Facility Agent or the Collateral Agent; third, if so
determined by the Facility Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund future Advances under this Agreement; fourth, to the
payment of any amounts owing to the other Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Facility Termination Event or Unmatured
Facility Termination Event exists (except to the extent caused by such
Defaulting Lender, as determined by the Facility Agent in its sole discretion),
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to

 

58

--------------------------------------------------------------------------------



 

a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.9 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and

 

(ii)                 for any period during which such Lender is a Defaulting
Lender, such Defaulting Lender shall not be entitled to receive any Undrawn Fee
for any period during which that Lender is a Defaulting Lender (and under no
circumstance shall the Borrower retroactively be or become required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

(b)                                 If the Facility Agent and the Borrower
determine in their respective sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Facility Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), such Lender will, to the extent
applicable, purchase that portion of Advances outstanding of the other Lenders
or take such other actions as the Facility Agent may determine to be necessary
to cause the Advances to be held on a pro rata basis by the Lenders, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

ARTICLE III

 

YIELD, UNDRAWN FEE, ETC.

 

Section 3.1                                    Yield and Undrawn Fee.  (a)  The
Borrower hereby promises to pay, on the dates specified in Section 3.2, Yield on
the outstanding amount of each Advance (or each portion thereof) for the period
commencing on the applicable Advance Date until such Advance is paid in full. 
No provision of this Agreement or the Notes shall require the payment or permit
the collection of Yield in excess of the maximum amount permitted by Applicable
Law.

 

(b)                                 The Borrower shall pay the Undrawn Fee on
the dates specified in Section 3.2.

 

Section 3.2                                    Yield and Undrawn Fee
Distribution Dates.  Yield accrued on each Advance (including any previously
accrued and unpaid Yield) and the Undrawn Fee (as applicable) shall be payable,
without duplication:

 

(a)                                 on the Facility Termination Date;

 

(b)                                 on the date of any payment or prepayment, in
whole or in part, of principal outstanding on such Advance; and

 

(c)                                  on each Distribution Date.

 

59

--------------------------------------------------------------------------------



 

Section 3.3                                    Yield Calculation.  Each Note
shall bear interest on each day during each Accrual Period at a rate per annum
equal to the product of (a) the Interest Rate for such Accrual Period multiplied
by (b) the outstanding amount of Advances attributable to such Note on such
day.  All Yield shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such Yield is payable over a year comprised of 360 days.

 

Section 3.4                                    Computation of Yield, Fees, Etc. 
Each Agent (on behalf of its respective Lender Group) and the Facility Agent
shall determine the applicable Yield and all Fees to be paid by the Borrower on
each Distribution Date for the related Accrual Period and shall advise the
Collateral Agent thereof in writing no later than the Determination Date
immediately prior to such Distribution Date. Such reporting may also include an
accounting of any amounts due and payable pursuant to Sections 4.3 and 5.1.

 

ARTICLE IV

 

PAYMENTS; TAXES

 

Section 4.1                                    Making of Payments.  Subject to,
and in accordance with, the provisions hereof and Section 2.4 or Section 8.3(a),
as applicable, all payments of principal of or Yield on the Advances and other
amounts due to the Lenders shall be made pursuant to Section 8.3(a) no later
than 3:00 p.m., New York City time, on the day when due in lawful money of the
United States of America in immediately available funds.  Payments received by
any Lender or Agent after 3:00 p.m., New York City time, on any day will be
deemed to have been received by such Lender or Agent on the next following
Business Day.  The respective Agent for each Lender Group shall allocate to the
Lenders in its Lender Group each payment in respect of the Advances received by
the respective Agent as provided by Section 8.3(a) or Section 2.4, as
applicable.  Payments in reduction of the principal amount of the Advances shall
be allocated and applied to Lenders pro rata based on their respective portions
of such Advances, or in any such case in such other proportions as each affected
Lender may agree upon in writing from time to time with such Agent and the
Borrower.  Payments of Yield and Undrawn Fee shall be allocated and applied to
Lenders pro rata based upon the respective amounts of such Yield and Undrawn Fee
due and payable to them.

 

Section 4.2                                    Due Date Extension.  If any
payment of principal or Yield with respect to any Advance falls due on a day
which is not a Business Day, then such due date shall be extended to the next
following Business Day, and additional Yield shall accrue and be payable for the
period of such extension at the rate applicable to such Advance.

 

Section 4.3                                    Taxes.  (a)  Payments Free of
Taxes.  Any and all payments by or on account of any obligation of the Borrower
under any Transaction Document shall be made without deduction or withholding
for any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Official Body in accordance with Applicable Law and,
if such Tax is an Indemnified Tax, then the sum

 

60

--------------------------------------------------------------------------------



 

payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Official Body in accordance with
Applicable Law, or at the option of the Facility Agent timely reimburse it for
the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 4.3) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Facility Agent), or by the Facility
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Facility Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Facility Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.9 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Facility Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Facility Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes the Facility Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Transaction Document or otherwise payable by the Facility Agent to the Lender
from any other source against any amount due to the Facility Agent under this
Section 4.3(d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to an Official Body
pursuant to this Section 4.3, the Borrower shall deliver to the Facility Agent
the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Facility Agent.

 

(f)                                   Status of Lenders.

 

(i)                    Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to the Borrower and the Facility Agent, at the time or
times reasonably requested by the

 

61

--------------------------------------------------------------------------------



 

Borrower or the Facility Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Facility Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Facility Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Facility Agent as
will enable the Borrower or the Facility Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.3(f)(ii)(A), Section 4.3(f)(ii)(B) and
Section 4.3(f)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                 Without limiting the generality of the foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Facility Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Facility Agent) executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Facility Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Facility Agent) whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Transaction Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              executed copies of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section

 

62

--------------------------------------------------------------------------------



 

881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Facility Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Facility Agent) executed copies of any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the Facility
Agent to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Facility Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Facility Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Facility Agent as may be necessary
for the Borrower and the Facility Agent to (x) comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or (y) determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

63

--------------------------------------------------------------------------------



 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Facility Agent in
writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 4.3 (including by the payment of additional amounts pursuant to this
Section 4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 4.3
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Official Body with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 4.3(g) (plus any penalties, interest or other charges imposed by the
relevant Official Body) in the event that such indemnified party is required to
repay such refund to such Official Body.  Notwithstanding anything to the
contrary in this Section 4.3(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 4.3(g)  the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This Section 4.3(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 4.3 shall survive the resignation or replacement of the Facility
Agent or any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 4.3, the term “Applicable Law” includes FATCA.

 

ARTICLE V

 

INCREASED COSTS, ETC.

 

Section 5.1                                    Increased Costs, Capital
Adequacy.  (a) If, due to either (i) the introduction of or any change following
the date hereof (including, without limitation, any change by way of imposition
or increase of reserve requirements) in or in the interpretation, administration
or application arising following the date hereof of any Applicable Law, in each
case whether foreign or domestic or (ii) the compliance with any guideline or
request following the date hereof from any central bank or other Official Body
(whether or not having the force of law), (A) there shall be any increase in the
cost to the Facility Agent, any Agent, any Lender, or any successor or assign
thereof (each of which shall be an “Affected Person”) of agreeing to make or
making, funding or maintaining any Advance (or any reduction of the amount of
any payment (whether of principal, interest, fee, compensation or otherwise) to
any Affected Person hereunder), as the case may be, (B) there shall be any
reduction in the amount of any sum

 

64

--------------------------------------------------------------------------------



 

received or receivable by an Affected Person under this Agreement or under any
other Transaction Document, or (C) any Recipient is subject to any Taxes (other
than (x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (z) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then, in
each case, the Borrower shall, from time to time, after written demand by the
Facility Agent pursuant to Section 5.1(d), on behalf of such Affected Person,
pay to the Facility Agent, on behalf of such Affected Person, additional amounts
sufficient to compensate such Affected Person for such increased costs or
reduced payments within thirty (30) days after such demand; provided, that the
amounts payable under this Section 5.1 shall be without duplication of amounts
payable under Section 4.3.

 

(b)                                 If either (i) the introduction of or any
change following the date hereof in or in the interpretation, administration or
application arising following the date hereof of any law, guideline, rule or
regulation, directive or request or (ii) the compliance by any Affected Person
with any law, guideline, rule, regulation, directive or request following the
date hereof, from any central bank, any Official Body or agency, including,
without limitation, compliance by an Affected Person with any request or
directive regarding capital adequacy or liquidity, has or would have the effect
of reducing the rate of return on the capital of any Affected Person, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Person could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Person with respect to
capital adequacy), by an amount deemed by such Affected Person to be material,
then, from time to time, after demand by such Affected Person pursuant to
Section 5.1(d), the Borrower shall pay the Facility Agent on behalf of such
Affected Person such additional amounts as will compensate such Affected Person
for such reduction but only to the extent there are amounts available therefore
on any given day pursuant to Section 8.3(a).

 

(c)                                  If an Affected Person shall at any time
(without regard to whether any Basel III Regulations are then in effect) suffer
or incur (i) any explicit or implicit charge, assessment, cost or expense by
reason of the amount or type of assets, capital or supply of funding such
Affected Person or any of its Affiliates is required or expected to maintain in
connection with the transactions contemplated herein, without regard to
(A) whether such charge, assessment, cost or expense is imposed or recognized
internally, externally or inter-company or (B) whether it is determined in
reference to a reduction in the rate of return on such Affected Person’s or
Affiliate’s assets or capital, an inherent cost of the establishment or
maintenance of a reserve of stable funding, a reduction in the amount of any sum
received or receivable by such Affected Person or its Affiliates or otherwise,
or (ii) any other imputed cost or expense arising by reason of the actual or
anticipated compliance by such Affected Person or any of its Affiliates with the
Basel III Regulations, then, upon demand by or on behalf of such Affected Person
through the Facility Agent pursuant to Section 5.1(d), the Borrower shall pay to
the Facility Agent, for the benefit of such Affected Person, such amount as
will, in the determination of such Affected Person, compensate such Affected
Person therefor but only to the extent that there are amounts available therefor
on any given day pursuant to Section 8.3(a).

 

65

--------------------------------------------------------------------------------



 

(d)                                 In determining any amount provided for in
this Section 5.1, the Affected Person may use any reasonable averaging and
attribution methods. The Facility Agent, on behalf of any Affected Person making
a claim under this Section 5.1, shall submit to the Borrower a certificate
setting forth in reasonable detail the basis for and the computations of such
additional or increased costs, which certificate shall be conclusive evidence of
such amount absent manifest error.

 

ARTICLE VI

 

EFFECTIVENESS; CONDITIONS TO ADVANCES

 

Section 6.1                                    Effectiveness.  This Agreement
shall become effective on the first day (the “Effective Date”) on which the
Facility Agent, on behalf of the Lenders, shall have received the following,
each in form and substance reasonably satisfactory to the Facility Agent:

 

(a)                                 Transaction Documents.  This Agreement and
each other Transaction Document (other than the Collateral Agent Fee Letter), in
each case duly executed by each party thereto;

 

(b)                                 Notes.  For each Lender Group that has
requested the same, a Note duly completed and executed by the Borrower and
payable to the Agent for such Lender Group;

 

(c)                                  Establishment of Pledged Accounts. 
Evidence that each Pledged Account has been established;

 

(d)                                 Resolutions.  Certified copies of the
resolutions of the board of managers (or similar items) of the Borrower, the
Equityholder and the Services Provider approving the Transaction Documents to be
delivered by it hereunder and the transactions contemplated hereby, certified by
its secretary or assistant secretary or other authorized officer;

 

(e)                                  Organizational Documents.  The certificate
of formation (or similar organizational document) of each of the Borrower, the
Equityholder and the Services Provider certified by the Secretary of State of
its jurisdiction of organization; and a certified, executed copy of the
Borrower’s, the Equityholder’s and the Services Provider’s organizational
documents;

 

(f)                                   Good Standing Certificates.  Good standing
certificates for each of the Borrower, the Equityholder and the Services
Provider issued by the applicable Official Body of its jurisdiction of
organization;

 

(g)                                  Incumbency.  A certificate of the secretary
or assistant secretary of each of the Borrower, the Equityholder and the
Services Provider certifying the names and true signatures of the officers
authorized on its behalf to sign this Agreement and the other Transaction
Documents to be delivered by it;

 

66

--------------------------------------------------------------------------------



 

(h)                                 Filings.  Copies of proper financing
statements, as may be necessary or, in the opinion of the Facility Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the security interest of the Collateral Agent on behalf of the
Secured Parties in all Collateral in which an interest may be pledged hereunder;

 

(i)                                     Opinions.  Legal opinions of Cleary
Gottlieb Steen & Hamilton LLP, counsel for the Borrower, the Equityholder and
the Services Provider, Eversheds Sutherland (US) LLP, counsel for the
Equityholder and the Services Provider, Nixon Peabody LLP, counsel for the
Collateral Agent, and Holland & Knight LLP, counsel for the Collateral
Custodian, each in form and substance reasonably satisfactory to the Facility
Agent covering such matters as the Facility Agent may reasonably request;

 

(j)                                    No Facility Termination Event, etc.  Each
of the Transaction Documents is in full force and effect and no Facility
Termination Event or Unmatured Facility Termination Event has occurred and is
continuing or will result from the issuance of the Notes and the borrowing
hereunder;

 

(k)                                 Liens.  The Facility Agent shall have
received (i) the results of a recent search by a Person satisfactory to the
Facility Agent, of the UCC, judgment, security interest and tax lien filings
which may have been filed with respect to personal property of the Borrower, and
bankruptcy and pending lawsuits with respect to the Borrower and the results of
such search shall be satisfactory to the Facility Agent and (ii) filed UCC
termination statements, if any, necessary to release all security interests and
other rights of any Person in any Collateral previously granted by the Borrower
and any  executed pay-off letters reasonably requested by the Facility Agent;

 

(l)                                     Payment of Fees.  The Facility Agent
shall have received evidence, to its sole satisfaction, that all Fees due to the
Lenders on the Effective Date have been paid in full;

 

(m)                             No Material Adverse Effect.  No Material Adverse
Effect shall have occurred since the formation date of the Equityholder and no
litigation shall have commenced which, if successful, could have a Material
Adverse Effect;

 

(n)                                 Financial Statements.  The Facility Agent
has received the most recently available copies of the financial statements and
reports described in Section 7.5(j) (to the extent available) certified by a
Responsible Officer of the Equityholder to be true and correct; such financial
statements fairly present in all material respects the financial condition of
such Person as of the applicable date of issuance;

 

(o)                                 Compliance.  The Facility Agent, the Lenders
and the Collateral Custodian shall have received sufficiently in advance of the
Effective Date, all documents and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act;

 

(p)                                 [Reserved]; and

 

67

--------------------------------------------------------------------------------



 

(q)                                 Beneficial Ownership Certification.  The
Facility Agent shall have received the Beneficial Ownership Certification in
respect of the Borrower.

 

(r)                                    Other.  Such other approvals, documents,
opinions, certificates and reports as the Facility Agent may reasonably request.

 

Section 6.2                                    Advances and Reinvestments.  The
making of any Advance (including the initial Advance hereunder) and any
Reinvestment are all subject to the condition that the Effective Date shall have
occurred and to the following further conditions precedent that:

 

(a)                                 No Facility Termination Event, Etc.  Each of
the Transaction Documents shall be in full force and effect (unless terminated
in accordance with their terms) and (i) no Facility Termination Event or
Unmatured Facility Termination Event shall have occurred and be continuing or
will result from the making of such Advance or Reinvestment (other than in
connection with an Advance made pursuant to Section 2.2(c)), (ii) no Services
Provider Event of Default or Unmatured Services Provider Event of Default shall
have occurred and be continuing or will result from the making of such Advance
or Reinvestment (other than in connection with an Advance made pursuant to
Section 2.2(c)), (iii) the representations and warranties of the Borrower and
the Services Provider contained herein and in the other Transaction Documents
shall be true and correct in all material respects as of the related Funding
Date (or if such representations and warranties specifically refer to an earlier
date, such earlier date), with the same effect as though made on the date of
(and after giving effect to) such Advance or Reinvestment(or, if applicable,
such earlier specified date), (iv) no Specified Borrowing Base Breach shall have
occurred and be continuing, and (v) after giving effect to such Advance or
Reinvestment (and any purchase of Eligible Collateral Obligations in connection
therewith), the aggregate principal amount of all Advances outstanding will not
exceed the Borrowing Base, the Maximum Availability or the Facility Amount;

 

(b)                                 Requests.  (i) In connection with the
funding of any Advance pursuant to Section 2.2(a), the Collateral Agent, each
Agent and the Facility Agent shall have received the Advance Request for such
Advance in accordance with Section 2.2(a), together with all items required to
be delivered in connection therewith and (ii) in connection with any
Reinvestment, the Collateral Agent, each Agent and the Facility Agent shall have
received the Reinvestment Request for such Reinvestment in accordance with
Section 8.3(b), together with all items required to be delivered in connection
therewith;

 

(c)                                  Revolving Period.  The Revolving Period
shall not have ended;

 

(d)                                 Document Checklist.  The Facility Agent,
each Agent and the Collateral Custodian shall have received a Document Checklist
for each Eligible Collateral Obligation to be added to the Collateral on the
related Funding Date;

 

(e)                                  Borrowing Base Confirmation.  The
Collateral Agent, each Agent and the Facility Agent shall have received an
Officer’s Certificate of the Borrower or the Services Provider (which may be
included as part of the Advance Request or Reinvestment Request) computed as of
the date of such request and after giving effect thereto and to the purchase by
the Borrower of the Collateral Obligations to be purchased by it on such date
(if any),

 

68

--------------------------------------------------------------------------------



 

demonstrating that the aggregate principal amount of all outstanding Advances
shall not exceed the Borrowing Base, the Maximum Availability or the Facility
Amount, calculated as of the Funding Date as if the Collateral Obligations
purchased by the Borrower on such Funding Date were owned by the Borrower;

 

(f)                                   Collateral Quality Tests, Minimum Equity
Condition.  The Collateral Agent, each Agent and the Facility Agent shall have
received an Officer’s Certificate of the Borrower (or the Services Provider on
behalf of the Borrower) (which may be included as part of the Advance Request or
Reinvestment Request) computed as of the proposed Funding Date, and after giving
effect thereto and to the purchase by the Borrower of the Collateral Obligations
to be purchased by it on such Funding Date, demonstrating that all of the
Collateral Quality Tests and the Minimum Equity Condition are satisfied (or, in
connection with a Reinvestment, if any such Collateral Quality Test is not
satisfied, it is maintained or improved immediately after giving effect to such
Reinvestment);

 

(g)                                  Hedging Agreements.  The Facility Agent
shall have received evidence, in form and substance satisfactory to the Required
Lenders, that the Borrower has entered into Hedging Agreements to the extent
required by, and satisfying the requirements of, Section 10.6;

 

(h)                                 Facility Agent Approval.  In connection with
the acquisition of any Collateral Obligation by the Borrower (other than with
respect to Collateral Obligations acquired on the date of this Agreement), the
Facility Agent shall have received the applicable Asset Approval Request and, in
connection with the acquisition of any Collateral Obligation other than a
Specified First Lien Loan, the Borrower shall have received a copy of an
acknowledgement by the Facility Agent to such Asset Approval Request with
respect to such Collateral Obligation, evidencing (1) the approval of the
Facility Agent, in its sole discretion, of any and all Collateral Obligations to
be added to the Collateral, (2) the assigned Discount Factor for such Collateral
Obligation, (3) whether such Collateral Obligation is an Enterprise Value Loan
or an Asset Based Loan, (4) whether such Collateral Obligation is a First Lien
Loan, a FILO Loan (including the attaching Leverage Multiple to be used for
calculation of the Advance Rate) or a Second Lien Loan and (5) with respect to
any Asset Based Loan, whether such Asset Based Loan is secured by working
capital, fixed assets or intellectual property;

 

(i)                                     Permitted Use.  The proceeds of any
Advance or Reinvestment will be used solely by the Borrower for general
corporate purposes consistent with the terms hereof, which, for the avoidance of
doubt, include dividends and distributions to the Equityholder permitted
pursuant to Section 10.16, or to acquire Collateral Obligations as identified on
the applicable Asset Approval Request or to satisfy any unfunded commitments in
connection with any Revolving Loan or a Delayed Drawdown Loan; provided, that in
the event that the proceeds of any Advance are not used to settled the pending
acquisition of Eligible Collateral Obligations within ten (10) Business Days of
the related Funding Date, such proceeds shall be returned to the Facility Agent
no later than the next Business Day and such repayment shall be deemed a
voluntary repayment of Advances outstanding and not, for the avoidance of doubt,
a permanent reduction of the Facility Amount;

 

69

--------------------------------------------------------------------------------



 

(j)                                    Appraised Value. In connection with the
acquisition of each Asset Based Loan and within the time periods set forth
below, the Borrower or the Services Provider (on behalf of the Borrower) shall
have retained or shall have caused the Obligor to retain an Approved Valuation
Firm to calculate the Appraised Value of (A) with respect to any such Collateral
Obligation that has intellectual property, equipment or real property, as the
case may be, in its borrowing base, the collateral securing such Collateral
Obligation within twelve (12) months prior to the acquisition of such Collateral
Obligation and inclusion into the Collateral and (B) with respect to all other
Asset Based Loans, the collateral securing such Collateral Obligation within six
(6) months prior to the acquisition of such Collateral Obligation and inclusion
into the Collateral.  The Services Provider shall report the Approved Valuation
Firm, appraisal metric and Appraised Value for such Collateral Obligation to the
Facility Agent (with a copy to each Agent) in the Advance Request or
Reinvestment Request, as applicable, related to such Collateral Obligation;

 

(k)                                 Borrower’s Certification.  The Borrower
shall have delivered to the Collateral Agent, each Agent and the Facility Agent
an Officer’s Certificate (which may be included as part of the Advance Request
or Reinvestment Request) dated the date of such requested Advance or
Reinvestment certifying that the conditions described in Sections 6.2(a) through
(j) have been satisfied;

 

(l)                                     Rating Letters.  Solely with respect to
the initial advance to be made by each Conduit Lender, each applicable Agent
shall have received a letter from each applicable Rating Agency confirming its
rating of such Conduit Lender;

 

(m)                             Equity Contribution. On or prior to the date of
the initial Advance hereunder, the Facility Agent shall have received
satisfactory evidence that the Equityholder has contributed Eligible Collateral
Obligations with an aggregate Collateral Obligation Amount (minus the amount of
each Collateral Obligation included in the Excess Concentration Amount) and/or
cash credited to the Principal Collection Account in an aggregate amount of at
least $30,000,000;

 

(n)                                 Collateral Agent Fee Letter.  On or prior to
the date of the initial Advance hereunder, the Facility Agent shall have
received the Collateral Agent Fee Letter duly executed by each party thereto;
and

 

(o)                                 Other.  The Facility Agent shall have
received such other approvals, documents, opinions, certificates and reports as
it may request, which request is reasonable as to scope, content and timing.

 

Section 6.3                                    Transfer of Collateral
Obligations and Permitted Investments.  (a)  The Collateral Custodian shall hold
all Certificated Securities (whether Collateral Obligations or Permitted
Investments) and Instruments delivered to it in physical form to its office
located at 225 W. Washington St., 9th Floor, Chicago, IL 60606.

 

(b)                                 On the Effective Date (with respect to each
Collateral Obligation and Permitted Investment owned by the Borrower on such
date) and each time that the Borrower or the Services Provider shall direct or
cause the acquisition of any Collateral Obligation or

 

70

--------------------------------------------------------------------------------



 

Permitted Investment, the Borrower or the Services Provider shall, if such
Permitted Investment or, in the case of a Collateral Obligation, the related
promissory note or assignment documentation has not already been delivered to
the Collateral Custodian in accordance with the requirements set forth in the
definition of “Collateral Obligation File”, cause the delivery of such Permitted
Investment or, in the case of a Collateral Obligation, the related promissory
note or assignment documentation in accordance with the requirements set forth
in the definition of “Collateral Obligation File” to the Collateral Custodian to
be maintained by the Collateral Custodian (on behalf of the Collateral Agent for
the benefit of the Secured Parties) in its continuous possession at its address
set forth in Section 6.3(a) above.

 

(c)                                  The Borrower or the Services Provider shall
cause all Collateral Obligations or Permitted Investments acquired by the
Borrower to be transferred to the Collateral Agent for credit by it to the
Principal Collection Account, and shall cause all Collateral Obligations and
Permitted Investments acquired by the Borrower to be delivered to the Collateral
Custodian by one of the following means (and shall take any and all other
actions necessary to create and perfect in favor of the Collateral Agent a valid
security interest in each Collateral Obligation and Permitted Investment, which
security interest shall be senior (subject to Permitted Liens) to that of any
other creditor of the Borrower (whether now existing or hereafter acquired):

 

(i)                    in the case of an Instrument or a Certificated Security
in registered form by having it Indorsed to the Collateral Custodian or in blank
by an effective Indorsement or registered in the name of the Collateral
Custodian and by (A) delivering such Instrument or Certificated Security to the
Collateral Custodian at its address set forth in Section 6.3(a) above and
(B) causing the Collateral Custodian to maintain (on behalf of the Collateral
Agent for the benefit of the Secured Parties) continuous possession of such
Instrument or Certificated Security at its address set forth in
Section 6.3(a) above;

 

(ii)                 in the case of an Uncertificated Security, by (A) causing
the Collateral Custodian to become the registered owner of such Uncertificated
Security and (B) causing such registration to remain effective;

 

(iii)              in the case of any Security Entitlement, by causing each such
Security Entitlement to be credited to the applicable Pledged Account; and

 

(iv)             in the case of General Intangibles (including any Collateral
Obligation or Permitted Investment not evidenced by an Instrument) by filing,
maintaining and continuing the effectiveness of, a financing statement naming
the Borrower as debtor and the Collateral Agent as secured party and describing
the Collateral Obligation or Permitted Investment (or a description of “all
assets” of the Borrower) as the collateral at the filing office of the Secretary
of State of Delaware.

 

71

--------------------------------------------------------------------------------



 

ARTICLE VII

 

ADMINISTRATION AND MANAGEMENT OF COLLATERAL OBLIGATIONS; THE EQUITYHOLDER

 

Section 7.1                                    Retention and Termination of the
Services Provider.  The servicing, administering and collection of the
Collateral Obligations shall be conducted by the Person designated as Services
Provider from time to time in accordance with this Section 7.1.  Subject to
early termination due to the occurrence of a Services Provider Event of Default
or as otherwise provided below in this Article VII, the Borrower hereby
designates Owl Rock Capital Corporation, and Owl Rock Capital Corporation hereby
agrees to serve, as Services Provider pursuant to this Agreement for as long as
required hereunder.  The Services Provider is not an agent of the Facility
Agent, any Agent or any Lender.

 

Section 7.2                                    Resignation and Removal of the
Services Provider; Appointment of Successor Services Provider.  (a)  If a
Services Provider Event of Default shall occur and be continuing, the Facility
Agent by written notice given to the Services Provider, may terminate all of the
rights and obligations of the Services Provider and appoint a successor pursuant
to the terms hereof.  In addition, if the Services Provider is terminated upon
the occurrence of a Services Provider Event of Default, the Services Provider
shall, if so requested by the Facility Agent, acting at the direction of the
Required Lenders, deliver to any successor servicer copies of its Records within
five (5) Business Days after demand therefor and a computer tape or diskette (or
any other means of electronic transmission acceptable to such successor
servicer) containing as of the close of business on the date of demand all of
the data maintained by the Services Provider in computer format in connection
with servicing the Collateral Obligations.

 

(b)                                 The Services Provider shall not resign from
the obligations and duties imposed on it by this Agreement as Services Provider.

 

(c)                                  Any Person (i) into which the Services
Provider may be merged or consolidated in accordance with the terms of this
Agreement, (ii) resulting from any merger or consolidation to which the Services
Provider shall be a party, (iii) acquiring by conveyance, transfer or lease
substantially all of the assets of the Services Provider, or (iv) succeeding to
the business of the Services Provider in any of the foregoing cases, shall
execute an agreement of assumption to perform every obligation of the Services
Provider under this Agreement and, whether or not such assumption agreement is
executed, shall be the successor to the Services Provider under this Agreement
without the execution or filing of any paper or any further act on the part of
any of the parties to this Agreement, anything in this Agreement to the contrary
notwithstanding.

 

(d)                                 Subject to the last sentence of this
Section 7.2(d), until a successor Services Provider has commenced servicing
activities in the place of the Services Provider being replaced, such Services
Provider being replaced shall continue to perform the obligations of the
Services Provider hereunder.  On and after the termination of the Services
Provider pursuant to this Section 7.2, the successor servicer appointed by the
Facility Agent shall be the successor in all respects to the Services Provider
in its capacity as Services Provider under this Agreement and the transactions
set forth or provided for in this Agreement

 

72

--------------------------------------------------------------------------------



 

and shall be subject to all the rights, responsibilities, restrictions, duties,
liabilities and termination provisions relating thereto placed on the Services
Provider by the terms and provisions of this Agreement.  The Services Provider
agrees to cooperate and use reasonable efforts in effecting the transition of
the responsibilities and rights of servicing of the Collateral Obligations,
including the transfer to any successor servicer for the administration by it of
all cash amounts that shall at the time be held by the Services Provider for
deposit, or have been deposited by the Services Provider, or thereafter received
with respect to the Collateral Obligations and the delivery to any successor
servicer in an orderly and timely fashion of all files and records in its
possession or reasonably obtainable by it with respect to the Collateral
Obligations containing all information necessary to enable the successor
servicer to service the Collateral Obligations.  Notwithstanding anything
contained herein to the contrary and to the extent permitted by Applicable Law
without causing the Services Provider to have liability, the termination of the
Services Provider shall not become effective until an entity acceptable to the
Facility Agent in its sole discretion shall have assumed the responsibilities
and obligations of the Services Provider.

 

(e)                                  At any time, the Facility Agent or any
Lender may irrevocably waive any rights granted to such party under
Section 7.2(a). Any such waiver shall be in writing and executed by such party
that is waiving its rights hereunder.  A copy of such waiver shall be promptly
delivered by the waiving party to the Services Provider and the Facility Agent.

 

Section 7.3                                    Duties of the Services Provider. 
The Services Provider shall manage, service, administer and make collections on
the Collateral Obligations and perform the other actions required to be taken by
the Services Provider in accordance with the terms and provisions of this
Agreement and the Servicing Standard.

 

(a)                                 The Services Provider shall take or cause to
be taken all such actions, as may be reasonably necessary or advisable to
attempt to recover Collections from time to time, all in accordance with
(i) Applicable Law, (ii) the applicable Collateral Obligation and its Underlying
Instruments and (iii) the Servicing Standard.  The Borrower hereby appoints the
Services Provider, from time to time designated pursuant to Section 7.1, as
agent for itself and in its name to enforce and administer its rights and
interests in the Collections and the related Collateral Obligations.

 

(b)                                 The Services Provider shall administer the
Collections in accordance with the procedures described herein.  The Services
Provider shall (i) instruct all Obligors (and related agents) to deposit
Collections directly into the Collection Account, (ii) deposit all Collections
received directly by it into the Collection Account within one (1) Business Day
of receipt thereof and (iii) cause the Equityholder and each administrative
agent that is Affiliated with it to deposit all Collections received directly by
the Equityholder or Affiliate into the Collection Account within two
(2) Business Days of receipt thereof.  The Services Provider shall identify all
Collections as either Principal Collections or Interest Collections, as
applicable.  The Services Provider shall make such deposits or payments by
electronic funds transfer through the Automated Clearing House system, or by
wire transfer.

 

(c)                                  The Services Provider shall maintain for
the Borrower and the Secured Parties in accordance with their respective
interests all Records that evidence or relate to the

 

73

--------------------------------------------------------------------------------



 

Collections not previously delivered to the Collateral Agent and shall, as soon
as reasonably practicable upon demand of the Facility Agent, make available, or,
upon the occurrence and during the continuation of a Services Provider Event of
Default, deliver to the Facility Agent (with a copy to each Agent) copies of all
material Records in its possession which evidence or relate to the Collections.

 

(d)                                 The Services Provider shall, as soon as
practicable following receipt thereof, turn over to the applicable Person any
cash collections or other cash proceeds received with respect to each Collateral
Obligation that does not constitute a Collateral Obligation or was paid in
connection with a Retained Interest.

 

(e)                                  On each Measurement Date, the Services
Provider (on behalf of the Borrower) shall monitor the status of each Eligible
Collateral Obligation as of such date and provide notice of any change in the
status of any Eligible Collateral Obligation to the Collateral Agent and, as a
consequence thereof, Collateral Obligations that were previously Eligible
Collateral Obligations on a prior Measurement Date may be excluded from the
Aggregate Eligible Collateral Obligation Amount on such Measurement Date.

 

(f)                                   The Services Provider may, with the prior
written consent of the Facility Agent, execute any of its duties under this
Agreement and the other Transaction Documents by or through its subsidiaries,
affiliates, agents or attorneys in fact; provided that, it shall remain liable
for all such duties as if it performed such duties itself.

 

Section 7.4                                    Representations and Warranties of
the Services Provider.  The Services Provider represents, warrants and covenants
as of the Effective Date and each Funding Date as to itself:

 

(a)                                 Organization and Good Standing.  It has been
duly organized and is validly existing as a corporation in good standing under
the laws of its jurisdiction of organization, with power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is currently conducted;

 

(b)                                 Due Qualification.  It is duly qualified to
do business as a corporation in good standing and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
have a Material Adverse Effect;

 

(c)                                  Power and Authority.  It has the power,
authority and legal right to execute and deliver this Agreement and the
Transaction Documents to which it is a party (in any capacity) and to perform
its obligations hereunder and thereunder; and the execution, delivery and
performance of this Agreement and the Transaction Documents to which it is a
party (in any capacity) have been duly authorized by the Services Provider by
all necessary corporate action;

 

(d)                                 Binding Obligations.  This Agreement and the
Transaction Documents to which it is a party (in any capacity) have been duly
executed and delivered by the Services Provider and, assuming due authorization,
execution and delivery by each other party hereto and thereto, constitute its
legal, valid and binding obligations enforceable against it in accordance with
their respective terms, except as such enforceability may be limited by

 

74

--------------------------------------------------------------------------------



 

(A) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing;

 

(e)                                  No Violation.  The execution, delivery and
performance of this Agreement and the Transaction Documents to which it is a
party (in any capacity), the consummation of the transactions contemplated
thereby and the fulfillment of the terms thereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, its organizational
documents, (B) conflict with, or result in any breach or default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which it is
a party or by which it or its properties are bound, (C) result in the creation
or imposition of any Adverse Claim upon any of its properties pursuant to the
terms of any such material indenture, agreement, mortgage, deed of trust or
other instrument (except as may be created pursuant to this Agreement or any
other Transaction Document), or (D) violate in any material respect any
Applicable Law except, in the case of subclauses (B), (C) and (D), to the extent
that such occurrence would not reasonably be expected to have a Material Adverse
Effect;

 

(f)                                   No Proceedings.  There are no proceedings
or investigations pending or, to the best of the Services Provider’s knowledge
(after reasonable inquiry), threatened against it, before any Official Body
having jurisdiction over it or its properties (A) asserting the invalidity of
any of the Transaction Documents, (B) seeking to prevent the issuance of the
Notes or the consummation of any of the transactions contemplated by the
Transaction Documents or (C) seeking any determination or ruling that would
reasonably be expected to have a Material Adverse Effect;

 

(g)                                  No Consents.  No consent, license,
approval, authorization or order of, or registration, declaration or filing
with, any Official Body having jurisdiction over it or any of its properties is
required to be made in connection with the execution, delivery or performance of
this Agreement and the Transaction Documents to which it is a party (in any
capacity) or the consummation of the transactions contemplated thereby, in each
case other than (A) consents, licenses, approvals, authorizations, orders,
registrations, declarations or filings which have been obtained or made and
continuation statements and renewals in respect thereof and (B) where the lack
of such consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a Material Adverse Effect;

 

(h)                                 [Reserved];

 

(i)                                     Information True and Correct.  All
information heretofore or hereafter furnished by or on behalf of the Services
Provider in writing to any Lender, the Collateral Agent or the Facility Agent in
connection with this Agreement or any transaction contemplated hereby is and
will be (when taken as a whole), as of the date such information is furnished,
true and correct in all material respects (or, if not prepared by or under the
direction of the Services Provider, true and correct in all material respects to
the knowledge of the Services Provider (after reasonable inquiry)) and does not
and will not omit to state a material fact necessary to make the statements
contained therein not misleading (or, if not prepared by or under the direction
of the Services Provider, does not omit to state such a fact to the

 

75

--------------------------------------------------------------------------------



 

knowledge of the Services Provider (after reasonable inquiry)).  The Services
Provider (i) will not furnish (and has not furnished) any such information to
any Lender, the Collateral Agent, any Agent or the Facility Agent in connection
with this Agreement or any transaction contemplated hereby that it knows (or
knew) (after reasonable inquiry) to be incorrect at the time such information is
(or was) furnished in any material respect and (ii) has informed (or will
inform) the applicable Lender, the Collateral Agent, the applicable Agent or the
Facility Agent, as applicable, of any such information which it found after such
information was furnished to be incorrect in any material respect when
furnished.

 

(j)                                    Financial Statements.  The Services
Provider has delivered to each Lender complete and correct copies of (A) the
audited consolidated financial statements of the Services Provider for the
fiscal year most recently ended and (B) the audited consolidated financial
statements of the Services Provider for the fiscal quarter most recently ended,
in each case when so required under Section 7.5(j).  Such financial statements
(including the related notes) fairly present the financial condition of the
Services Provider as of the respective dates thereof and the results of
operations for the periods covered thereby, each in accordance with GAAP.  There
has been no material adverse change in the business, operations, financial
condition, properties or assets of the Services Provider since the most recent
Determination Date with respect to the most recently delivered financial
statements under this clause (j) other than to the extent disclosed to and
approved by the Facility Agent.  Notwithstanding the foregoing, the obligations
under this clause (j) may be satisfied with respect to financial and other
information of the Services Provider by furnishing (A) the applicable financial
statements or other materials or (B) the Services Provider’s Form 10-K, 10-Q,
8-K or other filing, as applicable, filed with the SEC and the public  filing of
such report with the SEC shall constitute delivery under this clause (j);

 

(k)                                 Eligibility of Collateral Obligations.  All
Collateral Obligations included as Eligible Collateral Obligations in the most
recent calculation of any Borrowing Base required to be determined hereunder
were Eligible Collateral Obligations as of the date of such calculation;

 

(l)                                     Collections.  The Services Provider
acknowledges that all Collections received by it or its Affiliates (other than
any Excluded Amount) are held and shall be held in trust for the benefit of the
Secured Parties until deposited into the Collection Account;

 

(m)                             Bulk Sales.  The execution, delivery and
performance of this Agreement do not require compliance with any “bulk sales”
act or similar law by the Services Provider;

 

(n)                                 Solvency.  The Services Provider is not the
subject of any Insolvency Event.  The transactions under this Agreement and any
other Transaction Document to which the Services Provider is a party do not and
will not render the Services Provider not solvent;

 

(o)                                 Exchange Act Compliance; Regulations T, U
and X.  None of the transactions contemplated herein or the other Transaction
Documents (including, without limitation, the use of the Proceeds from the
pledge of the Collateral) will violate or result in a violation of Section 7 of
the Exchange Act, or any regulations issued pursuant thereto,

 

76

--------------------------------------------------------------------------------



 

including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II;

 

(p)                                 No Injunctions.  No injunction, writ,
restraining order or other order of any nature materially adversely affects the
Services Provider’s performance of its obligations under this Agreement or any
Transaction Document to which the Services Provider is a party; and

 

(q)                                 Selection Procedures.  In selecting the
Collateral Obligations hereunder and for Affiliates of the Borrower, no
selection procedures were employed which are intended to be adverse to the
interests of any Agent or Lender.

 

Section 7.5                                    Covenants of the Services
Provider.  Until the date on or after the Facility Termination Date on which the
Commitments have been terminated in full and the Obligations (other than
contingent Obligations for which no claim has been made) shall have been repaid
in full:

 

(a)                                 Compliance with Agreements and Applicable
Laws.  The Services Provider shall perform each of its obligations under this
Agreement and the other Transaction Documents and comply with all Applicable
Laws, including those applicable to the Collateral Obligations and all
Collections thereof, except to the extent that the failure to so comply would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Maintenance of Existence and Conduct of
Business.  The Services Provider shall: (i) do or cause to be done all things
necessary to (A) preserve and keep in full force and effect its existence as a
corporation and its rights and franchises in the jurisdiction of its
incorporation and (B) qualify and remain qualified as a corporation in good
standing and preserve its rights and franchises in each jurisdiction in which
the failure to so qualify and remain qualified and preserve its rights and
franchises would reasonably be expected to have a Material Adverse Effect;
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder or under its organizational documents; and
(iii) at all times maintain, preserve and protect all of its licenses, permits,
charters and registrations except where the failure to maintain, preserve and
protect such licenses, permits, charters and registrations would not reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  Books and Records.  The Services Provider
shall keep proper books of record and account in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Services Provider in accordance with GAAP, maintain and implement administrative
and operating procedures, and keep and maintain all documents, books, records
and other information necessary or reasonably advisable for the collection of
all Collateral Obligations.

 

(d)                                 [Reserved].

 

(e)                                  Compliance with Collateral Obligations and
Servicing Standard.  The Services Provider shall, at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by the Services Provider under any Collateral
Obligations (except, in the case of a successor Services Provider, such

 

77

--------------------------------------------------------------------------------



 

material provisions, covenants and other provisions shall only include those
provisions relating to the collection and managing the Collateral Obligations to
the extent such obligations are set forth in a document included in the related
Collateral Obligation File) and shall comply with the Servicing Standard in all
material respects with respect to all Collateral Obligations.

 

(f)                                   Maintain Records of Collateral
Obligations.  The Services Provider shall, at its own cost and expense, maintain
reasonably satisfactory and complete records of the Collateral, including a
record of all payments received and all credits granted with respect to the
Collateral and all other dealings with the Collateral.  The Services Provider
shall maintain its computer systems so that, from and after the time of sale of
any Collateral Obligation to the Borrower, the Services Provider’s master
computer records (including any back-up archives) that refer to such Collateral
Obligation shall indicate the interest of the Borrower and the Collateral Agent
in such Collateral Obligation and that such Collateral Obligation is owned by
the Borrower and has been pledged to the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement.

 

(g)                                  Liens.  The Services Provider shall not
create, incur, assume or permit to exist any Lien on or with respect to any of
its rights under any of the Transaction Documents, whether with respect to the
Collateral Obligations or any other Collateral other than Permitted Liens;
provided, that the Services Provider shall be permitted to pledge its rights to
any fees, expenses or other amounts to which it is entitled hereunder and any
rights related thereto, including claims, rights and interests therein and all
substitutions for, additions and accessions to and proceeds thereof, any related
accounts and any rights of collection.

 

(h)                                 Mergers.  The Services Provider shall not
directly or indirectly, by operation of law or otherwise, merge with,
consolidate with, acquire all or substantially all of the assets or capital
stock of, or otherwise combine with or acquire, any Person, except that the
Services Provider shall be permitted to merge with any entity so long as the
Services Provider remains the surviving entity of such merger and such merger
does not result in a Change of Control.  The Services Provider shall give prior
written notice of any merger to the Facility Agent and each Agent.

 

(i)                                     Servicing Obligations.  The Services
Provider will not (i) agree to any amendment, waiver or other modification of
any Transaction Document to which it is a party and to which the Facility Agent
is not a party without the prior written consent of the Facility Agent,
(ii) agree or permit the Borrower to agree to a Material Modification with
respect to any Collateral Obligation without the prior written consent of the
Facility Agent, (iii) interpose any claims, offsets or defenses it may have as
against the Borrower as a defense to its performance of its obligations in favor
of any Affected Person hereunder or under any other Transaction Documents or
(iv) following the occurrence of an Unmatured Equityholder Credit Event, agree
to any amendment or modification with respect to any Collateral Obligation
without the prior written consent of the Facility Agent.

 

(j)                                    Financial Reports.  The Services Provider
shall furnish, or cause to be furnished, to the Facility Agent and each Agent:

 

78

--------------------------------------------------------------------------------



 

(i)                    as soon as available and in any event within 120 days
after the end of each fiscal year, a copy of the audited consolidated financial
statements for the prior year for the Services Provider and its consolidated
Subsidiaries, certified by Independent Accountants (the report of which shall be
unqualified), together with consolidating financial statements for the Services
Provider certified by an Executive Officer of the Services Provider with
appropriate knowledge stating that the information set forth therein fairly
presents the financial condition of the Services Provider and its consolidated
Subsidiaries as of and for such fiscal year, with all such financial statements
being prepared in accordance with GAAP applied consistently throughout the
period involved (except for changes in the application of GAAP approved by such
accountants in accordance with GAAP and disclosed therein); and

 

(ii)                 as soon as available and in any event within 60 days after
the end of each fiscal quarter of each fiscal year (other than the last fiscal
quarter of each fiscal year), an audited consolidated and consolidating balance
sheet of the Services Provider and its consolidated Subsidiaries as of the end
of such fiscal quarter, and the unaudited consolidated and consolidating
statements of income of the Services Provider and its consolidated Subsidiaries
for such fiscal quarter and for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter, certified by an
Executive Officer of the Services Provider identifying such documents as being
the documents described in this paragraph (ii) and stating that the information
set forth therein fairly presents the financial condition of the Services
Provider and its consolidated Subsidiaries as of and for the periods then ended,
subject to year-end adjustments and confirming that the Services Provider is in
compliance with all financial covenants in the Transaction Documents (or, if the
Services Provider is not in compliance, specifying the nature and status
thereof).

 

Notwithstanding the foregoing, the obligations under this clause (j) may be
satisfied with respect to financial and other information of the Services
Provider by furnishing (A) the applicable financial statements or other
materials or (B) the Services Provider’s Form 10-K, 10-Q, 8-K or other filing,
as applicable, filed with the SEC and the public  filing of such report with the
SEC shall constitute delivery under this clause (j).

 

(k)                                 Obligor Reports.  The Services Provider
shall furnish to the Facility Agent, with respect to each Obligor:

 

(i)                    within 15 Business Days of the completion of the Services
Provider’s portfolio review of such Obligor (which, for any individual Obligor,
shall occur no less frequently than quarterly), without duplication of any other
reporting requirements set forth in this Agreement or any other Transaction
Document, (i) any financial reporting packages with respect to such Obligor and
with respect to each Collateral Obligation for such Obligor (including any
attached or included information, statements and calculations) received by the
Borrower and/or the Services Provider as of the date of the completion of such
review and (ii) the internal monitoring report prepared by the Services Provider
with respect to each Obligor.  In no case, however, shall the Services Provider
be obligated hereunder to deliver such Obligor reports to the Facility Agent
more than once per calendar month.  Upon demand by the Facility Agent, the
Services Provider will provide such other information as the Facility Agent may
reasonably request with respect to any Collateral Obligation or Obligor (to the
extent reasonably available to the Services Provider).

 

79

--------------------------------------------------------------------------------



 

(ii)                 within 10 Business Days of each one-year anniversary of the
date on which the related Collateral Obligation was acquired by the Borrower,
updated Obligor Information for such Obligor.

 

(l)                                     Commingling. The Services Provider shall
not, and shall not permit any of its Affiliates to, deposit or permit the
deposit of any funds that do not constitute Collections or other proceeds of any
Collateral Obligations into the Collection Account.

 

(m)                             Proceedings.  The Services Provider shall
furnish to the Facility Agent, as soon as possible and in any event within three
(3) Business Days after the Services Provider receives notice or obtains actual
knowledge thereof (after reasonable inquiry), notice of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Collateral Agent’s interest in the
Collateral or the Services Provider, in each case which could reasonably be
expected to cause a material adverse effect.

 

Section 7.6                                    [Reserved].

 

Section 7.7                                    Covenants of the
Equityholder.  Until the date on or after the Facility Termination Date on which
the Commitments have been terminated in full and the Obligations (other than
contingent Obligations for which no claim has been made) shall have been repaid
in full:

 

(a)                                 Equity of the Borrower.  The Equityholder
shall neither pledge the equity interests of the Borrower nor otherwise permit
any equity interests of the Borrower to be subject to a Lien.

 

(b)                                 Limited Liability Formalities.  The
Equityholder will adhere to the limited liability formalities of the Borrower in
all transfers of assets and other transactions between the Equityholder and the
Borrower.  In general, the Equityholder observes the appropriate limited
liability company formalities of the Borrower under Applicable Law.

 

Section 7.8                                    Collateral Reporting.  The
Services Provider shall cooperate with the Collateral Agent in the performance
of the Collateral Agent’s duties under Section 11.3.  Without limiting the
generality of the foregoing, the Services Provider shall supply in a timely
fashion any information maintained by it that the Collateral Agent may from time
to time request with respect to the Collateral Obligations and reasonably
necessary to complete the reports and certificates required to be prepared by
the Collateral Agent hereunder or required to permit the Collateral Agent to
perform its obligations hereunder.

 

Section 7.9                                    Notices.  The Services Provider
shall deliver to the Facility Agent and the Collateral Agent, promptly after
having obtained knowledge thereof (after reasonable inquiry), notice of any
Services Provider Event of Default, Facility Termination Event or Material
Modification.  The Services Provider shall deliver to the Facility Agent and the
Collateral Agent, promptly after having obtained knowledge thereof (after
reasonable inquiry), but in no event

 

80

--------------------------------------------------------------------------------



 

later than two Business Days thereafter, written notice in an Officer’s
Certificate of any Unmatured Services Provider Event of Default or Unmatured
Facility Termination Event.

 

Section 7.10                             Procedural Review of Collateral
Obligations; Access to Services Provider and Services Provider’s Records. 
(a)  Each of the Borrower and the Services Provider shall, at the Borrower’s
expense, permit representatives of the Facility Agent at any time and from time
to time as the Facility Agent shall reasonably request (A) to inspect and make
copies of and abstracts from its records relating to the Collateral Obligations,
and (B) to visit its properties in connection with the collection, processing or
managing of the Collateral Obligations for the purpose of examining such
records, and to discuss matters relating to the Collateral Obligations or such
Person’s performance under this Agreement and the other Transaction Documents
with any officer or employee or auditor (if any) of such Person having knowledge
of such matters.  Each of the Borrower and the Services Provider agrees to
render to the Facility Agent such clerical and other assistance as may be
reasonably requested with regard to the foregoing; provided, that such
assistance shall not interfere in any material respect with the Services
Provider’s business and operations.  So long as no Unmatured Facility
Termination Event, Facility Termination Event, Unmatured Services Provider Event
of Default or Services Provider Event of Default has occurred and is continuing,
such visits and inspections shall occur only (i) upon five Business Days’ prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year.  During the existence of an Unmatured Facility Termination
Event, a Facility Termination Event, an Unmatured Services Provider Event of
Default or a Services Provider Event of Default, there shall be no limit on the
timing or number of such inspections and no prior notice will be required before
any inspection.

 

(b)                                 The Borrower and the Services Provider, as
applicable, at the Borrower’s expense, shall provide to the Facility Agent
access to the documentation evidencing the Collateral Obligations and all other
documents regarding the Collateral Obligations included as part of the
Collateral and the Related Security in each case, in its possession, in such
cases where the Facility Agent is required in connection with the enforcement of
the rights or interests of the Lenders, or by applicable statutes or
regulations, to review such documentation, such access being afforded without
charge but only (i) upon two Business Days’ prior written notice (so long as no
Unmatured Facility Termination Event, Facility Termination Event or Services
Provider Event of Default has occurred and is continuing), (ii) during normal
business hours and (iii) up to twice per calendar year (so long as no Unmatured
Facility Termination Event, Facility Termination Event or Services Provider
Event of Default has occurred and is continuing).  From and after the Effective
Date and periodically thereafter at the reasonable discretion of the Facility
Agent, the Facility Agent may review the Borrower’s and the Services Provider’s
collection and administration of the Collateral Obligations in order to assess
compliance by the Services Provider with the Services Provider’s written
policies and procedures, as well as this Agreement and may, no more than once in
any calendar year, conduct an audit of the Collateral Obligations and Records in
conjunction with such review.

 

(c)                                  Nothing in this Section 7.10 shall derogate
from the obligation of the Borrower and the Services Provider to observe any
Applicable Law prohibiting disclosure of information regarding the Obligors, and
the failure of the Services Provider to provide access as a result of such
obligation shall not constitute a breach of this Section 7.10.

 

81

--------------------------------------------------------------------------------



 

(d)                                 The Services Provider shall bear the costs
and expenses of all audits and inspections permitted by this Section 7.10 as
well as Section 18.6

 

Section 7.11                             Optional Sales.  (a) The Borrower shall
have the right to sell all or a portion of the Collateral Obligations (each, an
“Optional Sale”), subject to the following terms and conditions:

 

(i)                    immediately after giving effect to such Optional Sale:

 

(A)                               except as set forth in clause (E)(6) below,
each Collateral Quality Test is satisfied, or if not satisfied, the degree of
compliance with each Collateral Quality Test is maintained or improved;

 

(B)                               the Minimum Equity Condition is satisfied;

 

(C)                               the Advances outstanding shall not exceed the
lower of (x) the Borrowing Base or (y) the Maximum Availability;

 

(D)                               (1) no Facility Termination Event, Unmatured
Facility Termination Event, Unmatured Services Provider Event of Default or
Services Provider Event of Default shall have occurred and be continuing
(provided, that, if an Unmatured Facility Termination Event is continuing, the
Borrower may make an Optional Sale if, after giving effect to such Optional
Sale, such event is cured (although, for the avoidance of doubt, such event
shall be continuing for all purposes hereunder until the settlement date of such
Optional Sale)) and (2) no Unmatured Equityholder Credit Event shall have
occurred;

 

(E)                                the Aggregate Eligible Collateral Obligation
Amount of all Collateral Obligations sold by the Borrower during the
then-current calendar year does not exceed 30% of the highest Aggregate Eligible
Collateral Obligation Amount on any day of such calendar year; provided, that,
this clause (E) shall not apply to:

 

(1)                                 any Optional Sale made to cure one or more
Collateral Quality Tests (so long as, immediately following such Optional Sale,
(I) each Collateral Quality Test (other than the Minimum Diversity Test) is
satisfied, or if not satisfied, the degree of compliance with each such test or
condition is maintained or improved, (II) the Minimum Equity Condition is
satisfied, (III) the Advances outstanding do not exceed either the Borrowing
Base or the Maximum Availability and (IV) the Minimum Diversity Test is
satisfied);

 

(2)                                 any Optional Sale made to reduce the
Advances outstanding to be less than the Borrowing Base or the Maximum
Availability or the Minimum Equity Condition (so long as, immediately following
such Optional Sale, (I) the Minimum Equity Condition is satisfied, (II) the
Advances outstanding do not exceed either the

 

82

--------------------------------------------------------------------------------



 

Borrowing Base or the Maximum Availability and (III) the Minimum Diversity Test
is satisfied);

 

(3)                                 any Optional Sale of any Collateral
Obligation with a Discount Factor less than par, so long as (I) during the
Revolving Period, such Collateral Obligation is sold at a price (expressed as a
percentage of par) not less than its Discount Factor and (II) after the
Revolving Period, such Collateral Obligation is either (x) sold at a price that
is not less than the outstanding principal amount of such Collateral Obligation
or (y) sold at a price that is less than the outstanding principal amount of
such Collateral Obligation and the Borrower receives a contribution to capital
from the Equityholder at least equal to the difference between such outstanding
principal amount and such price;

 

(4)                                 any Optional Sale of a Collateral Obligation
that has a Collateral Obligation Amount of zero;

 

(5)                                 any Optional Sale of any portion of a
Collateral Obligation constituting an Excess Concentration; and

 

(6)                                 any Optional Sale to effect a Permitted
Securitization if (1) such sale is effected in accordance with clause
(iv) below, (2) immediately following such Optional Sale, each Collateral
Quality Test (other than the Minimum Diversity Test) is satisfied, or if not
satisfied, the degree of compliance with each Collateral Quality Test is
maintained or improved and (3) the Minimum Diversity Test is satisfied; and

 

(F)                                 as of the date the Borrower commits to such
Optional Sale, the aggregate Principal Balance of all Defaulted Collateral
Obligations sold by the Borrower to the Equityholder or its Affiliates shall not
exceed 15% of the highest aggregate Principal Balance of all Eligible Collateral
Obligations on any day during the twelve-month period preceding such date (or
such higher amount approved by the Facility Agent in its sole discretion).

 

(ii)                 at least one (1) Business Day prior to the date of any
Optional Sale, the Services Provider shall give the Facility Agent, each Agent,
the Collateral Custodian and the Collateral Agent written notice of such
Optional Sale, which notice shall identify the related Collateral subject to
such optional sale and the expected proceeds from such Optional Sale and include
(x) an Officer’s Certificate computed as of the date of such request and after
giving effect to such Optional Sale, demonstrating compliance with clauses
(a)(i)(A), (B) and (C) above and all other conditions set forth herein are
satisfied and (y) a certificate of the Services Provider substantially in the
form of Exhibit F-3 requesting the release of the related Collateral Obligation
File in connection with such Optional Sale;

 

(iii)              such Optional Sale shall be made by the Services Provider, on
behalf of the Borrower (A) in accordance with the Servicing Standard,
(B) reflecting arm’s length market terms and (C) in a transaction in which the
Borrower makes no representations,

 

83

--------------------------------------------------------------------------------



 

warranties or covenants and provides no indemnification for the benefit of any
other party (other than those which are customarily made or provided in
connection with the sale of assets of such type);

 

(iv)             if such Optional Sale is to an Affiliate of the Borrower or the
Services Provider, such Optional Sale is made on an arms-length basis at a price
at least equal to the fair market value of the Collateral Obligation being sold
and the Facility Agent has given its prior written consent (which shall not be
unreasonably withheld, conditioned or delayed) unless such Optional Sale is made
at a price at least equal to (x) during the Revolving Period, the Collateral
Obligation Amount of the Collateral Obligation being sold or (y) after the end
of the Revolving Period, the outstanding principal amount of such Collateral
Obligation (or at a price that is less than the outstanding principal amount of
such Collateral Obligation but not less than the fair market value of such
Collateral Obligation and the Borrower receives a contribution to capital from
the Equityholder at least equal to the difference between such outstanding
principal amount and such price); and

 

(v)                on the date of such Optional Sale, all proceeds from such
Optional Sale will be deposited directly into the Collection Account.

 

(b)                                 In connection with any Optional Sale,
following deposit of all proceeds from such Optional Sale into the Collection
Account, the Collateral Agent shall be deemed to release and transfer to the
Borrower (or the purchaser thereof from the Borrower) without recourse,
representation or warranty all of the right, title and interest of the
Collateral Agent for the benefit of the Secured Parties in, to and under such
Collateral Obligation(s) and related Collateral subject to such Optional Sale
and such portion of the Collateral so transferred shall be released from the
Lien of this Agreement.

 

(c)                                  The Borrower hereby agrees to pay the
reasonable and documented outside counsel legal fees and out-of-pocket expenses
of the Facility Agent, the Collateral Agent, the Collateral Custodian, each
Agent and each Lender in connection with any Optional Sale (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent, on behalf of the Secured Parties, in the Collateral in
connection with such Optional Sale).

 

(d)                                 In connection with any Optional Sale, the
Collateral Agent shall, at the sole expense of the Borrower, execute such
instruments of release with respect to the portion of the Collateral subject to
such Optional Sale to the Borrower, in recordable form if necessary, as the
Borrower, or the Services Provider on its behalf, may reasonably request.

 

Section 7.12           Repurchase or Substitution of Warranty Collateral
Obligations.  In the event of (x) a Repurchase Event or (y)(A) a breach of
Section 9.5, Section 9.13 or Section 9.26 or (B) a material breach of any other
representation, warranty, undertaking or covenant set forth in Section 7.4(k),
Article IX, Article X, Section 18.3 or Section 18.5(b) with respect to a
Collateral Obligation (or the Related Security and other related collateral
constituting part of the Collateral related to such Collateral Obligation) (each
such Collateral Obligation, a “Warranty Collateral Obligation”), no later than
30 days after the earlier of (x) knowledge of such breach on the part of the
Equityholder or the Services Provider and (y) receipt by the

 

84

--------------------------------------------------------------------------------



 

Equityholder or the Services Provider of written notice thereof given by the
Facility Agent (with a copy to each Agent), the Borrower shall either (a) repay
Advances outstanding in an amount equal to the greater of (I) the aggregate
Repurchase Amount or (II) the aggregate Collateral Obligation Amount of such
Warranty Collateral Obligation(s) to which such breach relates on the terms and
conditions set forth below or (b) with respect to any Repurchase Event, require
the Equityholder pursuant to the Sale Agreement to repurchase such Warranty
Collateral Obligation or substitute for such Warranty Collateral Obligation one
or more Eligible Collateral Obligations with an aggregate Collateral Obligation
Amount at least equal to the Repurchase Amount of the Warranty Collateral
Obligation(s) being replaced; provided, that (i) no such repayment or
substitution shall be required to be made with respect to any Warranty
Collateral Obligation (and such Collateral Obligation shall cease to be a
Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period either (x) such Repurchase Event shall no longer be continuing or (y) the
representations and warranties set forth in clause (A) above with respect to
such Warranty Collateral Obligation shall be made true and correct and the
representations, warranties, undertakings and covenants set forth in clause
(B) above with respect to such Warranty Collateral Obligation shall be made true
and correct in all material respects (or if such representation and warranty is
already qualified by the words “material”, “materially” or “Material Adverse
Effect”, then such representation and warranty shall be true and correct in all
respects) with respect to such Warranty Collateral Obligation as if such
Warranty Collateral Obligation had become part of the Collateral on such day and
(ii) solely with respect to any Collateral Obligation which becomes a Warranty
Collateral Obligation during the Revolving Period, no such repayment or
substitution shall be required to be made with respect to any Warranty
Collateral Obligation if after excluding such Warranty Collateral Obligation
from the Borrowing Base, the aggregate principal amount of all Advances
outstanding do not exceed the Borrowing Base, the Maximum Availability or the
Facility Amount; provided, further that after the end of the Revolving Period,
any such repayment or substitution shall be effected no later than the earlier
to occur of (i) 30 days and (ii) the next Distribution Date, in each case after
the earlier of (x) knowledge of such breach on the part of the Equityholder or
the Services Provider and (y) receipt by the Equityholder or the Services
Provider of written notice thereof given by the Facility Agent (with a copy to
each Agent).

 

Section 7.13                             Servicing of REO Assets.  (a)  If, in
the reasonable business judgment of the Services Provider, it becomes necessary
to convert any Collateral Obligation that is secured by real property into an
REO Asset, the Services Provider shall first cause the Borrower to transfer and
assign such Collateral Obligation (or the portion thereof owned by the Borrower)
to a special purpose vehicle (the “REO Asset Owner”) using a contribution
agreement reasonably acceptable to the Facility Agent.  All equity interests of
the REO Asset Owner acquired by the Borrower shall immediately become a part of
the Collateral and be subject to the grant of a security interest under
Section 12.1 and shall be promptly delivered to the Collateral Agent, each
undated and duly indorsed in blank.  The REO Asset Owner shall be formed and
operated pursuant to organizational documents reasonably acceptable to the
Facility Agent.  After execution thereof, the Services Provider shall prevent
the REO Asset Owner from agreeing to any amendment or other modification of the
REO Asset Owner’s organizational documents without first obtaining the written
consent of the Facility Agent.  The Services Provider shall cause each REO Asset
to be serviced (i) in accordance with Applicable Law, (ii) with reasonable care
and diligence, (iii) in accordance with the applicable REO Asset Owner’s
operating

 

85

--------------------------------------------------------------------------------



 

agreement, and (iv) in accordance with the Servicing Standard (collectively, the
“REO Servicing Standard”).  The Services Provider will cause all “Distributable
Cash” (or comparable definition set forth in the REO Asset Owner’s organization
documents) to be deposited into the Collection Account within two (2) Business
Days of receipt thereof.

 

(b)                                 In the event that title to any Related
Property is acquired on behalf of the REO Asset Owner for the benefit of its
members in foreclosure, by deed in lieu of foreclosure or upon abandonment or
reclamation from bankruptcy, the deed or certificate of sale shall be taken in
the name of a REO Asset Owner.  The Services Provider shall cause the REO Asset
Owner to manage, conserve, protect and operate each REO Asset for its members
solely for the purpose of its prompt disposition and sale.

 

(c)                                  Notwithstanding any provision to the
contrary contained in this Agreement, the Services Provider shall not (and shall
not permit the REO Asset Owner to) obtain title to any Related Property as a
result of or in lieu of foreclosure or otherwise, obtain title to any direct or
indirect partnership interest in any Obligor pledged pursuant to a pledge
agreement and thereby be the beneficial owner of Related Property, have a
receiver of rents appointed with respect to, and shall not otherwise acquire
possession of, or take any other action with respect to, any Related Property
if, as a result of any such action, the REO Asset Owner would be considered to
hold title to, to be a “mortgagee-in-possession” of, or to be an “owner” or
“operator” of, such Related Property within the meaning of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time, or any comparable state or local Environmental Law, unless the
Services Provider has previously determined in accordance with the REO Servicing
Standard, based on an updated Phase I environmental assessment report generally
prepared in accordance with the ASTM Phase I Environmental Site Assessment
Standard E 1527-05, as may be amended or, with respect to residential property,
a property inspection and title report, that:

 

(i)                    such Related Property is in compliance in all material
respects with applicable Environmental Laws, and

 

(ii)                 there are no circumstances present at such Related Property
relating to the use, management or disposal of any Hazardous Materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation.

 

(d)                                 In the event that the Phase I or other
environmental assessment first obtained by the Services Provider with respect to
Related Property indicates that such Related Property may not be in compliance
with applicable Environmental Laws or that Hazardous Materials may be present
but does not definitively establish such fact, the Services Provider shall cause
the Borrower to immediately sell the related Collateral Obligation in accordance
with Section 7.11 to the extent permitted thereunder.

 

86

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

PLEDGED ACCOUNTS; PAYMENTS

 

Section 8.1                                    Pledged Accounts.  (a)  On or
prior to the Effective Date, the Services Provider shall establish each Pledged
Account in the name of the Borrower and each Pledged Account shall be a
segregated, non-interest bearing trust account established with the Securities
Intermediary, who shall forward funds from the Collection Account to the
Collateral Agent for application by the Collateral Agent pursuant to Section 8.3
and the applicable Monthly Report.  If at any time a Responsible Officer of the
Collateral Agent obtains actual knowledge that any Pledged Account ceases to be
an Eligible Account (with notice to the Services Provider, the Facility Agent
and each Agent), then the Services Provider shall transfer such account to
another institution such that such account shall meet the requirements of an
Eligible Account.

 

Except as set forth below, amounts on deposit in the Unfunded Exposure Account
may be withdrawn by the Borrower or at the direction of the Services Provider
(i) to fund any draw requests of the relevant Obligors under any Revolving Loan
or a Delayed Drawdown Loan, or (ii) to make a deposit into the Collection
Account as Principal Collections if, after giving effect to such withdrawal, the
aggregate amount on deposit in the Unfunded Exposure Account is equal to or
greater than (i) prior to the end of the Revolving Period, the Aggregate
Unfunded Equity Amount and (ii) after the Revolving Period, the Aggregate
Unfunded Amount.

 

Following the Facility Termination Date, the Services Provider shall forward any
draw request made by an Obligor under a Revolving Loan or a Delayed Drawdown
Loan, along with wiring instructions for the applicable Obligor, to the
Collateral Agent (with a copy to the Facility Agent and each Agent) along with
an instruction to the Collateral Agent to withdraw the applicable amount from
the Unfunded Exposure Account and a certification that the conditions to fund
such draw are satisfied, and the Collateral Agent shall fund such draw request
in accordance with such instructions from the Services Provider.

 

Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Revolving Loan included
in the Collateral and, as of the date of such receipt (and after taking into
account such repayment), the aggregate amount on deposit in the Unfunded
Exposure Account is less than the Aggregate Unfunded Amount (the amount of such
shortfall, in each case, the “Unfunded Exposure Shortfall”), the Services
Provider shall direct the Collateral Agent to and the Collateral Agent shall
deposit into the Unfunded Exposure Account an amount of such Principal
Collections equal to the lesser of (a) the aggregate amount of such Principal
Collections and (b) the Unfunded Exposure Shortfall.

 

(b)                                 All amounts held in any Pledged Account
shall, to the extent permitted by Applicable Law, be invested by the Collateral
Agent, as directed by the Services Provider in writing (or, if the Services
Provider fails to provide such direction, such amounts shall remain uninvested),
in Permitted Investments that mature (i) with respect to the Collection Account,
not later than one Business Day prior to the Distribution Date for the
Collection Period to which such amounts relate and (ii) with respect to the
Unfunded Exposure Account,

 

87

--------------------------------------------------------------------------------



 

on the immediately following Business Day.  Any such written direction shall
certify that any such investment is authorized by this Section 8.1.  Investments
in Permitted Investments shall be made in the name of the Securities
Intermediary, and, except as specifically required below, such investments shall
not be sold or disposed of prior to their maturity.  If any amounts are needed
for disbursement from the Collection Account and sufficient uninvested funds are
not available therein to make such disbursement, the Collateral Agent shall
cause to be sold or otherwise converted to cash a sufficient amount of the
investments in such account to make such disbursement in accordance with and
upon the written direction of the Services Provider or, if the Services Provider
shall fail to give such direction, the Facility Agent.  The Collateral Agent
shall, upon written request, provide the Facility Agent with all information in
its possession regarding transfer into and out of the Collection Account
(including, but not limited to, the identity of the counterparty making or
receiving such transfer).  In no event shall the Collateral Agent be liable for
the selection of any investments or any losses in connection therewith, or for
any failure of the Services Provider or the Facility Agent, as applicable, to
timely provide investment instructions or disposition instructions, as
applicable, to the Collateral Agent.  To the extent agreed to by the Borrower or
the Services Provider or the Collateral Agent and their respective Affiliates
shall be permitted to receive additional compensation that could be deemed to be
in the Collateral Agent’s economic self-interest for (i) serving as investment
adviser, administrator, shareholder, servicing agent, custodian or sub-custodian
with respect to certain of the Permitted Investments, (ii) using affiliates to
effect transactions in certain Permitted Investments, and (iii) effecting
transactions in certain investments.  Such compensation shall not be considered
an amount that is reimbursable or payable pursuant to this Agreement.

 

(c)                                  Neither the Borrower nor the Services
Provider shall have any rights of direction or withdrawal, with respect to
amounts held in any Pledged Account, except to the extent explicitly set forth
herein (including the withdrawal rights for the Unfunded Exposure Account set
forth in Section 8.1(a)).

 

Subject to the other provisions hereof, the Collateral Agent shall have sole
Control (within the meaning of the UCC) over each Pledged Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered to the Collateral
Agent or its agent, together with each document of transfer, if any, necessary
to transfer title to such investment to the Collateral Agent in a manner that
complies with this Section 8.1.  All interest, dividends, gains upon sale and
other income from, or earnings on, investments of funds in the Pledged Accounts
shall be deposited or transferred to the Collection Account and distributed
pursuant to Section 8.3(a).

 

(d)                                 The Equityholder may, from time to time in
its sole discretion (x) deposit amounts into the Principal Collection Account or
the Unfunded Exposure Account and/or (y) transfer Eligible Collateral
Obligations as equity contributions to the Borrower.  All such amounts will be
included in each applicable compliance calculation under this Agreement,
including, without limitation, calculation of the Borrowing Base, the Maximum
Availability and the Minimum Equity Condition.

 

Section 8.2                                    Excluded Amounts.  The Services
Provider may direct the Collateral Agent and the Securities Intermediary to
withdraw from the applicable Pledged Account and pay

 

88

--------------------------------------------------------------------------------



 

to the Person entitled thereto any amounts credited thereto constituting
Excluded Amounts if the Services Provider has, prior to such withdrawal and
consent, delivered to the Facility Agent and the Collateral Agent a report
setting forth the calculation of such Excluded Amounts in form and substance
reasonably satisfactory to the Facility Agent, which report shall include a
brief description of the facts and circumstances supporting such request and
designate a date for the payment of such reimbursement, which date shall not be
earlier than two (2) Business Days following delivery of such notice.

 

Section 8.3                                    Distributions, Reinvestment and
Dividends.  (a) On each Distribution Date, the Collateral Agent shall distribute
from the Collection Account, in accordance with the applicable Monthly Report
prepared by the Collateral Agent and approved by the Facility Agent pursuant to
Section 8.5, the Amount Available for such Distribution Date in the following
order of priority:

 

(i)                    From the Interest Collection Account, the Amount
Available constituting Interest Collections for such Distribution Date in the
following order of priority:

 

(A)                               FIRST, to the payment of Taxes and
governmental fees owing by the Borrower, if any, which expenses shall not exceed
$25,000 on any Distribution Date;

 

(B)                               SECOND, pro rata, to the Collateral Agent, the
Securities Intermediary and the Collateral Custodian, any accrued and unpaid
Collateral Agent Fees and Expenses and Collateral Custodian Fees and Expenses
for the related Collection Period, which expenses shall not exceed in the
aggregate the amount of the Capped Fees/Expenses;

 

(C)                               THIRD, (1) if no Unmatured Equityholder Credit
Event has occurred, to the Services Provider (unless waived or deferred in whole
or in part by the Services Provider), any accrued and unpaid Primary Servicing
Fee for the related Collection Period or (2) otherwise, (A) one half of any
accrued and unpaid Primary Servicing Fee for the related Collection Period to
the Services Provider and (B) one half of any accrued and unpaid Primary
Servicing Fee for the related Collection Period to the Agents on behalf of their
respective Lenders pro rata to repay the Advances outstanding;

 

(D)                               FOURTH, pro rata, based on the amounts owed to
such Persons under this Section 8.3(a)(i)(D), (1) to the Lenders, an amount
equal to the Yield on the Advances accrued during the Accrual Period with
respect to such Distribution Date (and any Yield with respect to any prior
Accrual Period to the extent not paid on a prior Distribution Date), (2) to the
Facility Agent and the Agents on behalf of their respective Lenders, all accrued
and unpaid Fees and Indemnified Amounts due to the Lenders, the Agents and the
Facility Agent and (3) to the Hedge Counterparties, any amounts owed on the
current and prior Distribution Dates to the Hedge Counterparties under Hedging
Agreements (other than Hedge Breakage Costs), together with interest accrued
thereon;

 

89

--------------------------------------------------------------------------------



 

(E)                                FIFTH, during the Revolving Period (and
including, for the avoidance of doubt, during the continuance of a Specified
Borrowing Base Breach), to the Agents on behalf of their respective Lenders pro
rata in accordance with the amount of the outstanding Advances (1) in the amount
necessary to reduce the Advances outstanding to an amount not to exceed the
lower of the Borrowing Base and the Maximum Availability and (2) if either (or
both of) the Minimum Diversity Diversion Test or the Minimum Equity Condition is
not satisfied on such Distribution Date, in the amount necessary to satisfy the
Minimum Diversity Diversion Test and the Minimum Equity Condition;

 

(F)                                 SIXTH, after the end of the Revolving
Period, (1) if a Revaluation Diversion Event has occurred, to the Agents on
behalf of their respective Lenders pro rata to repay the Advances outstanding
and (2) with respect to any Warranty Collateral Obligation that has not been
repurchased or substituted pursuant to Section 7.12, to the Agents on behalf of
their respective Lenders pro rata to repay the Advances outstanding in an amount
equal, without duplication of previous payments pursuant to this subclause
(2) or Section 7.12, to the Collateral Obligation Amount of all such Warranty
Collateral Obligations;

 

(G)                               SEVENTH, to the Services Provider (unless
waived or deferred in whole or in part by the Services Provider), any fees of
the Services Provider in an aggregate amount not to exceed the amount of any
accrued and unpaid Secondary Servicing Fee for the related Collection Period, as
well as any expenses of the Services Provider or other amounts owing to the
Services Provider, in each case reimbursable or owing hereunder;

 

(H)                              EIGHTH, pro rata based on amounts owed to such
Persons under this Section 8.3(a)(i)(H), to the Hedge Counterparties, any unpaid
Hedge Breakage Costs, together with interest accrued thereon;

 

(I)                                   NINTH, to any Affected Persons, any
Increased Costs then due and owing;

 

(J)                                   TENTH, to the extent not previously paid
pursuant to Section 8.3(a)(i)(A) above, to the payment of Taxes and governmental
fees owing by the Borrower, if any;

 

(K)                               ELEVENTH, to the extent not previously paid by
or on behalf of the Borrower, to each Indemnified Party, any Indemnified Amounts
then due and owing to each such Indemnified Party;

 

(L)                                TWELFTH, to the extent not previously paid
pursuant to Section 8.3(a)(i)(B) above, pro rata to the Collateral Agent, the
Securities Intermediary and the Collateral Custodian, any Collateral Agent Fees
and Expenses and Collateral Custodian Fees and Expenses due to the Collateral

 

90

--------------------------------------------------------------------------------



 

Agent, the Securities Intermediary and the Collateral Custodian under the
Transaction Documents;

 

(M)                            THIRTEENTH, at the election of the Services
Provider to pay to the Services Provider any deferred and unpaid Primary
Servicing Fee or deferred and unpaid Secondary Servicing Fee;

 

(N)                               FOURTEENTH, to pay any other amounts due under
this Agreement and the other Transaction Documents and not previously paid
pursuant to this Section 8.3(a)(i); and

 

(O)                               FIFTEENTH, (x) during an Unmatured Facility
Termination Event or an Unmatured Services Provider Event of Default, to remain
in the Interest Collection Account as Interest Collections or (y) otherwise
(A) during the Revolving Period, at the election of the Borrower, the remaining
Amount Available constituting Interest Collections (1) to be deposited in the
Principal Collection Account as Principal Collections to be reinvested in
additional Collateral Obligations or (2) to the Borrower and (B) after the end
of the Revolving Period, the remaining Amount Available constituting Interest
Collections to the Borrower.

 

(ii)                 From the Principal Collection Account, the Amount Available
constituting Principal Collections for such Distribution Date in the following
order of priority:

 

(A)                               FIRST, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clauses (A) through (E), in
that order, but, in each case, only to the extent not paid in full thereunder;

 

(B)                               SECOND, after the end of the Revolving Period
and to the extent not paid pursuant to Section 8.3(a)(i)(F), to the Agents on
behalf of their respective Lenders pro rata to repay the Advances outstanding;

 

(C)                               THIRD, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clauses (G) through (L) of
such Section 8.3(a)(i) but, in each case, only to the extent not paid in full
thereunder;

 

(D)                               FOURTH, to the extent not previously paid
pursuant to Section 8.3(a)(i)(B) or Section 8.3(a)(i)(M), to the Collateral
Agent and the Collateral Custodian, any costs and expenses due to the Collateral
Agent and the Collateral Custodian under the Transaction Documents (other than
Increased Costs and Indemnified Amounts);

 

(E)                                FIFTH, to pay, in accordance with
Section 8.3(a)(i) above, the amounts referred to in clause (N) of such
Section 8.3(a)(i) but only to the extent not paid in full thereunder; and

 

(F)                                 SIXTH, (x) during an Unmatured Facility
Termination Event or an Unmatured Services Provider Event of Default, to remain
in the Principal

 

91

--------------------------------------------------------------------------------



 

Collection Account as Principal Collections or (y) otherwise (A) during the
Revolving Period, to remain in the Principal Collection Account as Principal
Collections and (B) after the end of the Revolving Period, the remaining Amount
Available constituting Principal Collections to the Borrower.

 

(b)                                 During the Revolving Period, the Borrower
may make distributions pursuant to Section 10.16.  The Borrower may also
withdraw from the Collection Account (x) any Principal Collections, or (y) if
after giving effect to such withdrawal, the Borrower is able to make all
required payments pursuant to Section 8.3 on the next Payment Date on a pro
forma basis, Interest Collections, and apply such Collections to (A) prepay the
Advances outstanding in accordance with Section 2.4 or (B) acquire additional
Collateral Obligations (each such reinvestment of Collections, a
“Reinvestment”), subject to the following conditions:

 

(i)                    the Borrower shall have given written notice to the
Collateral Agent, each Agent and the Facility Agent of the proposed Reinvestment
at or prior to 3:00 p.m., New York City time, two Business Days prior to the
proposed date of such Reinvestment (the “Reinvestment Date”).  Such notice (the
“Reinvestment Request”) shall be in the form of Exhibit C-2 and shall include
(among other things) the proposed Reinvestment Date and the amount of such
proposed Reinvestment and shall be accompanied by an Asset Approval Request with
respect to the Collateral Obligations the Borrower proposes to acquire;

 

(ii)                 each condition precedent set forth in Section 6.2 shall be
satisfied;

 

(iii)              upon the written request of the Borrower (or the Services
Provider on the Borrower’s behalf) delivered to the Collateral Agent no later
than 11:00 a.m. New York City time on the Reinvestment Date, the Collateral
Agent shall have provided to the Facility Agent and each Agent by facsimile or
e-mail (to be received no later than 1:30 p.m. New York City time on that same
day) a statement reflecting the total amount on deposit on such day in the
Collection Account; and

 

(iv)             any Reinvestment Request given by the Borrower pursuant to this
Section 8.3(b), shall be irrevocable and binding on the Borrower.

 

Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Services Provider as to the satisfaction of the conditions precedent set forth
in Section 6.2 and this Section 8.3, the Collateral Agent will release funds
from the Collection Account to the Borrower in an amount not to exceed the
lesser of (A) the amount requested by the Borrower and (B) the amount of
Collections on deposit in the Collection Account.

 

(c)                                  At any time, the Borrower may withdraw from
the Principal Collection Account the proceeds of any Advance on deposit therein
as may be needed to settle any pending acquisition of an Eligible Collateral
Obligation within ten (10) Business Days of the Funding Date with respect to
such Advance.

 

Section 8.4                                    Fees.  The Borrower shall pay,
pursuant hereto, the Undrawn Fee, the Make-Whole Fee, the Reduction Fee and any
other fees (collectively, “Fees”) in the amounts and on the dates set forth
herein or in one or more fee letter agreements, dated on or after the date

 

92

--------------------------------------------------------------------------------



 

hereof, signed by the Borrower, the Facility Agent and/or any applicable Lender
Group (as any such fee letter agreement may be amended, restated, supplemented
or otherwise modified from time to time, a “Fee Letter”).

 

Section 8.5                                    Monthly Report.  The Collateral
Agent shall prepare (based on information provided to it by the Services
Provider, the Facility Agent, the Agents and the Lenders as set forth herein) a
Monthly Report in the form of Exhibit D determined as of the close of business
on each Determination Date and make available such Monthly Report to the
Facility Agent, each Agent the Borrower and the Services Provider on each
Reporting Date starting with the Reporting Date in February 2019.  If any party
receiving any Monthly Report disagrees with any items of such report, it shall
contact the Collateral Agent and notify it of such disputed item and provide
reasonably sufficient information to correct such item, with (if other than the
Facility Agent) a copy of such notice and information to the Facility Agent,
each Agent and the Services Provider.  If the Collateral Agent agrees with any
such correction and unless the Collateral Agent is otherwise timely directed by
the Facility Agent, the Collateral Agent shall distribute a revised Monthly
Report on the Business Day after it receives such information.  If the
Collateral Agent does not agree with any such correction or it is directed by
the Facility Agent that the Collateral Agent should not make such correction,
the Collateral Agent shall (within one Business Day) contact the Facility Agent
and request instructions on how to proceed.  The Facility Agent’s reasonable
determination with regard to any disputed item, after consultation with the
Services Provider, in the Monthly Report shall be final.

 

The Services Provider shall cooperate with the Collateral Agent in connection
with the preparation of the Monthly Reports and any supplement thereto.  Without
limiting the generality of the foregoing, the Services Provider shall supply any
information maintained by it that the Collateral Agent may from time to time
reasonably request with respect to the Collateral and reasonably needs to
complete the reports, calculations and certificates required to be prepared by
the Collateral Agent hereunder or required to permit the Collateral Agent to
perform its obligations hereunder.  Without limiting the generality of the
foregoing, in connection with the preparation of a Monthly Report, (i) the
Services Provider shall be responsible for providing the Collateral Agent the
information required for parts (a) through (c) of Exhibit D for such Monthly
Report and (ii) the Facility Agent and the Lenders shall be responsible for
providing to the Collateral Agent the information required by Section 3.4 for
part (d) of Exhibit D for such Monthly Report on which the Collateral Agent may
conclusively rely.  The Services Provider and the Facility Agent shall review
and verify the contents of the aforesaid reports (including the Monthly Report),
instructions, statements and certificates.  Upon receipt of approval from the
Services Provider and the Facility Agent, the Collateral Agent shall send such
reports, instructions, statements and certificates to the Borrower and the
Services Provider for execution.

 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Facility Agent, the Agents and the Lenders as to
itself, as of the Effective Date and each Funding Date, as follows:

 

93

--------------------------------------------------------------------------------



 

Section 9.1                                    Organization and Good Standing. 
It has been duly organized and is validly existing under the laws of the
jurisdiction of its organization, with power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is currently conducted.  It had at all relevant times and now has,
power, authority and legal right (x) to acquire and own the Collateral
Obligations and its interest in the Related Security, and to grant to the
Collateral Agent a security interest in the Collateral Obligations and the
Related Security and the other Collateral and (y) to enter into and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party.

 

Section 9.2                                    Due Qualification.  It is duly
qualified to do business and has obtained all necessary licenses and approvals
and made all necessary filings and registrations in all jurisdictions, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

Section 9.3                                    Power and Authority.  It has the
power, authority and legal right to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder; it has full power, authority and legal
right to grant to the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the Collateral Obligations and the
other Collateral and has duly authorized such grant by all necessary action and
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party have been duly authorized by it by
all necessary action.

 

Section 9.4                                    Binding Obligations.  This
Agreement and the Transaction Documents to which it is a party have been duly
executed and delivered by the Borrower and are enforceable against the Borrower
in accordance with their respective terms, except as such enforceability may be
limited by (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenants of good faith and fair dealing.

 

Section 9.5                                    Security Interest.  This
Agreement creates a valid and continuing Lien on the Collateral in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
validly perfected under Article 9 of the UCC, and is enforceable as such against
creditors of and purchasers from the Borrower; the Collateral is comprised of
Instruments, Security Entitlements, General Intangibles, Certificated
Securities, Uncertificated Securities, Securities Accounts, Investment Property
and Proceeds and such other categories of collateral under the applicable UCC as
to which the Borrower has complied with its obligations as set forth herein;
with respect to Collateral that constitutes Security Entitlements (a) all of
such Security Entitlements have been credited to the Pledged Accounts and the
Securities Intermediary has agreed to treat all assets (other than cash)
credited to the Pledged Accounts as Financial Assets and that any cash credited
to the Pledged Accounts shall be held in the related Deposit Account that forms
part of such Pledged Account and which the Securities Intermediary has agreed
shall be maintained as, “deposit accounts” as defined in Section 9-102 of the
UCC, (b) the Borrower has taken all steps necessary to enable the Collateral
Agent to obtain Control with respect to the Pledged Accounts and (c) the Pledged
Accounts are not in the name of any Person other than the Borrower, subject to
the Lien of the Collateral Agent for the benefit of the Secured Parties; the

 

94

--------------------------------------------------------------------------------



 

Borrower has not instructed the Securities Intermediary to comply with the
entitlement order of any Person other than the Collateral Agent; provided that,
until the Collateral Agent delivers a Notice of Exclusive Control (as defined in
the Account Control Agreement), the Borrower may, or may cause the Services
Provider to, cause cash in the Pledged Accounts to be invested or distributed in
accordance with this Agreement; all Pledged Accounts constitute Securities
Accounts; the Borrower owns and has good and marketable title to the Collateral
free and clear of any Lien (other than Permitted Liens); the Borrower has
received all consents and approvals required by the terms of any Collateral
Obligation to the transfer and granting of a security interest in the Collateral
Obligations hereunder to the Collateral Agent, on behalf of the Secured Parties;
the Borrower has taken all necessary steps to file or authorize the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect the security
interest in that portion of the Collateral in which a security interest may be
perfected by filing pursuant to Article 9 of the UCC as in effect in Delaware;
all original executed copies of each underlying promissory note constituting or
evidencing any Collateral Obligation have been or, subject to the delivery
requirements contained herein and/or Section 18.7, will be delivered to the
Collateral Custodian; the Borrower has received, or subject to the delivery
requirements contained herein will receive, a written acknowledgment from the
Collateral Custodian that the Collateral Custodian or its bailee is holding each
underlying promissory note evidencing a Collateral Obligation solely on behalf
of the Collateral Agent for the benefit of the Secured Parties; none of the
underlying promissory notes that constitute or evidence the Collateral
Obligations has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Collateral Agent on
behalf of the Secured Parties; with respect to Collateral that constitutes a
Certificated Security, such Certificated Security has been delivered to the
Collateral Custodian and, if in registered form, has been specially Indorsed
(within the meaning of the UCC) to the Collateral Custodian or in blank by an
effective Indorsement or has been registered in the name of the Collateral
Custodian upon original issue or registration of transfer by the Borrower of
such Certificated Security, in each case to be held by the Collateral Custodian
on behalf of the Collateral Agent for the benefit of the Secured Parties; and in
the case of an Uncertificated Security, by (A) causing the Collateral Custodian
to become the registered owner of such Uncertificated Security and (B) causing
such registration to remain effective.

 

Section 9.6                                    No Violation.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party, the consummation of the transactions contemplated hereby
and thereby, and the fulfillment of the terms of this Agreement and the other
Transaction Documents to which the Borrower is a party, shall not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, its Constituent Documents,
or any indenture, agreement, mortgage, deed of trust or other instrument to
which it is a party or by which it is bound or any of its properties are
subject, or result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument, or violate in
any material respect any Applicable Law or in any way materially adversely
affect the Borrower’s ability to perform its obligations under this Agreement or
the other Transaction Documents to which it is a party.

 

Section 9.7                                    No Proceedings.  There are no
proceedings or investigations pending or, to its knowledge (after reasonable
inquiry), threatened against the Borrower, before any court or

 

95

--------------------------------------------------------------------------------



 

Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents or
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on any of the Collateral or on the assignments
and security interests granted by the Borrower in this Agreement.

 

Section 9.8                                    No Consents.  It is not required
to obtain the material consent of any other Person or any material approval,
authorization, consent, license, approval or authorization, or registration or
declaration with, any Official Body having jurisdiction over it or its
properties in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or the other Transaction Documents to which it
is a party, in each case other than consents, licenses, approvals,
authorizations, orders, registrations, declarations or filings which have been
obtained or made and continuation statements and renewals in respect thereof.

 

Section 9.9                                    Solvency.  It is solvent and will
not become insolvent after giving effect to the transactions contemplated by
this Agreement and the Transaction Documents.  After giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
it will have an adequate amount of capital to conduct its business in the
foreseeable future.

 

Section 9.10                             Compliance with Laws.  It has complied
and will comply in all material respects with all Applicable Laws, judgments,
agreements with Official Bodies, decrees and orders with respect to its business
and properties and all Collateral.

 

Section 9.11                             Taxes.  For U.S. federal income tax
purposes, it is, and always has been, an entity disregarded as separate from the
Equityholder and the Equityholder is a U.S. Person.  It has filed on a timely
basis all federal and other material Tax returns (including foreign, state,
local and otherwise) required to be filed, if any, and has paid all federal and
other material Taxes due and payable by it and any assessments made against it
or any of its property and all other Taxes, fees or other charges imposed on it
or any of its property by any Official Body (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrower).  No Lien or similar Adverse Claim has been filed,
and no claim is being asserted, with respect to any Tax, assessment or other
governmental charge.  Any Taxes, fees and other governmental charges payable by
the Borrower in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby including the transfer of each Collateral Obligation and the Related
Security to the Borrower have been paid or shall have been paid if and when due
at or prior to the Effective Date or the Advance Date, as applicable.

 

Section 9.12                             Monthly Report.  Each Monthly Report is
accurate in all material respects as of the date thereof.

 

96

--------------------------------------------------------------------------------



 

Section 9.13                             No Liens, Etc.  The Collateral and each
part thereof is owned by the Borrower free and clear of any Adverse Claim (other
than Permitted Liens) or restrictions on transferability and the Borrower has
the full right, power and lawful authority to assign, transfer and pledge the
same and interests therein, and upon the making of each Advance, the Collateral
Agent, for the benefit of the Secured Parties, will have acquired a perfected,
first priority and valid security interest (except, as to priority, for any
Permitted Liens) in each Collateral Obligation and the other Collateral, free
and clear of any Adverse Claim (other than Permitted Liens) or restrictions on
transferability, to the extent (as to perfection and priority with respect to
such other Collateral) that a security interest in such other Collateral may be
perfected under the applicable UCC.  The Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
and no effective financing statement (other than with respect to Permitted
Liens) or other instrument similar in effect naming or purportedly naming the
Borrower or any of its Affiliates as debtor and covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed in favor of the Collateral Agent as “Secured Party” pursuant hereto or as
necessary or advisable in connection with the Sale Agreement.  There are no
judgments or Liens for Taxes with respect to the Borrower and no claim has been
asserted with respect to the Taxes of the Borrower.

 

Section 9.14                             Information True and Correct.  All
information (other than any information provided to the Borrower by an
un-Affiliated third party) heretofore or hereafter furnished by or on behalf of
the Borrower in writing to any Lender, the Collateral Agent, any Agent or the
Facility Agent in connection with this Agreement or any transaction contemplated
hereby is and will be (when taken as a whole), as of the date such information
is furnished, true and correct in all material respects (or if not prepared by
or under the direction of a Borrower, is true and correct in all material
respects to the Borrower’s knowledge (after reasonable inquiry)) and does not
omit to state any material fact necessary to make the statements contained
therein not misleading (or, if not prepared by or under the direction of a
Borrower, does not omit to state such a fact to the Borrower’s knowledge (after
reasonable inquiry)).  With respect to any information received from any
un-Affiliated third party, the Borrower (i) will not furnish (and has not
furnished) any such information to any Lender, the Collateral Agent, any Agent
or the Facility Agent in connection with this Agreement or any transaction
contemplated hereby that it knows (or knew) to be incorrect at the time such
information is (or was) furnished in any material respect and (ii) has informed
(or will inform) the applicable Lender, the Collateral Agent, the applicable
Agent or the Facility Agent, as applicable, of any such information which it
found after such information was furnished to be incorrect in any material
respect when furnished.

 

Section 9.15                             Bulk Sales.  The grant of the security
interest in the Collateral by the Borrower to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to this Agreement, is in the ordinary
course of business for the Borrower and is not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.

 

Section 9.16                             Collateral.  Except as otherwise
expressly permitted or required by the terms of this Agreement, no item of
Collateral has been sold, transferred, assigned or pledged by the Borrower to
any Person.

 

97

--------------------------------------------------------------------------------



 

Section 9.17                             Selection Procedures. In selecting the
Collateral Obligations hereunder and for Affiliates of the Borrower, no
selection procedures were employed which are intended to be adverse to the
interests of the Facility Agent, any Agent or any Lender.

 

Section 9.18                             Indebtedness.  The Borrower has no
Indebtedness or other indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (i) Indebtedness incurred
under the terms of the Transaction Documents and (ii) Indebtedness incurred
pursuant to certain ordinary business expenses arising pursuant to the
transactions contemplated by this Agreement and the other Transaction Documents.

 

Section 9.19                             No Injunctions.  No injunction, writ,
restraining order or other order of any nature adversely affects the Borrower’s
performance of its obligations under this Agreement or any Transaction Document
to which the Borrower is a party.

 

Section 9.20                             No Subsidiaries.  The Borrower has no
Subsidiaries other than REO Asset Owners.

 

Section 9.21                             ERISA Compliance.  The Borrower does
not sponsor, maintain or, except as would not reasonably be expected to have a
Material Adverse Effect, have any liability to contribute to, any benefit plans
subject to ERISA.  The Borrower is not and will not be a Benefit Plan Investor.

 

Section 9.22                             Investment Company Status.  It is not
an “investment company” or a company controlled by an “investment company,” as
such terms are defined in the 1940 Act.

 

Section 9.23                             Set-Off, Etc.  No Collateral Obligation
has been compromised, adjusted, extended, satisfied, subordinated, rescinded,
set-off or modified by the Borrower or the Obligor thereof, and no Collateral is
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Collateral or otherwise, by the Borrower or the
Obligor with respect thereto, except, in each case, pursuant to the Transaction
Documents and for amendments, extensions and modifications, if any, to such
Collateral otherwise permitted hereby and in accordance with the Servicing
Standard.

 

Section 9.24                             Collections.  The Borrower acknowledges
that (i) all Obligors (and related agents) have been directed to make all
payments directly to the Collection Account and (ii) all Collections received by
it or its Affiliates with respect to the Collateral pledged hereunder are held
and shall be held in trust for the benefit of the Collateral Agent, on behalf of
the Secured Parties until deposited into the applicable Collection Account in
accordance with Section 10.10.

 

Section 9.25                             Value Given.  The Borrower has given
fair consideration and reasonably equivalent value to the Equityholder
(including, for this purpose, equity of the Borrower) or the applicable third
party seller in exchange for the purchase of the Collateral Obligations (or any
number of them). No such transfer has been made for or on account of an
antecedent debt and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.

 

98

--------------------------------------------------------------------------------



 

Section 9.26                             Use of Proceeds.  The Borrower is not
engaged in the business of extending credit for the purpose of buying or
carrying Margin Stock and none of the proceeds of the Advances will be used,
directly or indirectly, for a purpose that violates Regulation U or Regulation
X.

 

Section 9.27                             Separate Existence.  The Borrower is
operated as an entity with assets and liabilities distinct from those of any of
its Affiliates or any Affiliates of the Equityholder, and the Borrower hereby
acknowledges that the Facility Agent, each of the Agents and each of the Lenders
are entering into the transactions contemplated by this Agreement in reliance
upon the Borrower’s identity as a separate legal entity.  Since its formation,
the Borrower has been (and will be) operated in such a manner as to comply with
the covenants set forth in Section 10.5.

 

There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Equityholder (other than as expressly
set forth herein and the other Transaction Documents) providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges.

 

Section 9.28                             Transaction Documents.  The Transaction
Documents delivered, together with the Constituent Documents of the Borrower, to
the Facility Agent represent all material agreements between the Equityholder,
on the one hand, and the Borrower, on the other.  Upon the purchase and/or
contribution of each Collateral Obligation (or an interest in a Collateral
Obligation) pursuant to the this Agreement or the Sale Agreement, the Borrower
shall be the lawful owner of, and have good title to, such Collateral Obligation
and all assets relating thereto, free and clear of any Adverse Claim; provided
that, with respect to any Assigned Participation Interest purchased by the
Borrower, the Borrower shall not be the record owner of the underlying Loan
until the Elevation (as defined in the Sale Agreement) of such Assigned
Participation Interest.  All such assets are transferred to the Borrower without
recourse to the Equityholder except as described in the Sale Agreement.  The
purchases of such assets by the Borrower constitute valid and true sales for
consideration (and not merely a pledge of such assets for security purposes) and
the contributions of such assets received by the Borrower constitute valid and
true transfers for consideration, each enforceable against creditors of the
Equityholder, and no such assets shall constitute property of the Equityholder;
provided that, with respect to any Assigned Participation Interest purchased by
the Borrower, the Borrower shall not be the record owner of the underlying Loan
until the Elevation (as defined in the Sale Agreement) of such Assigned
Participation Interest.

 

Section 9.29                             EEA Financial Institution.  The
Borrower is not an EEA Financial Institution.

 

Section 9.30                             Sanctions, Anti-Money Laundering. 
(a)  Neither the Borrower nor any Affiliate, officer or director, acting on
behalf of the Borrower is (i) named on any sanctions list administered or
imposed by the U.S. Government including by the Office of Foreign Assets Control
(“OFAC”), or any other list maintained for the purposes of sanctions enforcement
by any of the United Nations, the European Union, Her Majesty’s Treasury in the
UK, Germany, Canada or Australia (collectively, “Sanctions”), (ii) a Person that
resides, is organized or located in any of the Sanctioned Countries or whose
subscription funds are transferred from or through

 

99

--------------------------------------------------------------------------------



 

any Sanctioned Countries (a “Sanctions Target”) or (iii) is owned 50% or more or
otherwise controlled, directly or indirectly by, or acting on behalf of, one or
more Sanctions Targets.  The Borrower is and each Affiliate, officer or director
acting on behalf of the Borrower is in compliance with Sanctions.

 

(b)                                 The Borrower is in compliance with, in all
material  respects, all applicable anti-money laundering laws and regulations,
including the USA Patriot Act (collectively, the “Anti-Money Laundering Laws”).
No actions, suits, proceedings or investigations by any court, governmental, or
regulatory agency are ongoing or pending against the Borrower, its directors,
officers or employees or anyone acting on its behalf in relation to a breach of
the Anti-Money Laundering Laws, or, to the knowledge of the Borrower (after
reasonable inquiry), threatened.

 

Section 9.31                 Anti-Bribery and Corruption.

 

(a)                                 Neither the Borrower nor, to the best of the
Borrower’s knowledge (after reasonable inquiry), any director, officer,
employee, or anyone acting on behalf of the Borrower has engaged in any
activity, or will take any action, directly or indirectly, which would breach
applicable anti-bribery and corruption laws and regulations, including but not
limited to the US Foreign and Corrupt Practices Act 1977, as amended, and the
Bribery Act 2010 of the United Kingdom (the “Anti-Bribery and Corruption Laws”).

 

(b)                                 The Borrower and their Affiliates have each
conducted their businesses in compliance with Anti-Bribery and Corruption Laws
and have instituted and maintain policies and procedures reasonably designed to
promote and ensure continued compliance with all Anti-Bribery and Corruption
Laws and with the representation and warranty contained herein.

 

(c)                                  No actions, suits, proceedings or
investigations by any court, governmental, or regulatory agency are ongoing or
pending against the Borrower, its directors, officers or employees or anyone
acting on its behalf in relation to a breach of the Anti-Bribery and Corruption
Laws.

 

(d)                                 The Borrower will not directly or indirectly
use, lend or contribute the proceeds of the Advances for any purpose that would
breach the Anti-Bribery and Corruption Laws.

 

100

--------------------------------------------------------------------------------



 

ARTICLE X

 

COVENANTS

 

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed
(other than as expressly survive the termination of this Agreement), the
Borrower hereby covenants and agrees with the Lenders, the Agents and the
Facility Agent that:

 

Section 10.1                             Protection of Security Interest of the
Secured Parties.  (a)  At or prior to the Effective Date, the Borrower shall
have filed or caused to be filed a UCC-1 financing statement, naming the
Borrower as debtor, naming the Collateral Agent (for the benefit of the Secured
Parties) as secured party and describing the Collateral, with the office of the
Secretary of State of the State of Delaware.  From time to time thereafter, the
Borrower shall file (and the Borrower hereby authorizes the Collateral Agent to
so file) such financing statements and cause to be filed such continuation
statements, all in such manner and in such places as may be required by
Applicable Law fully to preserve, maintain and protect the interest of the
Collateral Agent in favor of the Secured Parties under this Agreement in the
Collateral and in the proceeds thereof.  The Borrower shall deliver (or cause to
be delivered) to the Collateral Agent file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.  In the event that the Borrower fails to perform its obligations under
this subsection, the Collateral Agent or the Facility Agent may (but shall have
no obligation to) do so, in each case at the expense of the Borrower, however
neither the Collateral Agent nor the Facility Agent shall have any liability in
connection therewith.

 

(b)                                 The Borrower shall not change its name,
jurisdiction, identity or corporate structure in any manner that would make any
financing statement or continuation statement filed by the Borrower (or by the
Collateral Agent on behalf of the Borrower) in accordance with
subsection (a) above seriously misleading or change its jurisdiction of
organization, unless the Borrower shall have given the Facility Agent, each
Agent and the Collateral Agent at least 30 days prior written notice thereof,
and shall promptly file appropriate amendments to all previously filed financing
statements and continuation statements (and shall provide a copy of such
amendments to the Collateral Agent, each Agent and Facility Agent together with
an Officer’s Certificate to the effect that all appropriate amendments or other
documents in respect of previously filed statements have been filed).

 

(c)                                  The Borrower shall maintain its computer
systems, if any, so that, from and after the time of the first Advance under
this Agreement, the Borrower’s master computer records (including archives) that
shall refer to the Collateral indicate clearly that such Collateral is subject
to the first priority security interest in favor of the Collateral Agent, for
the benefit of the Secured Parties.  Indication of the Collateral Agent’s (for
the benefit of the Secured Parties) security interest shall be deleted from or
modified on the Borrower’s computer systems when, and only when, the Collateral
in question shall have been paid in full, the security interest under this
Agreement has been released in accordance with its terms, upon such Collateral
Obligation becoming a Repurchased Collateral Obligation or Substituted
Collateral Obligation or otherwise as expressly permitted by this Agreement.

 

101

--------------------------------------------------------------------------------



 

(d)                                 Without limiting any of the other provisions
hereof, if at any time the Borrower shall propose to sell, grant a security
interest in, or otherwise transfer any interest in loan receivables to any
prospective lender or other transferee, the Borrower shall give to such
prospective lender or other transferee computer tapes, records, or print-outs
(including any restored from archives) that, if they shall refer in any manner
whatsoever to any Collateral shall indicate clearly that such Collateral is
subject to a first priority security interest in favor of the Collateral Agent,
for the benefit of the Secured Parties.

 

Section 10.2                             Other Liens or Interests.  Except for
the security interest granted hereunder and as otherwise expressly permitted
hereunder, including pursuant to Sections 7.11, 7.12 and 10.16, the Borrower
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on the Collateral or any interest
therein (other than Permitted Liens), and the Borrower shall defend the right,
title, and interest of the Collateral Agent (for the benefit of the Secured
Parties) and the Lenders in and to the Collateral against all claims of third
parties claiming through or under the Borrower (other than Permitted Liens).

 

Section 10.3                             Costs and Expenses.  The Borrower shall
pay (or cause to be paid) all of its reasonable costs, charges and disbursements
in connection with the performance of its obligations hereunder and under the
Transaction Documents.

 

Section 10.4                             Reporting Requirements.  The Borrower
shall furnish, or cause to be furnished, to the Facility Agent, the Collateral
Agent and each Lender:

 

(a)                                 as soon as possible and in any event within
three Business Days after a Responsible Officer of the Borrower shall have
knowledge (after reasonable inquiry) of the occurrence of a Facility Termination
Event, Unmatured Facility Termination Event, Services Provider Event of Default
or Unmatured Services Provider Event of Default, the statement of an Executive
Officer of the Borrower setting forth complete details of such event and the
action which the Borrower has taken, is taking and proposes to take with respect
thereto;

 

(b)                                 promptly, from time to time, such other
information, documents, records or reports respecting the Collateral Obligations
or the Related Security, the other Collateral or the condition or operations,
financial or otherwise, of the Borrower as such Person may, from time to time,
reasonably request;

 

(c)                                  promptly, in reasonable detail, (i) of any
Adverse Claim known to it that is made or asserted against any of the
Collateral, (ii) any Material Modification, (iii) any Revaluation Event known to
it (after reasonable inquiry) and (iv) any Proceeding to the extent and as
required by Section 10.26;

 

(d)                                 promptly, in reasonable detail, any new or
updated information reasonably requested by a Lender in connection with “know
your customer” laws or any similar regulations; and

 

(e)                                  promptly following any request therefor,
the Borrower shall deliver to the Facility Agent information and documentation
reasonably requested by the Facility Agent for purposes of compliance with its
Beneficial Ownership Certification.

 

102

--------------------------------------------------------------------------------



 

Section 10.5                             Separate Existence.  (a)  The Borrower
shall conduct its business solely in its own name through its duly authorized
officers or agents so as not to mislead others as to the identity of the entity
with which such persons are concerned, and shall use its best efforts to avoid
the appearance that it is conducting business on behalf of any Affiliate thereof
or that the assets of the Borrower are available to pay the creditors of any of
its equityholders or any Affiliate thereof.

 

(b)                                 It shall maintain records and books of
account separate from those of any other Person.

 

(c)                                  It shall pay its own operating expenses and
liabilities from its own funds.

 

(d)                                 It shall ensure that the annual financial
statements of the Borrower and the Equityholder shall disclose the effects of
the transactions contemplated hereby in accordance with GAAP.

 

(e)                                  It shall not hold itself out as being
liable for the debts of any other Person.  It shall not pledge its assets to
secure the obligations of any other Person.  It shall not guarantee any
obligation of any Person, including any Affiliate or become obligated for the
debts of any other Person or hold out its credit or assets as being available to
pay the obligations of any other Person.

 

(f)                                   It shall keep its assets and liabilities
separate from those of all other entities.  Except as expressly contemplated
herein with respect to Excluded Amounts, it shall not commingle its assets with
assets of any other Person.

 

(g)                                  It shall maintain bank accounts or other
depository accounts separate from any other person or entity, including any
Affiliate.

 

(h)                                 To the extent required under GAAP, it shall
ensure that any consolidated financial statements including the Borrower, if
any, have notes to the effect that the Borrower is a separate entity whose
creditors have a claim on its assets prior to those assets becoming available to
its equityholders.

 

(i)                                     It shall not amend, supplement or
otherwise modify its Constituent Documents, except in accordance therewith and
with the prior written consent of the Facility Agent (which consent shall not be
unreasonably withheld, delayed or conditioned).

 

(j)                                    It shall at all times hold itself out to
the public and all other Persons as separate from its Affiliates and from any
other Person.

 

(k)                                 It shall file its own tax returns separate
from those of any other Person, except to the extent that it is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under Applicable Law, and shall pay any taxes required to be paid under
Applicable Law.

 

103

--------------------------------------------------------------------------------



 

(l)                                     It shall conduct its business only in
its own name and comply with all organizational formalities necessary to
maintain its separate existence.

 

(m)                             It shall maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; provided, that its assets may be included in a consolidated financial
statement of its Affiliate so long as (i) appropriate notation shall be made on
such consolidated financial statements (if any) to indicate its separateness
from such Affiliate and to indicate that its assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (ii) such assets shall also be listed on its own separate balance sheet.

 

(n)                                 It shall not, except for capital
contributions or capital distributions permitted under the terms and conditions
of its Constituent Documents and properly reflected on its books and records,
enter into any transaction with an Affiliate except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm’s-length
transaction.

 

(o)                                 It shall maintain a sufficient number of
employees (which number may be zero) in light of its contemplated business
purpose and pay the salaries of its own employees, if any, only from its own
funds.

 

(p)                                 It shall use separate invoices bearing its
own name.

 

(q)                                 It shall correct any known misunderstanding
regarding its separate identity and not identify itself as a department or
division of any other Person.

 

(r)                                    It shall maintain adequate capital in
light of its contemplated business purpose, transactions and liabilities;
provided, however, that the foregoing shall not require its equityholders to
make additional capital contributions.

 

(s)                                   It shall not acquire any obligation or
securities of its members or of any Affiliate other than the Collateral in
compliance with the Transaction Documents.

 

(t)                                    It shall not make or permit to remain
outstanding any loan or advance to, or own or acquire any stock or securities
of, any Person, except that it may invest in those investments permitted under
the Transaction Documents and may hold the equity of REO Asset Owners.

 

(u)                                 It shall not, to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
sale or transfer of all or substantially all of its assets other than such
activities as are expressly permitted pursuant to the Transaction Documents.

 

(v)                                 It shall not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities), except as expressly contemplated by the Transaction Documents.

 

104

--------------------------------------------------------------------------------



 

(w)                               Except as expressly permitted by the
Transaction Documents (which permits the formation of REO Asset Owners), it
shall not form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity.

 

(x)                                 It shall not own any asset or property other
than Collateral and such other financial assets as permitted by the Transaction
Documents.

 

(y)                                 It shall not engage, directly or indirectly,
in any business other than as required or permitted to be performed by the
Transaction Documents.

 

(z)                                  It shall allocate fairly and reasonably any
overhead expenses that are shared with any of its Affiliates, including for
shared office space and for services performed by an employee of any Affiliate.

 

(aa)                          Neither the Borrower nor the Equityholder shall
take any action contrary to the “Assumptions and Facts” section in the opinion
or opinions of Cleary Gottlieb Steen & Hamilton LLP, dated the date hereof,
relating to certain nonconsolidation and true sale matters.

 

(bb)                          Neither the Services Provider nor any other person
shall be authorized or empowered, nor shall they permit the Borrower to take any
Material Action without the prior written consent of the Independent Manager. 
The Constituent Documents of the Borrower shall include the following
provisions: (a) at all times there shall be, and Borrower shall cause there to
be, at least one Independent Manager; (b) the Borrower shall not, without the
prior written consent of the Independent Manager, on behalf of itself or
Borrower, take any Material Action or any action that might cause such entity to
become insolvent, and when voting with respect to such matters, the Independent
Manager shall consider only the interests of the Borrower, including its
creditors; and (d) no Independent Manager of the Borrower may be removed or
replaced unless the Borrower provides Lender with not less than five
(5) Business Days’ prior written notice of (i) any proposed removal of an
Independent Manager, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Manager,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents of the Borrower for an Independent
Manager.  No resignation or removal of an Independent Manager shall be effective
until a successor Independent Manager is appointed and has accepted his or her
appointment.  No Independent Manager may be removed other than for Cause.

 

(cc)                            It shall not divide or permit any division of
the Borrower.

 

Section 10.6                             Hedging Agreements.  (a)  With respect
to any Fixed Rate Collateral Obligations the Principal Balances of which, as of
the time of acquisition by the Borrower, are in excess of 10.0% of the Excess
Concentration Measure, the Borrower hereby covenants and agrees that, upon the
direction of the Facility Agent in its sole discretion as notified to the
Borrower and the Services Provider on or prior to the related Funding Date for
such Collateral Obligation, the Borrower shall obtain and deliver to the
Collateral Agent (with a copy to the

 

105

--------------------------------------------------------------------------------



 

Facility Agent and each Agent) one or more Hedging Agreements from qualified
Hedge Counterparties having, singly or in the aggregate, an Aggregate Notional
Amount not less than the amount determined by the Facility Agent in its
reasonable discretion, which (1) each shall have a notional principal amount
equal to or greater than $1,000,000, (2) may provide for reductions of the
Aggregate Notional Amount on each Distribution Date on an amortization schedule
for such Aggregate Notional Amount assuming a 0.0 ABS prepayment speed (or such
other ABS prepayment speed as may be approved in writing by the Facility Agent)
and zero losses, and (3) shall have other terms and conditions and be
represented by Hedging Agreements otherwise acceptable to the Facility Agent in
its sole discretion.

 

(b)                                 In the event that any Hedge Counterparty
defaults in its obligation to make a payment to the Borrower under one or more
Hedging Agreements on any date on which payments are due pursuant to a Hedging
Agreement, the Borrower shall make a demand on such Hedge Counterparty, or any
guarantor, if applicable, demanding payment by 12:30 p.m., New York City time,
on such date.  The Borrower shall give notice to each Agent upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Facility Agent.

 

(c)                                  In the event that any Hedge Counterparty no
longer maintains the ratings specified in the definition of “Hedge
Counterparty,” then within 30 days after receiving notice of such decline in the
creditworthiness of such Hedge Counterparty as determined by any Rating Agency,
the Borrower shall provide the Hedge Counterparty notice of the potential
termination event resulting from such downgrade and, if the Hedge Counterparty
fails to cure such potential termination event within the time frame specified
in the related Hedging Agreement, the Borrower shall, at the written direction
of the Facility Agent, (i) provided that a Replacement Hedging Agreement or
Qualified Substitute Arrangement meeting the requirements of Section 10.6(d) has
been obtained, (A) provide written notice to such Hedge Counterparty (with a
copy to the Collateral Agent and the Facility Agent) of its intention to
terminate the applicable Hedging Agreement within the 30-day period following
the expiration of the cure period set forth in the applicable Hedging Agreement
and (B) terminate the applicable Hedging Agreement within such 30-day period,
request the payment to it of all amounts due to the Borrower under the
applicable Hedging Agreement through the termination date and deposit any such
amounts so received, on the day of receipt, to the Collection Account, or
(ii) establish any other arrangement (including an arrangement or arrangements
in addition to or in substitution for any prior arrangement made in accordance
with the provisions of this Section 10.6(c)) with the written consent (in its
sole discretion) of the Facility Agent (a “Qualified Substitute Arrangement”);
provided, that in the event at any time any alternative arrangement established
pursuant to the above shall cease to be satisfactory to the Facility Agent, then
the provisions of this Section 10.6(c), shall again be applied and in connection
therewith the 30-day period referred to above shall commence on the date the
Borrower receives notice of such cessation or termination, as the case may be.

 

(d)                                 Unless an alternative arrangement pursuant
to Section 10.6(c) is being established, the Borrower shall use its commercially
reasonable efforts to obtain a Replacement Hedging Agreement or Qualified
Substitute Arrangement meeting the requirements of this

 

106

--------------------------------------------------------------------------------



 

Section 10.6 during the 30-day period following the expiration of the cure
period set forth in the applicable Hedging Agreement.  The Borrower shall not
terminate the Hedging Agreement unless, prior to the expiration of such 30-day
period, the Borrower delivers to the Collateral Agent (with a copy to the
Facility Agent and each Agent) (i) a Replacement Hedging Agreement or Qualified
Substitute Arrangement, (ii) to the extent applicable, an Opinion of Counsel
reasonably satisfactory to the Facility Agent as to the due authorization,
execution and delivery and validity and enforceability of such Replacement
Hedging Agreement or Qualified Substitute Arrangement, as the case may be, and
(iii) evidence that the Facility Agent has consented in writing to the
termination of the applicable Hedging Agreement and its replacement with such
Replacement Hedging Agreement or Qualified Substitute Arrangement.

 

(e)                                  The Borrower shall notify the Facility
Agent, each Agent and the Collateral Agent within five Business Days after a
Responsible Officer of such Person shall obtain knowledge that the senior
unsecured debt rating of a Hedge Counterparty has been withdrawn or reduced by
any Rating Agency.

 

(f)                                   The Borrower may at any time obtain a
Replacement Hedging Agreement with the consent (in its sole discretion) of the
Facility Agent.

 

(g)                                  The Borrower shall not agree to any
amendment to any Hedging Agreement without the consent (in its sole discretion)
of the Facility Agent.

 

(h)                                 The Borrower shall notify the Facility
Agent, each Agent and the Collateral Agent after a Responsible Officer of the
Borrower shall obtain actual knowledge of the transfer by the related Hedge
Counterparty of any Hedging Agreement, or any interest or obligation thereunder.

 

(i)                                     The Borrower, with the consent of the
Facility Agent in its sole discretion, may sell all or a portion of the Hedging
Agreements; provided, that no consent of the Facility Agent shall be required
for the sale of all or a portion of any Hedging Agreement relating to Fixed Rate
Collateral Obligations not counted as “excess” pursuant to clause (d) of the
definition of “Excess Concentration Amount.”  The Borrower shall have the duty
of obtaining a fair market value price for the sale of any Hedging Agreement,
notifying the Facility Agent, each Agent and the Collateral Agent of prospective
purchasers and bids, and selecting the purchaser of such Hedging Agreement.  The
Borrower and, at the Borrower’s request, the Collateral Agent, upon receipt of
the purchase price in the Collection Account shall execute all documentation
necessary to release the Lien of the Collateral Agent on such Hedging Agreement
and proceeds thereof.

 

Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.

 

Section 10.7                             Tangible Net Worth.  The Borrower shall
maintain at all times a positive Tangible Net Worth.

 

107

--------------------------------------------------------------------------------



 

Section 10.8                             Taxes.  For U.S. federal income tax
purposes, the Borrower will be an entity disregarded as separate from the
Equityholder and the Equityholder will be a U.S. Person.  The Borrower will file
on a timely basis all material Tax returns (including foreign, federal, state,
local and otherwise) required to be filed, if any, and will pay all material
Taxes due and payable by it and any assessments made against it or any of its
property (other than any amount the validity of which is contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP are provided on the books of the Borrower).

 

Section 10.9                             Merger, Consolidation, Etc.  The
Borrower shall not merge or consolidate with any other Person or permit any
other Person to become the successor to all or substantially all of its business
or assets without the prior written consent of the Facility Agent in its sole
discretion.

 

Section 10.10                      Deposit of Collections.  The Borrower shall
transfer, or cause to be transferred, all Collections to the Collection Account
by the close of business on the second Business Day following the date such
Collections are received by the Borrower, the Equityholder, the Services
Provider, any sub-advisor of the Services Provider or any of their respective
Affiliates.

 

Section 10.11                      Indebtedness; Guarantees.  The Borrower shall
not create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness permitted under the Transaction Documents.  The Borrower shall
incur no Indebtedness secured by the Collateral other than the Obligations.  The
Borrower shall not assume, guarantee, endorse or otherwise be or become directly
or contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital, other than as expressly permitted under the Transaction Documents.

 

Section 10.12                      Limitation on Purchases from Affiliates. 
Other than pursuant to the Sale Agreement, the Borrower shall not purchase any
asset from the Equityholder or the Services Provider or any Affiliate of the
Borrower, the Equityholder or the Services Provider.

 

Section 10.13                      Documents.  Except as otherwise expressly
permitted herein, it shall not cancel or terminate any of the Transaction
Documents to which it is party (in any capacity), or consent to or accept any
cancellation or termination of any of such agreements, or amend or otherwise
modify any term or condition of any of the Transaction Documents to which it is
party (in any capacity) or give any consent, waiver or approval under any such
agreement, or waive any default under or breach of any of the Transaction
Documents to which it is party (in any capacity) or take any other action under
any such agreement not required by the terms thereof, unless (in each case) each
of the Facility Agent and the Services Provider shall have consented thereto in
its sole discretion.

 

Section 10.14                      Preservation of Existence.  It shall do or
cause to be done all things necessary to (i) preserve and keep in full force and
effect its existence as a limited liability company and take all reasonable
action to maintain its rights and franchises in the jurisdiction of its
formation and (ii) qualify and remain qualified as a limited liability company
in good standing

 

108

--------------------------------------------------------------------------------



 

in each jurisdiction where the failure to qualify and remain qualified would
reasonably be expected to have a Material Adverse Effect.

 

Section 10.15                      Limitation on Investments.  The Borrower
shall not form, or cause to be formed, any Subsidiaries other than REO Asset
Owners; or make or suffer to exist any loans or advances to, or extend any
credit to, or make any investments (by way of transfer of property,
contributions to capital, purchase of stock or securities or evidences of
indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Transaction Documents.

 

Section 10.16                      Distributions.  (a) The Borrower shall not
declare or make (i) payment of any distribution on or in respect of any equity
interests, or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of any option, warrant or other right to acquire such
equity interests; provided that the Borrower may make one or more distributions
of (A) Principal Collections (excluding any Principal Collections necessary to
settle the acquisition of Eligible Collateral Obligations) if, after giving
effect to such distribution, (v) as certified in writing by the Borrower and
Services Provider to the Facility Agent (with a copy to each Agent), sufficient
proceeds remain for all payments to be made pursuant to Section 8.3(a)(i) (other
than clause (O) thereof) and Section 8.3(a)(ii) (other than clause (F) thereof)
on the next Distribution Date, (w) no Facility Termination Event, Unmatured
Facility Termination Event, Unmatured Services Provider Event of Default or
Services Provider Event of Default shall have occurred and be continuing,
(x) each Collateral Quality Test is satisfied, (y) the Minimum Equity Condition
is satisfied and (z) the Advances Outstanding do not exceed the lower of the
Borrowing Base and the Maximum Availability and (B) amounts paid to it pursuant
to Section 8.3(a) on the applicable Distribution Date.

 

(b)                                       Prior to foreclosure by the Facility
Agent upon any Collateral pursuant to Section 13.3(c), nothing in this
Section 10.16 or otherwise in this Agreement shall restrict the Borrower from
exercising any Warrant Assets issued to it by Obligors from time to time to the
extent funds are available to the Borrower under Section 8.3(a) or made
available to the Borrower.

 

Section 10.17                      Performance of Borrower Assigned Agreements. 
The Borrower shall (i) perform and observe in all material respects all the
terms and provisions of the Transaction Documents (including each of the
Borrower Assigned Agreements) to which it is a party to be performed or observed
by it, maintain such Transaction Documents in full force and effect, and enforce
such Transaction Documents in accordance with their terms, and (ii) upon
reasonable request of the Facility Agent, make to any other party to such
Transaction Documents such demands and requests for information and reports or
for action as the Borrower is entitled to make thereunder.

 

Section 10.18                      Material Modifications.  Following the
occurrence of any Facility Termination Event, the Borrower shall not consent to
a Material Modification with respect to any Collateral Obligation without the
express written consent of the Facility Agent (in its sole discretion).

 

109

--------------------------------------------------------------------------------



 

Section 10.19                      Further Assurances; Financing Statements. 
(a)  The Borrower agrees that at any time and from time to time, at its expense
and upon reasonable request of the Facility Agent or the Collateral Agent
(acting at the request of the Facility Agent), it shall promptly execute and
deliver all further instruments and documents, and take all reasonable further
action, that is necessary or desirable to perfect and protect the assignments
and security interests granted or purported to be granted by this Agreement or
to enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Collateral.  Without limiting the generality of the foregoing, the Borrower
authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Collateral Agent (acting solely at the Facility Agent’s
request) may reasonably request to protect and preserve the assignments and
security interests granted by this Agreement.  Such financing statements filed
against the Borrower may describe the Collateral in the same manner specified in
Section 12.1 or in any other manner as the Facility Agent may reasonably
determine is necessary to ensure the perfection of such security interest
(without disclosing the names of, or any information relating to, the Obligors
thereunder), including describing such property as all assets or all personal
property of the Borrower whether now owned or hereafter acquired.

 

(b)                                 The Borrower and each Secured Party hereby
severally authorize the Collateral Agent, upon receipt of written direction from
the Facility Agent, to file one or more financing or continuation statements,
and amendments thereto, relating to all or any part of the Collateral.

 

(c)                                  It shall furnish to the Collateral Agent
and the Facility Agent from time to time such statements and schedules further
identifying and describing the Related Security and such other reports in
connection with the Collateral as the Collateral Agent (acting solely at the
Facility Agent’s request) or the Facility Agent may reasonably request, all in
reasonable detail.

 

Section 10.20                      Obligor Payment Instructions.  The Borrower
acknowledges that the power of attorney granted in Section 13.10 to the
Collateral Agent permits the Collateral Agent to send (at the Facility Agent’s
written direction after the occurrence of a Facility Termination Event) Obligor
notification forms to give notice to the Obligors of the Collateral Agent’s
interest in the Collateral and the obligation to make payments to a Pledged
Account as directed by the Collateral Agent (at the written direction of the
Facility Agent).  The Borrower further agrees that it shall (or it shall cause
the Services Provider to) provide prompt notice to the Facility Agent of any
misdirected or errant payments made by any Obligor (if not corrected within two
Business Days of such payment) with respect to any Collateral Obligation and
direct such Obligor to make payments as required hereunder.

 

Section 10.21                      Delivery of Collateral Obligation Files.  The
Borrower (or the Services Provider on behalf of the Borrower) shall deliver to
the Collateral Custodian (with a copy to the Facility Agent at the following
e-mail addresses (for electronic copies):  amit.patel@db.com and
james.kwak@db.com) the Collateral Obligation Files identified on the related
Document Checklist promptly upon receipt but in no event later than three
(3) Business Days of the related Funding Date; provided that any file-stamped
document included in any Collateral Obligation

 

110

--------------------------------------------------------------------------------



 

File shall be delivered as soon as they are reasonably available (even if not
within three (3) Business Days of the related Funding Date).

 

Section 10.22                      Collateral Obligation Schedule.  The Borrower
hereby authorizes a UCC-3 amendment to be filed quarterly attaching each such
updated Collateral Obligation Schedule and shall file such UCC-3 amendment at
the request of the Facility Agent.  Upon filing, a copy of such UCC-3 shall be
provided to the Collateral Agent, the Collateral Custodian and the Facility
Agent.

 

Section 10.23                      [Reserved].

 

Section 10.24                      [Reserved].

 

Section 10.25                      [Reserved].

 

Section 10.26                      Proceedings. As soon as possible and in any
event within three (3) Business Days after a Responsible Officer of the Borrower
receives notice or obtains knowledge thereof (after reasonable inquiry), notice
of any settlement of, material judgment (including a material judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
material labor controversy, material litigation, material action, material suit
or material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Borrower Collateral (taken as a whole), the Transaction Documents, the
Collateral Agent’s interest in the Collateral, or the Borrower; provided that
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Collateral (taken as a whole), the Transaction
Documents, the Collateral Agent’s interest in the Collateral, or the Borrower in
excess of $100,000 or more shall be deemed to be material for purposes of this
Section 10.26.

 

Section 10.27                      Officer’s Certificate. On each anniversary of
the date of this Agreement, the Borrower shall deliver an Officer’s Certificate,
in form and substance acceptable to the Facility Agent, providing (i) a
certification, based upon a review and summary of UCC search results, that there
is no other interest in the Collateral perfected by filing of a UCC financing
statement other than in favor of the Collateral Agent and (ii) a certification,
based upon a review and summary of tax and judgment Lien searches satisfactory
to the Facility Agent, that there is no other interest in the Collateral based
on any tax or judgment Lien.

 

Section 10.28                      Policies and Procedures for Sanctions. The
Borrower has instituted and maintained policies and procedures designed to
ensure compliance with Sanctions.

 

Section 10.29                      Compliance with Sanctions. The Borrower shall
not directly or indirectly use the proceeds of the Advances, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture,
partner or other Person or entity, to fund or facilitate (i) any activities of
or business with any Sanctions Target, (ii) any activities of or business in any
Sanctioned Country or (iii) in any other manner that, in each case, would result
in a violation by any Person of Sanctions.

 

111

--------------------------------------------------------------------------------



 

ARTICLE XI

 

THE COLLATERAL AGENT

 

Section 11.1                             Appointment of Collateral Agent.  State
Street Bank and Trust Company is hereby appointed as Collateral Agent pursuant
to the terms hereof.  The Secured Parties hereby appoint the Collateral Agent to
act exclusively as the agent for purposes of perfection of a security interest
in the Collateral and Collateral Agent of the Secured Parties to act as
specified herein and in the other Transaction Documents to which the Collateral
Agent is a party.  The Collateral Agent hereby accepts such agency appointment
to act as Collateral Agent pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Agent pursuant to the terms hereof.

 

Section 11.2                             Monthly Reports.  The Collateral Agent
shall prepare the Monthly Report in accordance with Section 8.5 and distribute
funds in accordance with such Monthly Report in accordance with Section 8.3.

 

Section 11.3                             Collateral Administration.  The
Collateral Agent shall maintain a database of certain characteristics of the
Collateral on an ongoing basis, and provide to the Borrower, the Services
Provider, the Facility Agent and the Agents certain reports, schedules and
calculations, all as more particularly described in this Section 11.3, based
upon information and data received from the Borrower and/or the Services
Provider pursuant to Section 7.8 or from the Agents and/or the Facility Agent.

 

(a)                                 In connection therewith, the Collateral
Agent shall:

 

(i)                    within 15 days after the Effective Date, create a
Collateral database with respect to the Collateral that has been pledged to the
Collateral Agent for the benefit of the Secured Parties from time to time,
comprised of the Collateral Obligations credited to the Pledged Accounts from
time to time and Permitted Investments in which amounts held in the Pledged
Accounts may be invested from time to time, as provided in this Agreement (the
“Collateral Database”);

 

(ii)                 update the Collateral Database on a periodic basis for
changes and to reflect the sale or other disposition of assets included in the
Collateral and any additional Collateral granted to the Collateral Agent from
time to time, in each case based upon, and to the extent of, information
furnished to the Collateral Agent by the Borrower, the Services Provider or the
Facility Agent as may be reasonably required by the Collateral Agent from time
to time or based upon notices received by the Collateral Agent from the issuer,
or trustee or agent bank under an underlying instrument, or similar source);

 

(iii)              track the receipt and allocation to the Collection Account of
Principal Collections and Interest Collections and any withdrawals therefrom
and, on each Business Day, provide to the Services Provider and Facility Agent
daily reports reflecting such actions to the accounts as of the close of
business on the preceding Business Day and the Collateral Agent shall provide
any such report to the Facility Agent or the Services Provider upon its request
therefor;

 

112

--------------------------------------------------------------------------------



 

(iv)             distribute funds in accordance with such Monthly Report in
accordance with Section 8.3(a);

 

(v)                prepare and deliver to the Facility Agent, each Agent, the
Borrower and the Services Provider on each Reporting Date, the Monthly Report
and any update pursuant to Section 8.5 when requested by the Services Provider,
the Borrower or the Facility Agent, on the basis of the information contained in
the Collateral Database as of the applicable Determination Date, the information
provided by each Agent and the Facility Agent pursuant to Section 3.4 and such
other information as may be provided to the Collateral Agent by the Borrower,
the Services Provider, the Facility Agent, any Agent or any Lender;

 

(vi)             provide other such information with respect to the Collateral
granted to the Collateral Agent and not released as may be routinely maintained
by the Collateral Agent in performing its ordinary Collateral Agent function
pursuant hereunder, as the Borrower, the Services Provider, the Facility Agent,
any Agent or any Lender may reasonably request from time to time;

 

(vii)          upon the written request of the Services Provider on any Business
Day and within three hours after the Collateral Agent’s receipt of such request
(provided such request is received by 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business
Day), the Collateral Agent shall perform the following functions: as of the date
the Services Provider commits on behalf of the Borrower to purchase Collateral
Obligations to be included in the Collateral, perform a pro forma calculation of
the tests and other requirements set forth in Sections 6.2(e) and (f), in each
case, based upon information contained in the Collateral Database and report the
results thereof to the Services Provider in a mutually agreed format;

 

(viii)       upon the Collateral Agent’s receipt on any Business Day of written
notification from the Services Provider of its intent to sell (in accordance
with Section 7.11) Collateral Obligations, the Collateral Agent shall perform,
within three hours after the Collateral Agent’s receipt of such request
(provided such request is received by no later than 12:00 Noon (New York time)
on such date (otherwise such request will be deemed made on the next succeeding
Business Day) a pro forma calculation of the tests and other requirements set
forth in Sections 7.11(a)(i)(A), (B) and (C) based upon information contained in
the Collateral Database and information furnished by the Services Provider,
compare the results thereof and report the results to the Services Provider in a
mutually agreed format; and

 

(ix)             track the Principal Balance of each Collateral Obligation and
report such balances to the Facility Agent and the Services Provider upon
request.

 

(b)                                 The Collateral Agent shall provide to the
Services Provider a copy of all written notices and communications identified as
being sent to it in connection with the Collateral Obligations and the other
Collateral held hereunder which it receives from the related Obligor,
participating bank and/or agent bank.  In no instance shall the Collateral Agent
be under any duty or obligation to take any action on behalf of the Services
Provider in respect of the exercise of any voting or consent rights, or similar
actions, unless it receives specific written instructions from the Services
Provider, prior to the occurrence of a Facility

 

113

--------------------------------------------------------------------------------



 

Termination Event or a Services Provider Event of Default or the Facility Agent,
after the occurrence of a Facility Termination Event or a Services Provider
Event of Default, in which event the Collateral Agent shall only vote, consent
or take such other action in accordance with such instructions.

 

(c)                                  In addition to the above:

 

(i)                    The Facility Agent and each Secured Party further
authorizes the Collateral Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Transaction Documents
as are expressly delegated to the Collateral Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  In
furtherance, and without limiting the generality of the foregoing, each Secured
Party hereby appoints the Collateral Agent (acting at the direction of the
Facility Agent) as its agent to execute and deliver all further instruments and
documents, and take all further action (at the written direction of the Facility
Agent) that the Facility Agent deems necessary or desirable in order to perfect,
protect or more fully evidence the security interests granted by the Borrower
hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including, without limitation, the execution or
filing by the Collateral Agent as secured party/assignee of such financing or
continuation statements, or amendments thereto or assignments thereof, relative
to all or any of the Collateral Obligations now existing or hereafter arising,
and such other instruments or notices, as may be necessary or appropriate for
the purposes stated hereinabove.  Nothing in this Section 11.3(c)(i) shall be
deemed to relieve the Borrower or the Services Provider of their respective
obligations to protect the interest of the Collateral Agent (for the benefit of
the Secured Parties) in the Collateral, including to file financing and
continuation statements in respect of the Collateral in accordance with
Section 10.1.  It is understood and agreed that any and all actions performed by
the Collateral Agent in connection with this Section 11.3(c)(i) shall be at the
written direction of the Facility Agent, and the Collateral Agent shall have no
responsibility or liability in connection with determining any actions necessary
or desirable to perfect, protect or more fully secure the security interest
granted by the Borrower hereunder or to enable any Person to exercise or enforce
any of their respective rights hereunder.

 

(ii)                 The Facility Agent may direct the Collateral Agent in
writing to take any such incidental action hereunder.  With respect to other
actions which are incidental to the actions specifically delegated to the
Collateral Agent hereunder, the Collateral Agent shall not be required to take
any such incidental action hereunder, but shall be required to act or to refrain
from acting (and shall be fully protected in acting or refraining from acting)
upon the written direction of the Facility Agent; provided that the Collateral
Agent shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the determination of the Collateral Agent, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder or otherwise (unless it has
received indemnity which it reasonably deems to be satisfactory with respect
thereto).  In the event the Collateral Agent requests the consent of the
Facility Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Facility Agent within 10 Business Days of its
receipt of such request, then the Facility Agent shall be deemed to have
declined to consent to the relevant action.

 

114

--------------------------------------------------------------------------------



 

(iii)              Except as expressly provided herein, the Collateral Agent
shall not be under any duty or obligation to take any affirmative action to
exercise or enforce any power, right or remedy available to it under this
Agreement that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it (x) unless
and until (and to the extent) expressly so directed by the Facility Agent or
(y) prior to the Facility Termination Date (and upon such occurrence, the
Collateral Agent shall act in accordance with the written instructions of the
Facility Agent pursuant to clause (x)).  The Collateral Agent shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Collateral Agent, or the
Facility Agent.  The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including a Facility Termination Event,
unless a Responsible Officer of the Collateral Agent has knowledge of such
matter or written notice thereof is received by the Collateral Agent.

 

(d)                                 If, in performing its duties under this
Agreement, the Collateral Agent is required to decide between alternative
courses of action, the Collateral Agent may request written instructions from
the Facility Agent as to the course of action desired by it.  If the Collateral
Agent does not receive such instructions within two Business Days after it has
requested them, the Collateral Agent may, but shall be under no duty to, take or
refrain from taking any such courses of action.  The Collateral Agent shall act
in accordance with instructions received after such two Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.  The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

(e)                                  Concurrently herewith, the Facility Agent
directs the Collateral Agent and the Collateral Agent is authorized to enter
into the Account Control Agreement  and any other related agreements in the form
delivered to the Collateral Agent.  For the avoidance of doubt, all of the
Collateral Agent’s rights, protections and immunities provided herein shall
apply to the Collateral Agent for any actions taken or omitted to be taken under
the Account Control Agreement and any other related agreements in such capacity.

 

Section 11.4                             Removal or Resignation of Collateral
Agent.  After the expiration of the 180 day period commencing on the date
hereof, the Collateral Agent may at any time resign and terminate its
obligations under this Agreement upon at least 60 days’ prior written notice to
the Services Provider, the Borrower and the Facility Agent; provided, that no
resignation or removal of the Collateral Agent will be permitted unless a
successor Collateral Agent has been appointed by the Facility Agent with (so
long as no Unmatured Services Provider Event of Default, Services Provider Event
of Default, Unmatured Facility Termination Event or Facility Termination Event
has occurred and is continuing), the consent of the Services Provider.  Promptly
after receipt of notice of the Collateral Agent’s resignation, the Facility
Agent shall promptly appoint a successor Collateral Agent by written instrument,
in duplicate, copies of which instrument shall be delivered to the Borrower, the
Services Provider, the resigning Collateral Agent and to the successor
Collateral Agent.  In the event no successor Collateral Agent shall have been
appointed within 60 days after the giving of notice of such resignation, the
Collateral Agent may petition any court of competent jurisdiction to appoint a
successor

 

115

--------------------------------------------------------------------------------



 

Collateral Agent.  The Facility Agent upon at least 60 days’ prior written
notice to the Collateral Agent, may with or without cause remove and discharge
the Collateral Agent or any successor Collateral Agent thereafter appointed from
the performance of its duties under this Agreement.  Promptly after giving
notice of removal of the Collateral Agent, the Facility Agent shall appoint, or
petition a court of competent jurisdiction to appoint, a successor Collateral
Agent; provided that, so long as no Services Provider Event of Default or
Facility Termination Event has occurred and is continuing (x) any successor
Collateral Agent so appointed by the Facility Agent shall be reasonably
acceptable to the Borrower and (y) the Borrower’s consent shall be required in
connection with the Facility Agent’s removal of the Collateral Agent without
cause unless any litigation has commenced between the Facility Agent and the
Collateral Agent.  Any such appointment shall be accomplished by written
instrument and one original counterpart of such instrument of appointment shall
be delivered to the Collateral Agent and the successor Collateral Agent, with a
copy delivered to the Borrower and the Services Provider.

 

Section 11.5                             Representations and Warranties.  The
Collateral Agent represents and warrants to the Borrower, the Facility Agent,
the Lenders and Services Provider that:

 

(a)                                 the Collateral Agent has the corporate power
and authority and the legal rights to execute and deliver, and to perform its
obligations under, this Agreement, and has taken all necessary corporate action
to authorize its execution, delivery and performance of this Agreement;

 

(b)                                 no consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or Official Body and no consent
of any other Person (including any stockholder or creditor of the Collateral
Agent) is required in connection with the execution, delivery performance,
validity or enforceability of this Agreement; and

 

(c)                                  this Agreement has been duly executed and
delivered on behalf of the Collateral Agent and constitutes a legal, valid and
binding obligation of the Collateral Agent enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
enforcement is sought in proceedings in equity or at law).

 

Section 11.6                             No Adverse Interest of Collateral
Agent.  By execution of this Agreement, the Collateral Agent represents and
warrants that it currently holds and during the existence of this Agreement
shall hold, no adverse interest, by way of security or otherwise, in any
Collateral Obligation or any document in the Collateral Obligation Files. 
Neither the Collateral Obligations nor any documents in the Collateral
Obligation Files shall be subject to any security interest, lien or right of
set-off by the Collateral Agent or any third party claiming through the
Collateral Agent, and the Collateral Agent shall not pledge, encumber,
hypothecate, transfer, dispose of, or otherwise grant any third party interest
in, the Collateral Obligations or documents in the Collateral Obligation Files,
except that the preceding clause shall not apply (i) to the Collateral Agent
with respect to the Collateral Agent Fees and Expenses, (ii) to the Collateral
Custodian with respect to the Collateral Custodian Fees and Expenses, and
(iii) in the case of any accounts, with respect to (x) returned or charged-back
items, (y) reversals or cancellations of payment orders and other electronic
fund transfers, or (z) overdrafts in the Collection Account.

 

116

--------------------------------------------------------------------------------



 

Section 11.7                             Reliance of Collateral Agent.  In the
absence of bad faith on the part of the Collateral Agent, the Collateral Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any request, instruction, certificate,
opinion or other document furnished to the Collateral Agent, reasonably believed
by the Collateral Agent to be genuine and to have been signed or presented by
the proper party or parties and conforming to the requirements of this
Agreement; but in the case of a request, instruction, document or certificate
which by any provision hereof is specifically required to be furnished to the
Collateral Agent, the Collateral Agent shall be under a duty to examine the same
in accordance with the requirements of this Agreement to determine that they
conform on their face to the form required by such provision. For avoidance of
doubt, Collateral Agent may rely conclusively on Borrowing Base Certificate and
Officer’s Certificate of the Services Provider.  The Collateral Agent shall not
be liable for any action taken by it in good faith and reasonably believed by it
to be within the discretion or powers conferred upon it, or taken by it pursuant
to any direction or instruction by which it is governed hereunder, or omitted to
be taken by it by reason of the lack of direction or instruction required hereby
for such action.

 

Section 11.8                             Limitation of Liability and Collateral
Agent Rights.  (a)  The Collateral Agent may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties.  The Collateral Agent may rely conclusively on and shall be fully
protected in acting upon (i) the written instructions of any designated officer
of the Facility Agent or (ii) the verbal instructions of the Facility Agent.

 

(b)                                 The Collateral Agent may consult counsel
satisfactory to it with a national reputation in the applicable matter and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(c)                                  The Collateral Agent shall not be liable
for any error of judgment, or for any act done or step taken or omitted by it,
in good faith, or for any mistakes of fact or law, or for anything that it may
do or refrain from doing in connection herewith except in the case of its
willful misconduct, bad faith, reckless disregard or negligent performance or
omission of its duties.

 

(d)                                 The Collateral Agent makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral,
and will not be required to and will not make any representations as to the
validity or value (except as expressly set forth in this Agreement) of any of
the Collateral.

 

(e)                                  The Collateral Agent shall have no duties
or responsibilities except such duties and responsibilities as are specifically
set forth in this Agreement and the other Transaction Documents to which it is a
party and no covenants or obligations shall be implied in this Agreement against
the Collateral Agent.

 

117

--------------------------------------------------------------------------------



 

(f)                                   The Collateral Agent shall not be required
to expend or risk its own funds in the performance of its duties hereunder.

 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Agent is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral.

 

(h)                                 In case any reasonable question arises as to
its duties hereunder or under any other Transaction Document, the Collateral
Agent may, prior to the occurrence of a Facility Termination Event, request
instructions from the Services Provider and may, after the occurrence of a
Facility Termination Event, request instructions from the Facility Agent, and
shall be entitled at all times to refrain from taking any action unless it has
received written instructions from the Services Provider or the Facility Agent,
as applicable.  The Collateral Agent shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Facility Agent.  In no event shall the Collateral Agent be liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

(i)                                     In the event that the Collateral
Custodian is not the same entity as the Collateral Agent, the Collateral Agent
shall not be liable for the acts or omissions of the Collateral Custodian under
this Agreement and shall not be required to monitor the performance of the
Collateral Custodian.

 

(j)                                    Without limiting the generality of any
terms of this section, the Collateral Agent shall have no liability for any
failure, inability or unwillingness on the part of the Services Provider, the
Facility Agent or the Borrower to provide accurate and complete information on a
timely basis to the Collateral Agent, or otherwise on the part of any such party
to comply with the terms of this Agreement, and shall have no liability for any
inaccuracy or error in the performance or observance on the Collateral Agent’s
part of any of its duties hereunder that is caused by or results from any such
inaccurate, incomplete or untimely information received by it, or other failure
on the part of any such other party to comply with the terms hereof.

 

(k)                                 The Collateral Agent shall not be bound to
make any investigation into the facts or matters stated in any certificate,
report or other document; provided, however, that, if the form thereof is
prescribed by this Agreement, the Collateral Agent shall examine the same to
determine whether it conforms on its face to the requirements hereof.  The
Collateral Agent shall not be deemed to have knowledge or notice of any matter
unless actually known to a Responsible Officer of the Collateral Agent.  It is
expressly acknowledged by the Borrower, the Services Provider, the Facility
Agent and each Agent that application and performance by the Collateral Agent of
its various duties hereunder (including, without limitation, recalculations to
be performed in respect of the matters contemplated hereby) shall be based upon,
and in reliance upon, data, information and notice provided to it by the
Services Provider, the Facility Agent, any Agent, the Borrower and/or any
related bank agent, obligor or similar party with respect to the Collateral
Obligation, and the Collateral Agent shall have no responsibility for the
accuracy of any such information or

 

118

--------------------------------------------------------------------------------



 

data provided to it by such persons and shall be entitled to update its records
(as it may deem necessary or appropriate).  Nothing herein shall impose or imply
any duty or obligation on the part of the Collateral Agent to verify,
investigate or audit any such information or data, or to determine or monitor on
an independent basis whether any issuer of the Collateral is in default or in
compliance with the underlying documents governing or securing such securities,
from time to time.

 

(l)                                     The Collateral Agent may exercise any of
its rights or powers hereunder or perform any of its duties hereunder either
directly or, by or through agents or attorneys, and the Collateral Agent shall
not be responsible for any misconduct or negligence on the part of any agent or
attorney appointed hereunder with due care by it.  Neither the Collateral Agent
nor any of its affiliates, directors, officers, shareholders, agents or
employees will be liable to the Services Provider, Borrower or any other Person,
except by reason of acts or omissions by the Collateral Agent constituting bad
faith, willful misfeasance, negligence or reckless disregard of the Collateral
Agent’s duties hereunder.  The Collateral Agent shall in no event have any
liability for the actions or omissions of the Borrower, the Services Provider,
the Facility Agent or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Borrower, the Services Provider, the Facility Agent or another Person except
to the extent that such inaccuracies or errors are caused by the Collateral
Agent’s own bad faith, willful misfeasance, negligence or reckless disregard of
its duties hereunder.  The Collateral Agent shall not be liable for failing to
perform or delay in performing its specified duties hereunder which results from
or is caused by a failure or delay on the part of the Borrower or the Services
Provider, the Facility Agent or another Person in furnishing necessary, timely
and accurate information to the Collateral Agent.

 

(m)                             The Collateral Agent shall be under no
obligation to exercise or honor any of the rights or powers vested in it by this
Agreement or other Transaction Document at the request or direction of the
Facility Agent (or any other Person authorized or permitted to direct the
Collateral Agent hereunder) pursuant to this Agreement or other Transaction
Document, unless the Facility Agent (or such other Person) shall have offered
the Collateral Agent security or indemnity reasonably acceptable to the
Collateral Agent against costs, expenses and liabilities (including any legal
fees) that might reasonably be incurred by it in compliance with such request or
direction.

 

Section 11.9                             Tax Reports.  The Collateral Agent
shall not be responsible for the preparation or filing of any reports or returns
relating to federal, state or local income taxes with respect to this Agreement,
other than in respect of the Collateral Agent’s compensation or for
reimbursement of expenses, except as required by Applicable Law.

 

Section 11.10                      Merger or Consolidation.  Any Person (i) into
which the Collateral Agent may be merged or consolidated, (ii) that may result
from any merger or consolidation to which the Collateral Agent shall be a party,
or (iii) that may succeed to the properties and assets of the Collateral Agent
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Agent
hereunder, shall be

 

119

--------------------------------------------------------------------------------



 

the successor to the Collateral Agent under this Agreement without further act
of any of the parties to this Agreement.

 

Section 11.11                      Collateral Agent Compensation.  As
compensation for its activities hereunder, the Collateral Agent (in each of its
capacities hereunder and as Securities Intermediary under the Account Control
Agreement) shall be entitled to its fees and expenses from the Borrower as set
forth in the Collateral Agent Fee Letter and any other accrued and unpaid
expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Services Provider, or both but
without duplication, to the Collateral Agent and the Securities Intermediary
under the Transaction Documents (including, without limitation, Indemnified
Amounts payable under Article XVI) (collectively, the “Collateral Agent Fees and
Expenses”).  The Borrower agrees to reimburse the Collateral Agent in accordance
with the provisions of Section 8.3(a) for all reasonable, out-of-pocket,
documented expenses, disbursements and advances incurred or made by the
Collateral Agent in accordance with any provision of this Agreement or the other
Transaction Documents or in the enforcement of any provision hereof or in the
other Transaction Documents.  The Collateral Agent’s entitlement to receive fees
(other than any previously accrued and unpaid fees) shall cease on the earlier
to occur of (i) its removal as Collateral Agent pursuant to Section 11.4 or
(ii) the termination of this Agreement.

 

Section 11.12                      Compliance with Applicable Anti-Bribery and
Corruption, Anti-Terrorism and Money Laundering Regulations.  In order to comply
with Applicable Banking Law, the Collateral Agent and the Collateral Custodian
are required to obtain, verify, record and update certain information relating
to individuals and entities which maintain a business relationship with the
Collateral Agent and the Collateral Custodian.  Accordingly, each of the parties
agrees to provide to the Collateral Agent and the Collateral Custodian, upon
their reasonable request from time to time such identifying information and
documentation as may be available for such party in order to enable the
Collateral Agent and the Collateral Custodian to comply with Applicable Banking
Law.

 

ARTICLE XII

 

GRANT OF SECURITY INTEREST

 

Section 12.1                             Borrower’s Grant of Security Interest. 
As security for the prompt payment or performance in full when due, whether at
stated maturity, by acceleration or otherwise, of all Obligations (including
Advances, Yield, all Fees and other amounts at any time owing hereunder), the
Borrower hereby assigns and pledges to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties, a security interest in and lien upon the following (other than
Margin Stock, Retained Interests and Excluded Amounts), in each case whether now
or hereafter existing or in which Borrower now has or hereafter acquires an
interest and wherever the same may be located (collectively, the “Collateral”):

 

(a)                                 all Collateral Obligations;

 

(b)                                 all Related Security;

 

120

--------------------------------------------------------------------------------



 

(c)                                  this Agreement, the Sale Agreement and all
other documents now or hereafter in effect to which the Borrower is a party
(collectively, the “Borrower Assigned Agreements”), including (i) all rights of
the Borrower to receive moneys due and to become due under or pursuant to the
Borrower Assigned Agreements, (ii) all rights of the Borrower to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Borrower Assigned Agreements, (iii) claims of the Borrower for damages arising
out of or for breach of or default under the Borrower Assigned Agreements, and
(iv) the right of the Borrower to amend, waive or terminate the Borrower
Assigned Agreements, to perform under the Borrower Assigned Agreements and to
compel performance and otherwise exercise all remedies and rights under the
Borrower Assigned Agreements;

 

(d)                                 all of the following (the “Account
Collateral”):

 

(i)                    each Pledged Account, all funds held in any Pledged
Account (other than Excluded Amounts), and all certificates and instruments, if
any, from time to time representing or evidencing any Pledged Account or such
funds,

 

(ii)                 all investments from time to time of amounts in the Pledged
Accounts and all certificates and instruments, if any, from time to time
representing or evidencing such investments,

 

(iii)              all notes, certificates of deposit and other instruments from
time to time delivered to or otherwise possessed by the Collateral Agent or any
Secured Party or any assignee or agent on behalf of the Collateral Agent or any
Secured Party in substitution for or in addition to any of the then existing
Account Collateral, and

 

(iv)             all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any and all of the then existing Account Collateral;

 

(e)                                  all additional property that may from time
to time hereafter be granted and pledged by the Borrower or by anyone on its
behalf under this Agreement;

 

(f)                                   all Accounts, all Certificated Securities,
all Chattel Paper, all Documents, all Equipment, all Financial Assets, all
General Intangibles, all Instruments, all Investment Property, all Inventory,
all Securities Accounts, all Security Certificates, all Security Entitlements
and all Uncertificated Securities of the Borrower;

 

(g)                                  each Hedging Agreement, including all
rights of the Borrower to receive moneys due and to become due thereunder;

 

(h)                                 all of the Borrower’s other personal
property; and

 

(i)                                     all Proceeds, accessions, substitutions,
rents and profits of any and all of the foregoing Collateral (including proceeds
that constitute property of the types described in clauses (a) through
(h) above) and, to the extent not otherwise included, all payments under
insurance (whether or not the Collateral Agent or a Secured Party or any
assignee or agent on behalf of the Collateral Agent or a Secured Party is the
loss payee thereof) or any indemnity,

 

121

--------------------------------------------------------------------------------



 

warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral.

 

Section 12.2                             Borrower Remains Liable. 
Notwithstanding anything in this Agreement, (a) except to the extent of the
Services Provider’s duties under the Transaction Documents, the Borrower shall
remain liable under the Collateral Obligations, Borrower Assigned Agreements and
other agreements included in the Collateral to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by a Secured Party or the Collateral Agent of any of
its rights under this Agreement shall not release the Borrower or the Services
Provider from any of their respective duties or obligations under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral, (c) the Secured Parties and the Collateral Agent shall not have any
obligation or liability under the Collateral Obligations, Borrower Assigned
Agreements or other agreements included in the Collateral by reason of this
Agreement, and (d) neither the Collateral Agent nor any of the Secured Parties
shall be obligated to perform any of the obligations or duties of the Borrower
or the Services Provider under the Collateral Obligations, Borrower Assigned
Agreements or other agreements included in the Collateral or to take any action
to collect or enforce any claim for payment assigned under this Agreement.

 

Section 12.3                             Release of Collateral.  Until the
Obligations have been paid in full and the Commitments have been reduced to
zero, the Collateral Agent may not release any Lien covering any Collateral
except for (i) Collateral Obligations sold pursuant to Section 7.11, (ii) any
Related Security identified by the Borrower (or the Services Provider on behalf
of the Borrower) to the Collateral Agent so long as the Facility Termination
Date has not occurred or (iii) Repurchased Collateral Obligations or Substituted
Collateral Obligations pursuant to Section 7.12.

 

In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.3 and conducted in the ordinary course of business consistent
with industry standards and practices (including the use of escrows), the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Borrower, execute and deliver to the Borrower any assignments, bills of
sale, termination statements and any other releases and instruments as the
Borrower may reasonably request in order to effect the release and transfer of
such Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.

 

ARTICLE XIII

 

FACILITY TERMINATION EVENTS

 

Section 13.1                             Facility Termination Events.  Each of
the following shall constitute a “Facility Termination Event” under this
Agreement:

 

(a)                                 the Borrower shall fail to pay any amount on
the Obligations (x) on the Facility Termination Date or (y) as otherwise
provided for in any Transaction Document when due (in all cases, whether on any
Distribution Date, on the Facility Termination Date, by

 

122

--------------------------------------------------------------------------------



 

reason of acceleration, by notice of intention to prepay, by required prepayment
or otherwise) and, solely in the case of clause (y), such failure continues for
two (2) Business Days;

 

(b)                                 the Borrower, the Equityholder or the
Services Provider shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement, or any other Transaction Document on its
part to be performed or observed and, except in the case of the covenants and
agreements contained in Section 10.7, Section 10.9, Section 10.11, and
Section 10.16 as to each of which no grace period shall apply, any such failure
shall remain unremedied for a period of thirty (30) days after the earlier to
occur of (i) the date on which written notice of such failure requiring the same
to be remedied shall have been given to the Borrower or the Services Provider,
and (ii) the date on which a Responsible Officer of the Borrower or the Services
Provider acquires knowledge thereof (after reasonable inquiry);

 

(c)                                  any representation or warranty of the
Borrower, the Equityholder or the Services Provider made or deemed to have been
made hereunder or in any other Transaction Document or any other writing or
certificate furnished by or on behalf of the Borrower or the Services Provider
to the Facility Agent, any Agent or any Lender for purposes of or in connection
with this Agreement or any other Transaction Document (including any Monthly
Report) shall prove to have been false or incorrect in any material respect when
made or deemed to have been made and the same continues unremedied for a period
of thirty (30) days (if such failure can be remedied) after the earlier to occur
of (i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Borrower or the Services Provider, and
(ii) the date on which a Responsible Officer of the Borrower or the Services
Provider acquires knowledge thereof (after reasonable inquiry); provided, that
no breach shall be deemed to occur hereunder in respect of any representation or
warranty relating to the “eligibility” of any Collateral Obligation if either
(i) the Borrower complies with its obligations in Section 7.12 with respect to
such Collateral Obligation or (ii) after giving effect to the resulting change
in the Collateral Obligation Amount with respect to such Collateral Obligation,
the aggregate principal amount of all Advances outstanding hereunder does not
exceed the Borrowing Base;

 

(d)                                 either (i) an Insolvency Event shall have
occurred and be continuing with respect to the Borrower or (ii) an Insolvency
Event shall have occurred and be continuing with respect to the Equityholder and
an Equityholder Credit Event Cure has not been successfully completed within
fifteen (15) Business Days of such occurrence;

 

(e)                                  other than solely as a result of a
Specified Borrowing Base Breach, the aggregate principal amount of all Advances
outstanding hereunder exceeds the Borrowing Base or the Maximum Availability,
calculated in accordance with Section 1.2(h), and such condition continues
unremedied for (x) two (2) consecutive Business Days or (y) if an Equity Cure
Notice was delivered with respect to such event, twelve (12) consecutive
Business Days (unless, upon request by the Borrower, the Facility Agent has
given its prior written consent to extend such period to thirteen (13)
consecutive Business Days (which consent shall not be unreasonably withheld,
delayed or conditioned);

 

(f)                                   (i) any Transaction Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
material part, terminate, cease to be

 

123

--------------------------------------------------------------------------------



 

effective or cease to be the legally valid, binding and enforceable obligation
of the Borrower; or (ii) the Borrower or the Services Provider or any other
Person shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document; or
(iii) any security interest granted under any Transaction Document securing any
Obligation shall, in whole or in part, cease to be a perfected first priority
security interest (except, as to priority, for Permitted Liens);

 

(g)                                  a Services Provider Event of Default shall
have occurred and be continuing past any applicable notice or cure period
provided in the definition thereof and, in the case of a Services Provider Event
of Default under clauses (f) or (g) of the definition thereof while the Services
Provider is the Equityholder, an Equityholder Credit Event Cure has not been
successfully completed within ten (10) Business Days of such occurrence;

 

(h)                                 the Borrower shall fail to pay any principal
of or premium or interest on any Indebtedness having an aggregate principal
amount of $250,000 or greater, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other
default under any agreement or instrument relating to any such Indebtedness of
the Borrower, or any other event, shall occur and such default or event shall
continue after the applicable grace period, if any, specified in such agreement
or instrument if the effect of such default or event is to accelerate the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made, in
each case, prior to the stated maturity thereof; or any early amortization
event, pay out event or other similar event (other than as a result of a
voluntary prepayment) shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to any such Indebtedness if
the effect of such event is to cause the principal of such Indebtedness to be
amortized on an accelerated basis;

 

(i)                                     a Change of Control shall have occurred;

 

(j)                                    either (i) the Borrower shall become
required to register as an “investment company” within the meaning of the 1940
Act or the arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act or
(ii) Owl Rock Capital Corporation ceases to be a “business development company”
within the meaning of the 1940 Act;

 

(k)                                 failure on the part of the Borrower, the
Equityholder or the Services Provider to (i) make any payment or deposit
(including, without limitation, with respect to remittance of Principal
Collections and Interest Collections or any other payment or deposit required to
be made by the terms of the Transaction Documents, including, without
limitation, to any Secured Party, Affected Person or Indemnified Party) required
by the terms of any Transaction Document in accordance with Section 7.3(b) and
Section 10.10 or (ii) otherwise observe or perform any covenant, agreement or
obligation with respect to the management

 

124

--------------------------------------------------------------------------------



 

and distribution of funds received with respect to the Collateral and such
failure under this clause (ii) continues for two (2) Business Days;

 

(l)                                     (i) failure of the Borrower to maintain
at least one Independent Manager or (ii) the removal of any Independent Manager
without Cause or prior written notice to the Facility Agent and each Agent (in
each case as required by the Constituent Documents of the Borrower); provided
that, in the case of each of clauses (i) and (ii), the Borrower shall have five
(5) Business Days to replace any Independent Manager upon the resignation,
removal for cause, death or incapacitation of the current Independent Manager;

 

(m)                             the Borrower makes any assignment or attempted
assignment of its respective rights or obligations under this Agreement or any
other Transaction Document without first obtaining the specific written consent
of the Facility Agent, which consent may be withheld in the exercise of its sole
and absolute discretion;

 

(n)                                 (i) any court shall render a final,
non-appealable judgment against the Borrower (x) in an amount in excess of
$250,000 which shall not be satisfactorily stayed, discharged, vacated, set
aside or satisfied within 60 days of the making thereof or (y) for which the
Facility Agent shall not have received evidence satisfactory to it that an
insurance provider for the Borrower has agreed to satisfy such judgment in full
subject to any deductibles not exceeding $250,000; or (ii) the attachment of any
material portion of the property of the Borrower which has not been released or
provided for to the reasonable satisfaction of the Facility Agent within 30 days
after the making thereof;

 

(o)                                 the Borrower shall fail to qualify as a
bankruptcy-remote entity based upon customary criteria such that Cleary Gottlieb
Steen & Hamilton LLP or any other reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower;

 

(p)                                 at any time, the Minimum Equity Condition is
not satisfied and such condition continues unremedied for (x) two
(2) consecutive Business Days or (y) if an Equity Cure Notice was delivered with
respect to such event, twelve (12) consecutive Business Days (unless, upon
request by the Borrower, the Facility Agent has given its prior written consent
to extend such period to thirteen (13) consecutive Business Days (which consent
shall not be unreasonably withheld, delayed or conditioned); or

 

(q)                                 a Specified Borrowing Base Breach shall have
occurred and continue unremedied for the shorter of (x) 180 consecutive days and
(y) two consecutive Distribution Dates.

 

Section 13.2                             Effect of Facility Termination Event.

 

(a)                                 Optional Termination.  Upon notice by the
Collateral Agent, acting at the direction of the Facility Agent or the Required
Lenders, that a Facility Termination Event (other than a Facility Termination
Event described in Section 13.1(d)) has occurred, the Revolving Period will
automatically terminate and no Advances will thereafter be made, and the
Collateral Agent, acting at the direction of the Facility Agent or the Required
Lenders, may declare all or any portion of the outstanding principal amount of
the Advances and other

 

125

--------------------------------------------------------------------------------



 

Obligations to be due and payable, whereupon the full unpaid amount of such
Advances and other Obligations which shall be so declared due and payable shall
be and become immediately due and payable, without further notice, demand or
presentment (all of which are hereby expressly waived by the Borrower) and the
Facility Termination Date shall be deemed to have occurred.

 

(b)                                 Automatic Termination.  Upon the occurrence
of a Facility Termination Event described in Section 13.1(d), the Facility
Termination Date shall be deemed to have occurred automatically, and all
outstanding Advances under this Agreement and all other Obligations under this
Agreement shall become immediately and automatically due and payable, all
without presentment, demand, protest or notice of any kind (all of which are
hereby expressly waived by the Borrower).

 

(c)                                  Specified Borrowing Base Breach.  Upon the
occurrence of any Specified Borrowing Base Breach, such event shall be deemed to
be continuing until such time as the Advances outstanding no longer exceed the
Borrowing Base (or as otherwise waived by the Facility Agent in its sole
discretion).

 

Section 13.3                             Rights upon Facility Termination
Event.  If a Facility Termination Event shall have occurred and be continuing,
the Facility Agent may, in its sole discretion, or shall at the direction of the
Required Lenders, direct the Collateral Agent to exercise any of the remedies
specified herein in respect of the Collateral and the Collateral Agent may (with
the consent of the Facility Agent) but shall have no obligation, or the
Collateral Agent shall promptly, at the written direction of the Facility Agent
or the Required Lenders, also do one or more of the following (subject to
Section 13.9):

 

(a)                                 institute proceedings in its own name and on
behalf of the Secured Parties as Collateral Agent for the collection of all
Obligations, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Borrower and any other obligor with respect thereto moneys
adjudged due, for the specific enforcement of any covenant or agreement in any
Transaction Document or in the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Collateral Agent by Applicable Law or any Transaction Document;

 

(b)                                 exercise any remedies of a secured party
under the UCC and take any other appropriate action to protect and enforce the
right and remedies of the Collateral Agent and the Secured Parties which rights
and remedies shall be cumulative; and

 

(c)                                  require the Borrower and the Services
Provider, at the Services Provider’s expense, to (1) assemble all or any part of
the Collateral as directed by the Collateral Agent (at the direction of the
Facility Agent) and make the same available to the Collateral Agent at a place
to be designated by the Collateral Agent (at the direction of the Facility
Agent) that is reasonably convenient to such parties and (2) without notice
except as specified below, sell the Collateral (at the direction of the Facility
Agent) or any part thereof in one or more parcels at a public or private sale,
at any of the Collateral Agent’s or the Facility Agent’s offices or elsewhere in
accordance with Applicable Law.  The Borrower agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to the

 

126

--------------------------------------------------------------------------------



 

Borrower of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Collateral Agent (at the
direction of the Facility Agent) may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  All cash proceeds received by the Collateral Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral (after payment of any amounts incurred in connection with such sale)
shall be deposited into the Collection Account and to be applied against the
outstanding Obligations pursuant to Section 4.1.  The Collateral Agent shall
give the Services Provider notice of any sale of Collateral following an
acceleration of the outstanding Advances.  The Services Provider, the Lenders
and any of their respective Affiliates shall be permitted to participate in any
such sale.

 

Section 13.4                             Collateral Agent May Enforce Claims
Without Possession of Notes.  All rights of action and of asserting claims under
the Transaction Documents, may be enforced by the Collateral Agent (at the
direction of the Facility Agent) without the possession of the Notes or the
production thereof in any trial or other proceedings relative thereto, and any
such action or proceedings instituted by the Collateral Agent shall be brought
in its own name as Collateral Agent and any recovery of judgment, subject to the
payment of the reasonable, out-of-pocket and documented expenses, disbursements
and compensation of the Collateral Agent each predecessor Collateral Agent and
their respective agents and attorneys, shall be for the ratable benefit of the
holders of the Notes and other Secured Parties.

 

Section 13.5                             Collective Proceedings.  In any
proceedings brought by the Collateral Agent to enforce the Liens under the
Transaction Documents (and also any proceedings involving the interpretation of
any provision of any Transaction Document), the Collateral Agent shall be held
to represent all of the Secured Parties, and it shall not be necessary to make
any Secured Party a party to any such proceedings.

 

Section 13.6                             Insolvency Proceedings.  In case there
shall be pending, relative to the Borrower or any other obligor upon the Notes
or any Person having or claiming an ownership interest in the Collateral,
proceedings under the Bankruptcy Code or any other applicable federal or state
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Borrower, its
property or such other obligor or Person, or in case of any other comparable
judicial proceedings relative to the Borrower or other obligor upon the Notes,
or to the creditors of property of the Borrower or such other obligor, the
Collateral Agent irrespective of whether the principal of the Notes shall then
be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Collateral Agent shall have made any demand pursuant
to the provisions of this Section 13.6, shall be entitled and empowered but
without any obligation, subject to Section 13.9(a), by intervention in such
proceedings or otherwise:

 

(a)                                 to file and prove a claim or claims for the
whole amount of principal and Yield owing and unpaid in respect of the Notes,
all other amounts owing to the Lenders and to file such other papers or
documents as may be necessary or advisable in order to have

 

127

--------------------------------------------------------------------------------



 

the claims of the Collateral Agent (including any claim for reimbursement of all
expenses (including the fees and expenses of counsel) and liabilities incurred,
and all advances, if any, made, by the Collateral Agent and each predecessor
Collateral Agent except as determined to have been caused by its own gross
negligence or willful misconduct) and of each of the other Secured Parties
allowed in such proceedings;

 

(b)                                 unless prohibited by Applicable Law and
regulations, to vote (at the direction of the Facility Agent) on behalf of the
holders of the Notes in any election of a trustee, a standby trustee or person
performing similar functions in any such proceedings;

 

(c)                                  to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute all amounts
received with respect to the claims of the Secured Parties on their behalf; and

 

(d)                                 to file such proofs of claim and other
papers or documents as may be necessary or advisable in order to have the claims
of the Collateral Agent or the Secured Parties allowed in any judicial
proceedings relative to the Borrower, its creditors and its property;

 

and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent (at the direction of the Facility Agent) to
the making of payments directly to such Secured Parties, to pay to the
Collateral Agent such amounts as shall be sufficient to cover all reasonable
expenses and liabilities incurred, and all advances made, by the Collateral
Agent and each predecessor Collateral Agent except as determined to have been
caused by its own negligence or willful misconduct.

 

Section 13.7                             Delay or Omission Not Waiver.  No delay
or omission of the Collateral Agent or of any other Secured Party to exercise
any right or remedy accruing upon any Facility Termination Event shall impair
any such right or remedy or constitute a waiver of any such Facility Termination
Event or an acquiescence therein.  Every right and remedy given by this
Article XIII or by law to the Collateral Agent or to the other Secured Parties
may be exercised from time to time, and as often as may be deemed expedient, by
the Collateral Agent or by the other Secured Parties, as the case may be.

 

Section 13.8                             Waiver of Stay or Extension Laws.  The
Borrower waives and covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force (including filing a voluntary petition
under Chapter 11 of the Bankruptcy Code and by the voluntary commencement of a
proceeding or the filing of a petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect), which may affect the covenants, the
performance of or any remedies under this Agreement; and the Borrower (to the
extent that it may lawfully do so) hereby expressly waives all benefits or
advantages of any such law, and covenants that it will not hinder, delay or
impede the execution of any power

 

128

--------------------------------------------------------------------------------



 

herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted.

 

Section 13.9                             Limitation on Duty of Collateral Agent
in Respect of Collateral.  (a) Beyond the safekeeping of the Collateral
Obligation Files in accordance with Article XVIII, the Collateral Agent shall
not have any duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Collateral Agent shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any security interest in the Collateral.  The Collateral Agent
shall not be liable or responsible for any misconduct, negligence or loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent, attorney or bailee
selected by the Collateral Agent in good faith and with due care hereunder.

 

(b)                                 Neither the Collateral Agent nor the
Collateral Custodian shall be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, or for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.

 

(c)                                  Neither the Collateral Agent nor the
Collateral Custodian shall have any duty to act outside of the United States in
respect of any Collateral located in any jurisdiction other than the United
States.

 

Section 13.10                      Power of Attorney.  (a)  Each of the Borrower
and the Services Provider hereby irrevocably appoints the Collateral Agent as
its true and lawful attorney (with full power of substitution) in its name,
place and stead and at its expense (at the direction of the Facility Agent), in
connection with the enforcement of the rights and remedies provided for (and
subject to the terms and conditions set forth) in this Agreement including
without limitation the following powers:  (i) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (ii) to make all
necessary transfers of the Collateral in connection with any such sale or other
disposition made pursuant hereto, (iii) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower and the
Services Provider hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (iv) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document.  Nevertheless, if so requested by the Collateral Agent (at
the direction of the Facility Agent), the Borrower shall ratify and confirm any
such sale or other disposition by executing and delivering to the Collateral
Agent all proper bills of sale, assignments, releases and other instruments as
may be designated in any such request.

 

(b)                                 No person to whom this power of attorney is
presented as authority for the Collateral Agent to take any action or actions
contemplated by clause (a) shall inquire into or seek confirmation from the
Borrower or the Services Provider as to the authority of the Collateral Agent to
take any action described below, or as to the existence of or fulfillment of

 

129

--------------------------------------------------------------------------------



 

any condition to the power of attorney described in clause (a), which is
intended to grant to the Collateral Agent unconditionally the authority to take
and perform the actions contemplated herein, and each of the Borrower and the
Services Provider irrevocably waives any right to commence any suit or action,
in law or equity, against any person or entity that acts in reliance upon or
acknowledges the authority granted under this power of attorney.  The power of
attorney granted in clause (a) is coupled with an interest and may not be
revoked or canceled by the Borrower or the Services Provider until all
obligations of each of the Borrower and the Services Provider under the
Transaction Documents have been paid in full and the Collateral Agent has
provided its written consent thereto.

 

(c)                                  Notwithstanding anything to the contrary
herein, the power of attorney granted pursuant to this Section 13.10 shall only
be effective after the occurrence of a Facility Termination Event.

 

Section 13.11                      Purchase Right.  It is understood that the
Equityholder, the Services Provider or any of their respective Affiliates may
submit its bid for the Collateral or any portion thereof as a combined bid with
the bids of other members of a group of bidders, and shall have the right to
find bidders to bid on the Collateral or any portion thereof.

 

ARTICLE XIV

 

THE FACILITY AGENT

 

Section 14.1                             Appointment.  Each Lender and each
Agent hereby irrevocably designates and appoints DBNY as Facility Agent
hereunder and under the other Transaction Documents, and authorizes the Facility
Agent to take such action on its behalf under the provisions of this Agreement
and the other Transaction Documents and to exercise such powers and perform such
duties as are expressly delegated to the Facility Agent by the terms of this
Agreement and the other Transaction Documents, together with such other powers
as are reasonably incidental thereto.  Each Lender in each Lender Group hereby
irrevocably designates and appoints the Agent for such Lender Group as the agent
of such Lender under this Agreement, and each such Lender irrevocably authorizes
such Agent, as the agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Transaction Documents and
to exercise such powers and perform such duties thereunder as are expressly
delegated to such Agent by the terms of this Agreement and the other Transaction
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, neither the Facility Agent nor any Agent (the Facility Agent and each
Agent being referred to in this Article XIV as a “Note Agent”) shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Note Agent.

 

Section 14.2                             Delegation of Duties.  Each Note Agent
may execute any of its duties under this Agreement and the other Transaction
Documents by or through its subsidiaries, affiliates, agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Note Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

130

--------------------------------------------------------------------------------



 

Section 14.3                             Exculpatory Provisions.  No Note Agent
(acting in such capacity) nor any of its directors, officers, agents or
employees shall be (a) liable for any action lawfully taken or omitted to be
taken by it or them or any Person described in Section 14.2 under or in
connection with this Agreement or the other Transaction Documents (except,
solely with respect to liability to the Borrower, for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any Person for any recitals, statements, representations or warranties
of any Person (other than itself) contained in the Transaction Documents or in
any certificate, report, statement or other document referred to or provided for
in, or received under or in connection with, the Transaction Documents or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of the Transaction Documents or any other document furnished in connection
therewith or herewith, or for any failure of any Person (other than itself or
its directors, officers, agents or employees) to perform its obligations under
any Transaction Document or for the satisfaction of any condition specified in a
Transaction Document.  Except as otherwise expressly provided in this Agreement,
no Note Agent shall be under any obligation to any Person to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, the Transaction Documents, or to
inspect the properties, books or records of the Borrower or the Services
Provider.

 

Section 14.4                             Reliance by Note Agents.  Each Note
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
each of the Lenders), Independent Accountants and other experts selected by such
Note Agent.  Each Note Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement, any other Transaction Document
or any other document furnished in connection herewith or therewith unless it
shall first receive such advice or concurrence of the Lenders, as it deems
appropriate, or it shall first be indemnified to its satisfaction (i) in the
case of the Facility Agent, by the Lenders or (ii) in the case of an Agent, by
the Lenders in its Lender Group, against any and all liability, cost and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Facility Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement, the other Transaction Documents
or any other document furnished in connection herewith or therewith in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement, the other Transaction Documents or
any other document furnished in connection herewith or therewith in accordance
with a request of the Lenders in its Lender Group holding greater than 50% of
the outstanding Advances held by such Lender Group, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders in such Lender Group.

 

Section 14.5                             Notices.  No Note Agent shall be deemed
to have knowledge or notice of the occurrence of any breach of this Agreement or
the occurrence of any Facility Termination Event unless it has received notice
from the Services Provider, the Borrower or any Lender, referring to this
Agreement and describing such event.  In the event that any Agent receives such
a notice, it shall promptly give notice thereof to the Lenders in its Lender
Group.  The Facility

 

131

--------------------------------------------------------------------------------



 

Agent shall take such action with respect to such event as shall be reasonably
directed in writing by the Required Lenders, and each Agent shall take such
action with respect to such event as shall be reasonably directed by Lenders in
its Lender Group holding greater than 50% of the outstanding Advances held by
such Lender Group; provided, that unless and until such Note Agent shall have
received such directions, such Note Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the Lenders or of the
Lenders in its Lender Group, as applicable.

 

Section 14.6                             Non-Reliance on Note Agents.  The
Lenders expressly acknowledge that no Note Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by any Note Agent hereafter
taken, including any review of the affairs of the Borrower or the Services
Provider, shall be deemed to constitute any representation or warranty by such
Note Agent to any Lender.  Each Lender represents to each Note Agent that it
has, independently and without reliance upon any Note Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, the Services
Provider, and the Collateral Obligations and made its own decision to purchase
its interest in the Notes hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon any Note
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis,
appraisals and decisions in taking or not taking action under any of the
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Services Provider, and the
Collateral Obligations.  Except as expressly provided herein, no Note Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the Collateral or the business, operations,
property, prospects, financial and other condition or creditworthiness of the
Borrower, the Services Provider or the Lenders which may come into the
possession of such Note Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates.

 

In no event shall any Note Agent be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if such Note Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.  In no
event shall such Note Agent be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.

 

Section 14.7                             Indemnification.  The Lenders agree to
indemnify the Facility Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Borrower or the
Services Provider under the Transaction Documents, and without limiting the
obligation of such Persons to do so in accordance with the terms of the
Transaction Documents), ratably according to the outstanding amounts of their
Advances (or their Commitments, if no Advances are outstanding) from and against
any and all liabilities, obligations, losses, damages,

 

132

--------------------------------------------------------------------------------



 

penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including the reasonable fees and disbursements of
counsel for the Facility Agent or the affected Person in connection with any
investigative, or judicial proceeding commenced or threatened, whether or not
the Facility Agent or such affected Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the Facility
Agent or such affected Person as a result of, or arising out of, or in any way
related to or by reason of, any of the transactions contemplated hereunder or
under the Transaction Documents or any other document furnished in connection
herewith or therewith.

 

Section 14.8                             Successor Note Agent.  If the Facility
Agent shall resign as Facility Agent under this Agreement, then the Required
Lenders shall appoint a successor agent, whereupon such successor agent shall
succeed to the rights, powers and duties of the Facility Agent, and the term
“Facility Agent” shall mean such successor agent, effective upon its acceptance
of such appointment, and the former Facility Agent’s rights, powers and duties
as Facility Agent shall be terminated, without any other or further act or deed
on the part of such former Facility Agent or any of the parties to this
Agreement.  Any Agent may resign as Agent upon ten days’ notice to the Lenders
in its Lender Group and the Facility Agent (with a copy to the Borrower) with
such resignation becoming effective upon a successor agent succeeding to the
rights, powers and duties of the Agent pursuant to this Section 14.8.  If an
Agent shall resign as Agent under this Agreement, then Lenders in its Lender
Group holding greater than 50% of the outstanding Advances held by such Lender
Group shall appoint a successor agent for such Lender Group.  After any Note
Agent’s resignation hereunder, the provisions of this Article XIV shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was a
Note Agent under this Agreement.  No resignation of any Note Agent shall become
effective until a successor Note Agent shall have assumed the responsibilities
and obligations of such Note Agent hereunder; provided, that in the event a
successor Note Agent is not appointed within 60 days after such notice of its
resignation is given as permitted by this Section 14.8, the applicable Note
Agent may petition a court for its removal.

 

Section 14.9                             Note Agents in their Individual
Capacity.  Each Note Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower or the
Services Provider as though such Note Agent were not an agent hereunder.  Any
Person which is a Note Agent may act as a Note Agent without regard to and
without additional duties or liabilities arising from its role as such
administrator or agent or arising from its acting in any such other capacity.

 

Section 14.10                      Borrower Procedural Review.  The Facility
Agent shall, at the Borrower’s expense, retain Protiviti, Inc. (or another
nationally recognized audit firm acceptable to the Facility Agent in its sole
discretion) to conduct and complete a procedural review of the Collateral
Obligations in compliance with the standards set forth on Exhibit B hereto,
(i) within 120 days after the Effective Date and (ii) annually thereafter. The
Facility Agent shall promptly forward the results of such audit to the Services
Provider.

 

Section 14.11                      Compliance with Applicable Anti-Bribery and
Corruption, Anti-Terrorism and Money Laundering Regulations.  In order to comply
with Applicable Banking Law, the Facility Agent is required to obtain, verify,
record and update certain information relating to individuals and entities which
maintain a business relationship with the Facility Agent.

 

133

--------------------------------------------------------------------------------



 

Accordingly, each of the parties agree to provide to the Facility Agent, upon
its reasonable request from time to time such identifying information and
documentation as may be available for such party in order to enable the Facility
Agent to comply with Applicable Banking Law.

 

ARTICLE XV

 

ASSIGNMENTS

 

Section 15.1                             Restrictions on Assignments by the
Borrower and the Services Provider.  Except as specifically provided herein,
neither the Borrower nor the Services Provider may assign any of their
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Facility Agent and the Required Lenders in their
respective sole discretion and any attempted assignment in violation of this
Section 15.1 shall be null and void.

 

Section 15.2                             Documentation.  In connection with any
permitted assignment, each Lender shall deliver to each assignee an assignment,
in such form as such Lender and the related assignee may agree, duly executed by
such Lender assigning any such rights, obligations, Advance or Note to the
assignee; and such Lender shall promptly execute and deliver all further
instruments and documents, and take all further action, that the assignee may
reasonably request, in order to perfect, protect or more fully evidence the
assignee’s right, title and interest in and to the items assigned, and to enable
the assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance.  In the case of an assignment of any Commitment (or any
portion thereof) or any Advance (or any portion thereof) the assignee shall
execute and deliver to the Services Provider, the Borrower, the Facility Agent
and the Collateral Agent a fully executed Joinder Agreement substantially in the
form of Exhibit E hereto.  If the assignee is not an existing Lender it shall
deliver to the Facility Agent any tax forms and other information requested by
the Facility Agent for purposes of conducting its customary “know your customer”
inquiries.  Each Lender represents to the Borrower and the Services Provider
that it is, as of the date it became a Lender and on each date on which it
remains a Lender, a qualified purchaser for purposes of Section 3(c)(7) of the
Investment Company Act.

 

Section 15.3                             Rights of Assignee.  Upon the
foreclosure of any assignment of any Advances made for security purposes, or
upon any other assignment of any Advance from any Lender pursuant to this
Article XV, the respective assignee receiving such assignment shall have all of
the rights of such Lender hereunder with respect to such Advances and all
references to the Lender or Lenders in Sections 4.3 or 5.1 shall be deemed to
apply to such assignee.

 

Section 15.4                             Assignment by Lenders.  So long as no
Unmatured Facility Termination Event, Facility Termination Event, Unmatured
Services Provider Event of Default or Services Provider Event of Default has
occurred and is continuing, no Lender may make any assignment, and no such
assignment shall be permitted, without the prior written consent of the Borrower
(which consent, if such assignment is to a Person other than a Competitor, shall
not be unreasonably withheld, delayed or conditioned) other than any proposed
assignment (i) to an Affiliate of such Lender, (ii) to another Lender hereunder
or (iii) if (x) such Lender makes a reasonable determination that its ownership
of any of its rights or obligations hereunder (and under other similar
facilities (if any) held by such Lender) is prohibited by the Volcker Rule and
(y) to the extent such Lender is permitted by the applicable documentation, such
Lender is

 

134

--------------------------------------------------------------------------------



 

making commercially reasonable efforts to assign its interest in other similar
facilities in a manner similar to such proposed assignment, to any Person other
than a Competitor.  In addition, no Lender may make any assignment, and no such
assignment shall be permitted, to the Services Provider, the Equityholder or an
Affiliate thereof without the prior written consent of the Facility Agent. Each
Lender shall endorse the Notes to reflect any assignments made pursuant to this
Article XV or otherwise.  The Lenders shall provide notice of any assignment by
such Lender to the Borrower and the Services Provider.

 

Section 15.5                             Registration; Registration of Transfer
and Exchange.  (a)  The Collateral Agent, acting solely for this purpose as
agent for the Borrower (and, in such capacity, the “Loan Registrar”), shall
maintain a register for the recordation of the name and address of each Lender
(including any assignees), and the principal amounts (and stated interest) owing
to such Lender pursuant to the terms hereof from time to time (the “Loan
Register”).  The entries in the Loan Register shall be conclusive absent
manifest error, and the Borrower, the Collateral Agent, the Facility Agent, each
Agent and each Lender shall treat each Person whose name is recorded in the Loan
Register pursuant to the terms hereof as a Lender hereunder.  The Loan Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(b)                                 Each Person who has or who acquired an
interest in a Note shall be deemed by such acquisition to have agreed to be
bound by the provisions of this Section 15.5.  A Note may be exchanged (in
accordance with Section 15.5(c)) and transferred to the holders (or their agents
or nominees) of the Advances and to any assignee (in accordance with
Section 15.1) (or its agent or nominee) of all or a portion of the Advances. 
The Loan Registrar shall not register (or cause to be registered) the transfer
of such Note, unless the proposed transferee shall have delivered to the Loan
Registrar either (i) an Opinion of Counsel that the transfer of such Note is
exempt from registration or qualification under the Securities Act of 1933, as
amended, and all applicable state securities laws and that the transfer does not
constitute a non-exempt “prohibited transaction” under ERISA or (ii) an express
agreement by the proposed transferee to be bound by and to abide by the
provisions of this Section 15.5 and the restrictions noted on the face of such
Note.

 

(c)                                  At the option of the holder thereof, a Note
may be exchanged for one or more new Notes of any authorized denominations and
of a like class and aggregate principal amount at an office or agency of the
Borrower.  Whenever any Note is so surrendered for exchange, the Borrower shall
execute and deliver (through the Loan Registrar) the new Note which the holder
making the exchange is entitled to receive at the Loan Registrar’s office,
located at 1 Iron Street, Boston, MA 02210.

 

(d)                                 Upon surrender for registration of transfer
of any Note at an office or agency of the Borrower, the Borrower shall execute
and deliver (through the Loan Registrar), in the name of the designated
transferee or transferees, one or more new Notes of any authorized denominations
and of a like class and aggregate principal amount.

 

(e)                                  All Notes issued upon any registration of
transfer or exchange of any Note in accordance with the provisions of this
Agreement shall be the valid obligations of the

 

135

--------------------------------------------------------------------------------



 

Borrower, evidencing the same debt, and entitled to the same benefits under this
Agreement, as the Note(s) surrendered upon such registration of transfer or
exchange.

 

(f)                                   Every Note presented or surrendered for
registration of transfer or for exchange shall (if so required by the Borrower
or the Loan Registrar) be fully endorsed, or be accompanied by a written
instrument of transfer in form satisfactory to the Loan Registrar, duly executed
by the holder thereof or his attorney duly authorized in writing.

 

(g)                                  No service charge shall be made for any
registration of transfer or exchange of a Note, but the Borrower may require
payment from the transferee holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any registration of
transfer of exchange of a Note.

 

(h)                                 The holders of the Notes shall be bound by
the terms and conditions of this Agreement.

 

Section 15.6                             Mutilated, Destroyed, Lost and Stolen
Notes.  (a)  If any mutilated Note is surrendered to the Loan Registrar, the
Borrower shall execute and deliver (through the Loan Registrar) in exchange
therefor a new Note of like class and tenor and principal amount and bearing a
number not contemporaneously outstanding.

 

(b)                                 If there shall be delivered to the Borrower
and the Loan Registrar prior to the payment of the Notes (i) evidence to their
satisfaction of the destruction, loss or theft of any Note and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Borrower
or the Loan Registrar that such Note has been acquired by a bona fide Lender,
the Borrower shall execute and deliver (through the Loan Registrar), in lieu of
any such destroyed, lost or stolen Note, a new Note of like class, tenor and
principal amount and bearing a number not contemporaneously outstanding.

 

(c)                                  Upon the issuance of any new Note under
this Section 15.6, the Borrower may require the payment from the transferor
holder of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses connected therewith.

 

(d)                                 Every new Note issued pursuant to this
Section 15.6 and in accordance with the provisions of this Agreement, in lieu of
any destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Borrower, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Agreement equally and proportionately with any and all
other Notes duly issued hereunder.

 

(e)                                  The provisions of this Section 15.6 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of a mutilated, destroyed,
lost or stolen Note.

 

Section 15.7                             Persons Deemed Owners.  The Borrower,
the Services Provider, the Facility Agent, the Collateral Agent and any agent
for any of the foregoing may treat the holder

 

136

--------------------------------------------------------------------------------



 

of any Note as the owner of such Note for all purposes whatsoever, whether or
not such Note may be overdue, and none of Borrower, the Services Provider, the
Facility Agent, the Collateral Agent and any such agent shall be affected by
notice to the contrary.

 

Section 15.8                             Cancellation.  All Notes surrendered
for payment or registration of transfer or exchange shall be promptly canceled. 
The Borrower shall promptly cancel and deliver to the Loan Registrar any Notes
previously authenticated and delivered hereunder which the Borrower may have
acquired in any manner whatsoever, and all Notes so delivered shall be promptly
canceled by the Borrower.  No Notes shall be authenticated in lieu of or in
exchange for any Notes canceled as provided in this Section 15.8, except as
expressly permitted by this Agreement.

 

Section 15.9                             Participations; Pledge.  (a)  At any
time and from time to time, each Lender may, in accordance with Applicable Law,
at any time grant participations in all or a portion of its Note and/or its
interest in the Advances and other payments due to it under this Agreement to
any Person (each, a “Participant”) other than, unless an Unmatured Facility
Termination Event, Facility Termination Event, Unmatured Services Provider Event
of Default or Services Provider Event of Default has occurred and is continuing,
a Competitor.  Each Lender hereby acknowledges and agrees that (A) any such
participation will not alter or affect such Lender’s direct obligations
hereunder, and (B) none of the Borrower, the Services Provider, the Facility
Agent, any Agent, any Lender, the Collateral Agent nor the Services Provider
shall have any obligation to have any communication or relationship with any
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Section 4.3 and Section 5.1 (subject to the requirements and
limitations therein, including the requirements under Section 4.3(f) (it being
understood that the documentation required under Section 4.3(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to this Article XV;
provided that such Participant (A) agrees to be subject to the provisions of
Section 17.16 as if it were an assignee under this Article XV; and (B) shall not
be entitled to receive any greater payment under Section 4.3 or Section 5.1,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent that such entitlement to receive a
greater payment results from a change in any Applicable Law that occurs after
the Participant acquired the applicable participation with respect to a
Participation; provided, that with respect to any greater payment under
Section 5.1, such Participant shall not be entitled to receive any greater
payment than its participating Lender would have been entitled to receive unless
the Borrower has consented to such participation (unless an Unmatured Facility
Termination Event, Facility Termination Event, Unmatured Services Provider Event
of Default or Services Provider Event of Default has occurred and is continuing,
in which case no such consent shall be required for any greater payment to be
received).  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 17.16(b) with respect to any Participant. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 17.1 as though it were a Lender.

 

(b)                                 Notwithstanding anything in
Section 15.9(a) to the contrary, each Lender may pledge its interest in the
Advances and the Notes to any Federal Reserve Bank as collateral in accordance
with Applicable Law without the prior written consent of any Person.

 

137

--------------------------------------------------------------------------------



 

(c)                                  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under the Transaction Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
obligations under any Transaction Document) except to the extent that such
disclosure is necessary to establish that such obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Facility Agent (in its capacity as Facility Agent) shall have no
responsibility for maintaining a Participant Register.

 

ARTICLE XVI

 

INDEMNIFICATION

 

Section 16.1                             Borrower Indemnity.  Without limiting
any other rights which any such Person may have hereunder or under Applicable
Law, the Borrower agrees to indemnify the Facility Agent, the Agents, the
Lenders, the Loan Registrar, the Collateral Custodian and the Collateral Agent
and each of their Affiliates, and each of their respective successors,
transferees, participants and assigns and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each of the
foregoing Persons being individually called an “Indemnified Party”), forthwith
on demand, from and against any and all damages (including punitive damages),
losses, claims, liabilities and related reasonable and documented out-of-pocket
costs and expenses, including reasonable and documented attorneys’ and
accountants’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or relating to any Transaction Document or the transactions contemplated
hereby or thereby (including the structuring and arranging of such transactions)
or the use of proceeds therefrom by the Borrower, including in respect of the
funding of any Advance or any breach of any representation, warranty or covenant
of the Borrower or the Services Provider in any Transaction Document or in any
certificate or other written material delivered by any of them pursuant to any
Transaction Document, excluding, however, Indemnified Amounts payable to an
Indemnified Party (a) to the extent determined by a court of competent
jurisdiction to have resulted from gross negligence, bad faith or willful
misconduct on the part of any Indemnified Party and (b) resulting from the
performance of the Collateral Obligations.  Indemnified Amounts shall not
include any Taxes or Increased Costs, other than any Taxes that represent
Indemnified Amounts arising from any non-Tax claim.

 

Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation.  Notwithstanding
anything to the contrary contained herein, the Borrower

 

138

--------------------------------------------------------------------------------



 

will be obligated to pay any Indemnified Amount on any given day only to the
extent there are amounts available therefor pursuant to Section 8.3(a).

 

Section 16.2                             Services Provider Indemnity.  Without
limiting any other rights which any such Person may have hereunder or under
Applicable Law, the Services Provider agrees to indemnify the Indemnified
Parties forthwith on demand, from and against any and all Indemnified Amounts
incurred by such Indemnified Party resulting from (i) any act or omission
constituting bad faith, fraud, willful misconduct, or gross negligence by the
Services Provider in the performance of or reckless disregard of its duties
hereunder or under any other Transaction Document or (ii) any material breach by
the Services Provider of any representation, warranty or covenant of the
Services Provider hereunder or under any other Transaction Document, excluding,
however, Indemnified Amounts payable to an Indemnified Party (a) to the extent
determined by a court of competent jurisdiction to have resulted from gross
negligence, bad faith or willful misconduct on the part of any Indemnified Party
and (b) resulting from the performance of the Collateral Obligations.

 

Indemnification under this Section 16.2 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable and documented fees and out-of-pocket expenses of counsel and
reasonable and documented out-of-pocket expenses of litigation.

 

Section 16.3                             Contribution.  (a) If for any reason
(other than the exclusions set forth in the first paragraph of Section 16.1) the
indemnification provided above in Section 16.1 is unavailable to an Indemnified
Party or is insufficient to hold an Indemnified Party harmless, then the
Borrower agrees to contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party, on the one hand, and the Borrower and its Affiliates, on the
other hand, but also the relative fault of such Indemnified Party, on the one
hand, and the Borrower and its Affiliates, on the other hand, as well as any
other relevant equitable considerations.

 

(b)                                 If for any reason (other than the exclusions
set forth in the first paragraph of Section 16.2) the indemnification provided
above in Section 16.2 is unavailable to an Indemnified Party or is insufficient
to hold an Indemnified Party harmless, then the Services Provider agrees to
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party, on
the one hand, and the Services Provider and its Affiliates, on the other hand,
but also the relative fault of such Indemnified Party, on the one hand, and the
Services Provider and its Affiliates, on the other hand, as well as any other
relevant equitable considerations.

 

ARTICLE XVII

 

MISCELLANEOUS

 

Section 17.1                             No Waiver; Remedies.  No failure on the
part of any Lender, the Facility Agent, the Collateral Agent, the Collateral
Custodian, any Indemnified Party or any Affected

 

139

--------------------------------------------------------------------------------



 

Person to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by any of them of any right, power or remedy hereunder preclude any
other or further exercise thereof, or the exercise of any other right, power or
remedy.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.  Without limiting the foregoing, each Lender is hereby
authorized by the Borrower during the existence of a Facility Termination Event,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by it to or for the credit or the
account of the Borrower to the amounts owed by the Borrower under this
Agreement, to the Facility Agent, the Collateral Agent, the Collateral
Custodian, any Affected Person, any Indemnified Party or any Lender or their
respective successors and assigns.  Without limiting the foregoing, each Lender
is hereby authorized by the Services Provider during the existence of a Facility
Termination Event, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by it to or for the
credit or the account of the Services Provider to the amounts owed by the
Services Provider under this Agreement, to the Facility Agent, the Collateral
Agent, the Collateral Custodian, any Affected Person, any Indemnified Party, any
Agent or any Lender or their respective successors and assigns.

 

Section 17.2                             Amendments, Waivers.  This Agreement
may not be amended, supplemented or modified nor may any provision hereof be
waived except in accordance with the provisions of this Section 17.2.  The
Borrower, the Services Provider and the Facility Agent may, upon written notice
to each Agent, from time to time enter into written amendments, supplements,
waivers or modifications hereto for the purpose of adding any provisions to this
Agreement or changing in any manner the rights of any party hereto or waiving,
on such terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, that no such amendment, supplement,
waiver or modification shall (i) reduce the amount of or extend the maturity of
any payment with respect to an Advance or reduce the rate or extend the time of
payment of Yield thereon, or reduce or alter the timing of any other amount
payable to any Lender hereunder, in each case without the consent of each Lender
affected thereby, (ii) amend, modify or waive any provision of this Section 17.2
or Section 17.11, or reduce the percentage specified in the definition of
Required Lenders, in each case without the written consent of all Lenders,
(iii) amend, modify or waive any provision adversely affecting the obligations
or duties of the Collateral Agent, in each case without the prior written
consent of the Collateral Agent, (iv) amend, modify or waive any provision
adversely affecting the obligations or duties of the Facility Agent, in each
case without the prior written consent of the Facility Agent, (v) amend, modify
or waive any provision adversely affecting the obligations or duties of the
Collateral Custodian, in each case without the prior written consent of the
Collateral Custodian, (vi) constitute a Fundamental Amendment without the prior
written consent of each Lender, (vii) waive any Facility Termination Event or
Services Provider Event of Default without the prior written consent of the
Required Lenders or (viii) materially affect the rights or duties of the
Services Provider unless the Services Provider has consented thereto.  Upon
execution of any amendments by the Borrower, the Services Provider and the
Facility Agent as provided herein, the Services Provider shall deliver a copy of
such amendment to the Collateral Agent.  Any waiver of any provision of this
Agreement shall be limited to the provisions specifically set forth therein for
the period of time set forth therein and shall not be construed to be a waiver
of any other provision of this Agreement.

 

140

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, if the LIBOR Rate ceases to exist or is
reasonably expected to cease to exist within the succeeding three (3) months,
the Borrower, the Services Provider and the Facility Agent may (and such parties
will reasonably cooperate with each other in good faith in order to) amend this
Agreement to replace references herein to the LIBOR Rate (and any associated
terms and provisions) with any alternative floating reference rate (and any
associated terms and provisions) that is then being generally used in U.S.
credit markets for similar types of facilities (including collateralized loan
obligation transactions).

 

Notwithstanding the foregoing, upon the determination by any Lender that its
ownership of any of its rights or obligations hereunder is prohibited by
Applicable Law (including, without limitation, the Volcker Rule), each of the
Borrower, the Services Provider, each Lender, each Agent, the Collateral Agent,
the Collateral Custodian and the Facility Agent hereby agree to work in good
faith to amend or amend and restate the commercial terms of this Agreement
(including, if necessary, to re-document under a note purchase agreement or
indenture) to ensure future compliance with such Applicable Law.

 

Section 17.3                             Notices, Etc.  All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including facsimile communication) and shall be personally delivered
or sent by certified mail, electronic mail, postage prepaid, or by facsimile, to
the intended party at the address or facsimile number of such party set forth
under its name on Annex A or at such other address or facsimile number as shall
be designated by such party in a written notice to the other parties hereto. 
All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by
overnight courier, one Business Day after having been given to such courier, and
(d) if transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means, except that notices and communications pursuant to
Section 2.2, shall not be effective until received.

 

Section 17.4                             Costs and Expenses.  In addition to the
rights of indemnification granted under Section 16.1, the Borrower agrees to pay
on demand all reasonable and documented out-of-pocket costs and expenses of the
Facility Agent, the Collateral Agent, the Collateral Custodian, the Agents and
the Lenders in connection with the preparation, execution, delivery, syndication
and administration of this Agreement, any liquidity support facility and the
other documents and agreements to be delivered hereunder or with respect hereto,
in each case, subject to any cap on such costs and expenses agreed upon in a
separate letter agreement among the Borrower, the Services Provider and the
Facility Agent, the Collateral Agent Fee Letter or the Collateral Custodian Fee
Letter, as applicable, and the Borrower further agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Facility Agent in connection
with any amendments, waivers or consents executed in connection with this
Agreement, including the reasonable fees and out-of-pocket, documented expenses
of counsel for the Facility Agent, the Collateral Agent, the Collateral
Custodian, the Agents and the Lenders with respect thereto and with respect to
advising the Facility Agent and the Lenders as to its rights and remedies under
this Agreement, and to pay all reasonable, documented and out-of-pocket costs
and expenses, if any (including reasonable counsel fees and expenses), of the
Facility Agent, the Collateral Agent, the Collateral Custodian, the Agents and
the Lenders, in connection with the enforcement against the Services Provider or
the Borrower of this Agreement or any of the other Transaction Documents and the
other documents and agreements to be delivered hereunder or

 

141

--------------------------------------------------------------------------------



 

with respect hereto; provided, that in the case of reimbursement of (A) counsel
for the Lenders other than the Facility Agent, such reimbursement shall be
limited to one counsel for all the Facility Agent, the Agents and Lenders and
(B) counsel for the Collateral Agent and Collateral Custodian shall be limited
to one counsel for such Persons.  For the avoidance of doubt, the costs and
expenses described in this Section 17.4 shall not include Taxes.

 

Section 17.5                             Binding Effect; Survival.  This
Agreement shall be binding upon and inure to the benefit of Borrower, the
Lenders, the Facility Agent, the Services Provider, the Agents, the Collateral
Agent, the Collateral Custodian and their respective successors and assigns, and
the provisions of Section 4.3, Article V, and Article XVI shall inure to the
benefit of the Affected Persons and the Indemnified Parties, respectively, and
their respective successors and assigns; provided, nothing in the foregoing
shall be deemed to authorize any assignment not permitted by Article XV.  This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until (subject to the immediately following sentence) such time when all
Obligations have been finally and fully paid in cash and performed.  The rights
and remedies with respect to any breach of any representation and warranty made
by the Borrower pursuant to Article IX and the indemnification and payment
provisions of Article V and Article XVI and the provisions of Section 17.10,
Section 17.11 and Section 17.12 shall be continuing and shall survive any
termination of this Agreement and any termination of any Person’s rights to act
as Services Provider hereunder or under any other Transaction Document.

 

Section 17.6                             Captions and Cross References.  The
various captions (including the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.  Unless otherwise indicated,
references in this Agreement to any Section, Schedule or Exhibit are to such
Section of or Schedule or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause or
subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

 

Section 17.7                             Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 17.8                             GOVERNING LAW.  THIS AGREEMENT AND THE
NOTES SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.

 

Section 17.9                             Counterparts.  This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original but all of which shall constitute together but one and
the same agreement.  Delivery of this Agreement by facsimile or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Agreement

 

Section 17.10                      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY

 

142

--------------------------------------------------------------------------------



 

RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE EQUITYHOLDER, THE BORROWER, THE
SERVICES PROVIDER, THE FACILITY AGENT, THE AGENTS, THE INVESTORS OR ANY OTHER
AFFECTED PERSON.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH
SUCH OTHER TRANSACTION DOCUMENT.

 

Section 17.11                      No Proceedings.

 

(a)                                 Notwithstanding any other provision of this
Agreement, each of the Services Provider, the Collateral Agent, the Collateral
Custodian, each Agent, each Lender and the Facility Agent hereby agrees that it
will not institute against the Borrower, or join any other Person in instituting
against the Borrower, any insolvency proceeding (namely, any proceeding of the
type referred to in the definition of Insolvency Event) so long as any Advances
or other amounts due from the Borrower hereunder shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such Advances or other amounts shall be outstanding.  The foregoing shall not
limit such Person’s right to file any claim in or otherwise take any action with
respect to any insolvency proceeding that was instituted by any Person other
than such Person.

 

(b)                                 Each of the parties hereto hereby agrees
that it will not institute against, or join any other Person in instituting
against any Conduit Lender, any insolvency proceeding (namely, any proceeding of
the type referred to in the definition of Insolvency Event) so long as any
commercial paper note issued by such applicable Conduit Lender shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such commercial paper notes shall be outstanding; provided that
nothing in this sentence shall limit the right of any party hereto to file any
claim or otherwise take any action with respect to any proceeding of the type
described in this sentence that was instituted against any Conduit Lender by any
Person other than such party.

 

(c)                                  The provisions of this Section 17.11 are a
material inducement for the Secured Parties to enter into this Agreement and the
transactions contemplated hereby and are an essential term hereof.  The parties
hereby agree that monetary damages are not adequate for a breach of the
provisions of this Section 17.11 and the Facility Agent may seek and obtain
specific performance of such provisions (including injunctive relief),
including, without limitation, in any bankruptcy, reorganization, arrangement,
winding up, insolvency, moratorium, winding up or liquidation proceedings, or
other proceedings under United States federal or state bankruptcy laws or any
similar laws. The provisions of this Section 17.11 shall survive the termination
of this Agreement.

 

143

--------------------------------------------------------------------------------



 

Section 17.12                      Limited Recourse.  No recourse under any
obligation, covenant or agreement of a Lender contained in this Agreement shall
be had against any incorporator, stockholder, officer, director, member,
manager, employee or agent of any Lender or any of their respective Affiliates
(solely by virtue of such capacity) by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Agreement is solely a corporate
obligation of each Lender, and that no personal liability whatever shall attach
to or be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of any Lender or any of their respective Affiliates
(solely by virtue of such capacity) or any of them under or by reason of any of
the obligations, covenants or agreements of a Lender contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by a Lender of any of such obligations, covenants or agreements, either
at common law or at equity, or by statute, rule or regulation, of every such
incorporator, stockholder, officer, director, member, manager, employee or agent
is hereby expressly waived as a condition of and in consideration for the
execution of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement or in any of the
Transaction Documents, the parties hereto acknowledge that the obligations of
any Conduit Lender arising hereunder are limited recourse obligations payable
solely from the unsecured assets of such Conduit Lender (the “Available Funds”)
and, following the application of such Available Funds or the proceeds thereof,
any claims of the parties hereto (and the obligations of such Conduit Lender)
shall be extinguished.  No recourse shall be had for the payment of any amount
owing under this Agreement against any officer, member, director, employee,
security holder or incorporator of any Conduit Lender or its successors or
assigns, and no action may be brought against any officer, member, director,
employee, security holder or incorporator of any Conduit Lender personally;
provided that the foregoing shall not relieve any such Persons from any
liability they might otherwise have as a result of fraudulent actions taken or
omissions made by them.  The provisions of this paragraph shall survive the
termination of this Agreement.

 

Each Conduit Lender shall only be required to pay (a) any fees or liabilities
that it may incur under this Agreement only to the extent such Conduit Lender
has Excess Funds on the date of such determination and (b) any expenses,
indemnities or other liabilities that it may incur under this Agreement or any
fees, expenses, indemnities or other liabilities under any other Transaction
Document only to the extent such Conduit Lender receives funds designated for
such purposes or to the extent it has Excess Funds not required, after giving
effect to all amounts on deposit in its commercial paper account, to pay or
provide for the payment of all of its outstanding commercial paper notes as of
the date of such determination.  In addition, no amount owing by any Conduit
Lender hereunder in excess of the liabilities that such Conduit Lender is
required to pay in accordance with the preceding sentence shall constitute a
“claim” (as defined in Section 101(5) of the Bankruptcy Code) against such
Conduit Lender.

 

Notwithstanding anything to the contrary in this Agreement or in any of the
Transaction Documents, the parties hereto acknowledge that the obligations of
the Borrower arising hereunder are limited recourse obligations payable solely
from the Collateral and, following the application of such Collateral or the
proceeds thereof, any claims of the parties hereto (and the obligations of the
Borrower) shall be extinguished.  No recourse shall be had for the payment of
any amount owing under this Agreement against any officer, member, director,
employee,

 

144

--------------------------------------------------------------------------------



 

security holder or incorporator of the Borrower, the Services Provider, the
Equityholder or its successors or assigns, and no action may be brought against
any officer, member, director, employee, security holder or incorporator of such
Person personally; provided that the foregoing shall not relieve any such
Persons from any liability they might otherwise have as a result of fraudulent
actions taken or omissions made by them.

 

Section 17.13                      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 17.14                      Confidentiality.  (a)  The Borrower, the
Services Provider, the Collateral Custodian and the Collateral Agent shall hold
in confidence, and not disclose to any Person, the identity of any Lender or the
terms of any fees payable in connection with this Agreement except they may
disclose such information (i) to their officers, directors, employees, agents,
counsel, accountants, auditors, advisors, prospective lenders, equity investors
or representatives, (ii) with the consent of such Lender, (iii) to the extent
such information has become available to the public other than as a result of a
disclosure by or through such Person, or (iv) to the extent the Borrower, the
Services Provider, the Collateral Custodian or the Collateral Agent or any
Affiliate of any of them should be required by any law or regulation applicable
to it (including securities laws) or requested by any Official Body to disclose
such information.

 

(b)                                 The Facility Agent, the Collateral Agent,
the Collateral Custodian, each Agent and each Lender, severally and with respect
to itself only, covenants and agrees that any information about the Borrower or
its Affiliates or the Obligors, the Collateral Obligations, the Related Security
or otherwise obtained by the Facility Agent, the Collateral Agent, such Agent or
such Lender pursuant to this Agreement shall be held in confidence (it being
understood that documents provided to the Facility Agent hereunder may in all
cases be distributed by the Facility Agent to the Lenders and Agents) except
that the Facility Agent, the Collateral Agent, the Collateral Custodian, such
Agent or such Lender may disclose such information (i) to its affiliates,
officers, directors, employees, agents, counsel, accountants, auditors, advisors
or representatives, (ii) to the extent such information has become available to
the public other than as a result of a disclosure by or through the Facility
Agent, the Collateral Agent, the Collateral Custodian, such Agent or such
Lender, (iii) to the extent such information was available to the Facility
Agent, such Agent or such Lender on a non-confidential basis prior to its
disclosure to the Facility Agent, such Agent or such Lender hereunder, (iv) with
the consent of the Services Provider, (v) to the extent permitted by Article XV,
or (vi) to the extent the Facility Agent, such Agent or such Lender should be
(A) required in connection with any legal or regulatory proceeding or
(B) requested by any Official Body to disclose such information; provided, that
in the case of clause (vi) above, the Facility Agent, such Agent or such Lender,
as applicable, will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by law) notify the Services Provider of its
intention to make any such disclosure prior to making any such disclosure.

 

145

--------------------------------------------------------------------------------



 

Section 17.15                      Non-Confidentiality of Tax Treatment.  All
parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure.  “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 17.15
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

 

Section 17.16                      Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 5.1, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or Official Body for the account of any Lender pursuant to
Section 4.3, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking the Obligations or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 4.3 or Section 5.1, as the case may be, in the
future, and (ii) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 At any time there is more than one Lender,
the Borrower shall be permitted, at its sole expense and effort, to replace any
Lender, except (i) the Facility Agent or (ii) any Lender which is administered
by the Facility Agent or an Affiliate of the Facility Agent, that (a) requests
reimbursement, payment or compensation for any amounts owing pursuant to
Section 4.3 or Section 5.1 or (b) has received a written notice from the
Borrower of an impending change in law that would entitle such Lender to payment
of additional amounts pursuant to Section 4.3 or Section 5.1, unless such Lender
designates a different lending office before such change in law becomes
effective pursuant to Section 17.16(a) and such alternate lending office
obviates the need for the Borrower to make payments of additional amounts
pursuant to Section 4.3 or Section 5.1 or (c) has not consented to any proposed
amendment, supplement, modification, consent or waiver, each pursuant to
Section 17.2 or (d) becomes a Defaulting Lender; provided, that (i) nothing
herein shall relieve a Lender from any liability it might have to the Borrower
or to the other Lenders for its failure to make any Advance, (ii) the
replacement financial institution shall purchase, at par, all Advances and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iii) during the Revolving Period, the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Facility Agent,
(iv) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 15.4(a), (v) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) for Increased Costs or Taxes, as the case may be, (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,

 

146

--------------------------------------------------------------------------------



 

the Facility Agent or any other Lender shall have against the replaced Lender,
and (vii) if such replacement is being effected as a result of a Lender
requesting compensation pursuant to Section 4.3 or Section 5.1, such
replacement, if effected, will result in a reduction in such compensation or
payment thereafter.  Notwithstanding anything contained to the contrary in this
Agreement, no Lender removed or replaced under the provisions hereof shall have
any right to receive any amounts set forth in Section 2.5(b) in connection with
such removal or replacement.  A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 17.17                      Consent to Jurisdiction.  Each party hereto
hereby irrevocably submits to the non-exclusive jurisdiction of any New York
State or Federal court sitting in New York City in any action or proceeding
arising out of or relating to the Transaction Documents, and each party hereto
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

Section 17.18                      Option to Acquire Rating.  Each party hereto
hereby acknowledges and agrees that the Facility Agent (on behalf and at the
expense of the requesting Lender) may, at any time and in its sole discretion,
obtain a public rating for this Facility.  The Borrower and the Services
Provider hereby agree to use commercially reasonable efforts, at the request of
the Facility Agent, to cooperate with the acquisition and maintenance of any
such rating; provided, that neither the Borrower nor the Services Provider shall
be obligated to enter into any amendment, supplement or modification to this
Agreement or any other Transaction Document pursuant to this Section 17.18
unless it consents thereto in its sole discretion.

 

Section 17.19                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any
Transaction Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Transaction Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any write-down and
conversion powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

147

--------------------------------------------------------------------------------



 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Transaction Document; or

 

(iii)                               the variation of the terms of such
liability  in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

ARTICLE XVIII

 

COLLATERAL CUSTODIAN

 

Section 18.1                             Designation of Collateral Custodian. 
The role of Collateral Custodian with respect to the Collateral Obligation Files
shall be conducted by the Person designated as Collateral Custodian hereunder
from time to time in accordance with this Section 18.1.  Cortland Capital Market
Services LLC is hereby appointed as, and hereby accepts such appointment and
agrees to perform the duties and obligations of, Collateral Custodian pursuant
to the terms hereof.

 

Section 18.2                             Duties of the Collateral Custodian.

 

(a)                                 Duties.  The Collateral Custodian shall
perform, on behalf of the Secured Parties, the following duties and obligations:

 

(i)                    The Collateral Custodian, as the duly appointed agent of
the Secured Parties, for these purposes, acknowledges that the Services Provider
shall deliver, on or prior to the applicable Funding Date (but no more than
three (3) Business Days after such Funding Date, except as set forth in
Section 10.21), the Collateral Obligation Files delivered to it for each
Collateral Obligation listed on the Schedule of Collateral Obligations attached
to the related Asset Approval Request.  The Collateral Custodian acknowledges
that in connection with any Asset Approval Request, additional Collateral
Obligation Files (specified on an accompanying Schedule of Collateral
Obligations supplement) may be delivered to the Collateral Custodian from time
to time, and that the Collateral Custodian will provide the Collateral Agent
with all information necessary for the Collateral Agent to credit each
Collateral Obligation File to the Collection Account in accordance with the
terms hereof.  Promptly upon the receipt of any such delivery of Collateral
Obligation Files and without any review, the Collateral Custodian shall send
notice of such receipt to the Services Provider, the Facility Agent and each
Agent.

 

(ii)                 With respect to each Collateral Obligation File which has
been or will be delivered to the Collateral Custodian, the Collateral Custodian
is acting exclusively as the custodian of the Secured Parties, and has no
instructions to hold any Collateral Obligation File for the benefit of any
Person other than the Secured Parties and undertakes to perform such duties and
only such duties as are specifically set forth in this Agreement.  In so taking
and retaining custody of the Collateral Obligation Files, the Collateral
Custodian shall be deemed to be acting for the purpose of perfecting the
Collateral Agent’s security interest therein under the UCC.  Except upon
compliance with the provisions of Section 18.5, no Collateral Obligation File

 

148

--------------------------------------------------------------------------------



 

or other document constituting a part of a Collateral Obligation File shall be
released from the possession of the Collateral Custodian.

 

(iii)              The Collateral Custodian shall maintain continuous custody of
all Collateral Obligation Files in its possession in secure facilities in
accordance with customary standards for such custody and shall reflect in its
records the interest of the Secured Parties therein.  Each Collateral Obligation
File which comes into the possession of the Collateral Agent (other than
documents delivered electronically) shall be maintained in fire-resistant vaults
or cabinets at the office of the Collateral Custodian specified in Annex A or at
such other offices as shall be specified to the Facility Agent and the Services
Provider in a written notice at least thirty (30) days prior to such change. 
Each Collateral Obligation File shall be marked with an appropriate identifying
label and maintained in such manner so as to permit retrieval and access by the
Collateral Custodian and the Facility Agent.  The Collateral Custodian shall
keep the Collateral Obligation Files clearly segregated from any other documents
or instruments in its files.

 

(iv)             With respect to the documents comprising each Collateral
Obligation File, the Collateral Custodian shall (i) act exclusively as
Collateral Custodian for the Secured Parties, (ii) hold all documents
constituting such Collateral Obligation File received by it for the exclusive
use and benefit of the Secured Parties and (iii) make disposition thereof only
in accordance with the terms of this Agreement or with written instructions
furnished by the Facility Agent; provided, that in the event of a conflict
between the terms of this Agreement and the written instructions of the Facility
Agent, the Facility Agent’s written instructions shall control.

 

(v)                The Collateral Custodian shall accept only written
instructions of an Executive Officer, in the case of the Borrower or the
Services Provider, or a Responsible Officer, in the case of the Facility Agent,
concerning the use, handling and disposition of the Collateral Obligation Files.

 

(vi)             In the event that (i) the Borrower, the Facility Agent, any
Agent, the Services Provider, the Collateral Custodian or the Collateral Agent
shall be served by a third party with any type of levy, attachment, writ or
court order with respect to any Collateral Obligation File or a document
included within a Collateral Obligation File or (ii) a third party shall
institute any court proceeding by which any Collateral Obligation File or a
document included within a Collateral Obligation File shall be required to be
delivered other than in accordance with the provisions of this Agreement, the
party receiving such service shall promptly deliver or cause to be delivered to
the other parties to this Agreement (to the extent not prohibited by Applicable
Law) copies of all court papers, orders, documents and other materials
concerning such proceedings.  The Collateral Custodian shall, to the extent
permitted by law, continue to hold and maintain all the Collateral Obligation
Files that are the subject of such proceedings pending a final, nonappealable
order of a court of competent jurisdiction permitting or directing disposition
thereof.  Upon final determination of such court, the Collateral Custodian shall
dispose of such Collateral Obligation File or a document included within such
Collateral Obligation File as directed by the Facility Agent in writing, which
shall give a direction consistent with such determination.  Expenses of the
Collateral Custodian incurred as a result of such proceedings shall be borne by
the Borrower.

 

149

--------------------------------------------------------------------------------



 

(vii)          The Facility Agent may direct the Collateral Custodian in writing
to take any such incidental action hereunder.  With respect to other actions
which are incidental to the actions specifically delegated to the Collateral
Custodian hereunder, the Collateral Custodian shall not be required to take any
such incidental action hereunder, but shall be required to act or to refrain
from acting (and shall be fully protected in acting or refraining from acting)
upon the direction of the Facility Agent; provided that the Collateral Custodian
shall not be required to take any action hereunder at the request of the
Facility Agent, any Secured Parties or otherwise if the taking of such action,
in the reasonable determination of the Collateral Custodian, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto).  In the event the Collateral Custodian requests the
consent of the Facility Agent and the Collateral Custodian does not receive a
consent (either positive or negative) from the Facility Agent within ten
(10) Business Days of its receipt of such request, then the Facility Agent shall
be deemed to have declined to consent to the relevant action.

 

(viii)       The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Facility Agent.  The
Collateral Custodian shall not be deemed to have knowledge or notice of the
occurrence of a Facility Termination Event, Unmatured Facility Termination
Event, Unmatured Services Provider Event of Default or Services Provider Event
of Default unless the Collateral Custodian has received written notice from the
Facility Agent, Services Provider or  the Borrower referring to this Agreement,
describing such event and stating that such notice is a “Notice of Facility
Termination Event,” “Notice of Unmatured Facility Termination Event,” “Notice of
Unmatured Services Provider Event of Default,” or “Notice of Services Provider
Event of Default,”  as applicable.  In the absence of receipt of such notice,
the Collateral Custodian may conclusively assume that there is no Facility
Termination Event, Unmatured Facility Termination Event, Unmatured Services
Provider Event of Default or Services Provider Event of Default, in each case
unless it has actual knowledge of any such occurrence.

 

(b)                                 Notwithstanding any provision to the
contrary elsewhere in the Transaction Documents, the Collateral Custodian shall
not have or be deemed to have any fiduciary relationship with any party hereto
or any Secured Party in its capacity as such, and no implied covenants,
functions, obligations or responsibilities shall be read into this Agreement,
the other Transaction Documents or otherwise exist against the Collateral
Custodian. Without limiting the generality of the foregoing, it is hereby
expressly agreed and stipulated by the other parties hereto that the Collateral
Custodian shall not be required to exercise any discretion hereunder and shall
have no investment or management responsibility. The Collateral Custodian shall
not be deemed to assume any obligations or liabilities of the Borrower, Facility
Agent or Collateral Agent hereunder or under any other Transaction Document.

 

Section 18.3                             Delivery of Collateral Obligation
Files.  (a)  In connection with each delivery of a Collateral Obligation File to
the Collateral Custodian, the Borrower shall represent, warrant and agree that
the Collateral Obligation Files delivered to the Collateral Custodian shall

 

150

--------------------------------------------------------------------------------



 

include all of the documents listed in the related Document Checklist and all of
such documents and the information contained in the Schedule of Collateral
Obligations are complete in all material respects and correct pursuant to a
certification in the form of Exhibit H executed by or on behalf of the Borrower.

 

(b)                                 Reserved.

 

(c)                                  With respect to any documents comprising
the Collateral Obligation File that have been delivered or are being delivered
to recording offices for recording and have not been returned to the Borrower or
the Services Provider in time to permit their delivery hereunder at the time
required, in lieu of delivering such original documents, the Borrower or the
Services Provider shall indicate such on a Schedule of Collateral Obligations
supplement and deliver to the Collateral Custodian a true copy thereof.  The
Borrower or the Services Provider shall deliver such original documents to the
Collateral Custodian promptly when they are received.

 

Section 18.4                             Collateral Obligation File
Certification.  (a)  On or prior to each Funding Date, the Services Provider
shall provide a Schedule of Collateral Obligations and related Document
Checklist dated as of such Funding Date to the Collateral Custodian, the
Collateral Agent, the Facility Agent and each Agent (such information contained
on the Schedule of Collateral Obligations shall also be delivered in Microsoft
Excel format or another format reasonably acceptable to the Collateral
Custodian) with respect to the Collateral Obligations to be delivered to the
Collateral Agent on such Funding Date.

 

(b)                                 In connection with (and as a part of) each
Monthly Report, with respect to the Collateral Obligation Files delivered at
least three (3) Business Days’ prior to the related Reporting Date, the
Collateral Custodian shall prepare a report (to be included as a part of each
Monthly Report) in respect of each of the Collateral Obligations, to the effect
that, as to each Collateral Obligation listed on the Schedule of Collateral
Obligations attached to the related Advance Request or Reinvestment Request,
based on the Collateral Custodian’s examination of the Collateral Obligation
File for each Collateral Obligation and the related Document Checklist, except
for variances from the documents identified in the Document Checklist with
respect to the related Collateral Obligation Files (“Exceptions”), (i) all
documents required to be delivered in respect of such Collateral Obligations
pursuant to the Document Checklist have been delivered and are in the possession
of the Collateral Custodian as part of the Collateral Obligation File for such
Collateral Obligation (other than those released pursuant to Section 18.5), and
(ii) all such documents have been reviewed by the Collateral Custodian and
appear on their face to relate to such Collateral Obligation.  The Collateral
Custodian shall also maintain records of the total number of Collateral
Obligation Files that do not have the documents provided on the Document
Checklist and will include such total in each Monthly Report.  Notwithstanding
anything herein to the contrary, the Collateral Custodian’s obligation to review
all documents required to be delivered in respect of Collateral Obligations
pursuant to a Document Checklist shall be limited to reviewing such documents
based on the information provided on the Document Checklist.

 

(c)                                  Notwithstanding any language to the
contrary herein, the Collateral Custodian shall make no representations as to,
and shall not be responsible to verify, (i) the

 

151

--------------------------------------------------------------------------------



 

validity, legality, ownership, title, perfection, priority, enforceability, due
authorization, recordability, sufficiency for any purpose, or genuineness of any
of the documents contained in each Collateral Obligation File or (ii) the
collectibility, insurability, effectiveness or suitability of any such
Collateral Obligation.

 

Section 18.5                             Release of Collateral Obligation
Files.  (a)  Upon satisfaction of any of the conditions set forth in
Section 12.3, the Services Provider will provide an Officer’s Certificate to
such effect to the Collateral Custodian (with a copy to the Collateral Agent)
and shall request in writing delivery to it of the Collateral Obligation File
and a copy thereof shall be sent concurrently by the Services Provider to the
Facility Agent and each Agent.  Upon receipt of such certification and request,
unless it receives notice to the contrary from the Facility Agent, the
Collateral Custodian shall within three Business Days (or such other time as may
be agreed to by the Services Provider) release the related Collateral Obligation
File to the Services Provider and the Services Provider will not be required to
return the related Collateral Obligation File to the Collateral Custodian.

 

(b)                                 From time to time and as appropriate for the
management or foreclosure of any of the Collateral Obligations, including, for
this purpose, collection under any insurance policy relating to the Collateral
Obligations, the Collateral Custodian shall, upon receipt of a Request for
Release and Receipt substantially in the form of Exhibit F-2 from an authorized
representative of the Services Provider (as listed on Exhibit F-1, as such
exhibit may be amended from time to time by the Services Provider with notice to
the Collateral Custodian, the Facility Agent and each Agent), release the
related Collateral Obligation File or the documents set forth in such Request
for Release and Receipt to the Services Provider.  In the event an Unmatured
Facility Termination Event, a Facility Termination Event, an Unmatured Services
Provider Event of Default or a Services Provider Event of Default has occurred
and is continuing, the Borrower shall not permit the Services Provider to make
any such request with respect to any original documents unless the Facility
Agent shall have consented in writing thereto (which consent may be evidenced by
an executed counterpart to such request).  The Services Provider shall return
each and every original document previously requested from the Collateral
Obligation File to the Collateral Custodian when the need therefor by the
Services Provider no longer exists unless (x) the Collateral Obligation File or
such document has been delivered to an attorney, or to a public trustee or other
public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Related Security either
judicially or non-judicially, and (y) the Services Provider has delivered to the
Collateral Custodian a certificate executed by an Executive Officer certifying
as to the name and address of the Person to which such Collateral Obligation
File or such document was delivered and the purpose or purposes of such
delivery, in which case the Services Provider shall complete such return as soon
as possible.  Upon receipt of a certificate of the Services Provider
substantially in the form of Exhibit F-3, with a copy to the Facility Agent and
each Agent, stating that such Collateral Obligation was either (x) liquidated
and that all amounts received or to be received in connection with such
liquidation that are required to be deposited have been so deposited, or
(y) sold pursuant to an Optional Sale in accordance with Section 7.11, the
Collateral Custodian shall within three (3) Business Days release the Request
for Release and Receipt to the Services Provider, or, in connection with an
Optional Sale, the requested Collateral

 

152

--------------------------------------------------------------------------------



 

Obligation File, and the Services Provider will not be required to return the
related Collateral Obligation File to the Collateral Custodian.

 

(c)                                  Notwithstanding anything to the contrary
set forth herein, the Services Provider shall not, without the prior written
consent of the Facility Agent, request any documents (other than copies thereof)
held by the Collateral Custodian if the sum of the unpaid Principal Balances of
all Collateral Obligations for which the Services Provider is then in possession
of the related Collateral Obligation File or any document comprising such
Collateral Obligation File (other than for Collateral Obligations then held by
the Services Provider which have been sold, repurchased, paid off or liquidated
in accordance with this Agreement) (including the documents to be requested)
exceeds 5% of the Adjusted Aggregate Eligible Collateral Obligation Balance. 
The Services Provider may hold, and hereby acknowledges that it shall hold, any
documents and all other property included in the Collateral that it may from
time to time receive hereunder as custodian for the Secured Parties solely at
the will of the Collateral Custodian and the Secured Parties for the sole
purpose of facilitating the management of the Collateral Obligations and such
retention and possession shall be in a custodial capacity only.  To the extent
the Services Provider, as agent of the Collateral Custodian and the Borrower,
holds any Collateral, the Services Provider shall do so in accordance with the
Servicing Standard as such standard applies to services providers acting as
custodial agent.  The Services Provider shall promptly report to the Collateral
Custodian and the Facility Agent the loss by it of all or part of any Collateral
Obligation File previously provided to it by the Collateral Custodian and shall
promptly take appropriate action to remedy any such loss.  The Services Provider
shall hold (in accordance with Section 9-313(C) of the UCC) all documents
comprising the Collateral Obligation Files in its possession as agent of the
Collateral Agent.  In such custodial capacity, the Services Provider shall have
and perform the following powers and duties:

 

(i)                    hold the Collateral Obligation Files and any document
comprising a Collateral Obligation File that it may from time to time receive
hereunder from the Collateral Custodian for the benefit of the Collateral
Custodian, on behalf of the Secured Parties, maintain accurate records
pertaining to each Collateral Obligation to enable it to comply with the terms
and conditions of this Agreement, and maintain a current inventory thereof;

 

(ii)                 implement policies and procedures consistent with the
requirements of this Agreement so that the integrity and physical possession of
such Collateral Obligation Files will be maintained; and

 

(iii)              take all other actions, in accordance with the Servicing
Standard, in connection with maintaining custody of such Collateral Obligation
Files on behalf of the Collateral Agent.

 

Acting as custodian of the Collateral Obligation Files pursuant to this
Section 18.5, the Services Provider agrees that it does not and will not have or
assert any beneficial ownership interest in the Collateral Obligations or the
Collateral Obligation Files.

 

Section 18.6                             Examination of Collateral Obligation
Files.  Upon reasonable prior written notice to the Collateral Custodian, the
Borrower, the Services Provider and their agents,

 

153

--------------------------------------------------------------------------------



 

accountants, attorneys and auditors will be permitted during normal business
hours to examine and make copies of the Collateral Obligation Files, documents,
records and other papers in the possession of or under the control of the
Collateral Custodian relating to any or all of the Collateral Obligations. 
Prior to the occurrence of an Unmatured Facility Termination Event, a Facility
Termination Event, an Unmatured Services Provider Event of Default or a Services
Provider Event of Default, upon the request of the Facility Agent and at the
cost and expense of the Borrower, the Collateral Custodian shall promptly
provide the Facility Agent with the Collateral Obligation Files or copies, as
designated by the Facility Agent, subject to any applicable cap on costs and
expenses, the Collateral Custodian shall promptly provide the Facility Agent
with the Collateral Obligation Files or copies, as designated by the Facility
Agent; provided, the Collateral Custodian shall not be required to provide such
copies if it does not receive adequate assurance of payment.

 

Section 18.7                             Lost Note Affidavit.  In the event that
the Collateral Custodian fails to produce any original promissory note delivered
to it related to a Collateral Obligation that was in its possession pursuant to
Section 10.21 within five (5) Business Days after required or requested by the
Facility Agent and provided that (a) the Collateral Custodian previously
certified in writing to the Facility Agent that it had received such original
promissory note and (b) such original promissory note is not outstanding
pursuant to a Request for Release and Receipt, then the Collateral Custodian
shall with respect to any missing original promissory note, promptly deliver to
the Facility Agent upon request a lost note affidavit.

 

Section 18.8                             Transmission of Collateral Obligation
Files.  Written instructions as to the method of shipment and shipper(s) the
Collateral Custodian is directed to utilize in connection with the transmission
of Collateral Obligation Files in the performance of the Collateral Custodian’s
duties hereunder shall be delivered by the Borrower or the Services Provider to
the Collateral Custodian prior to any shipment of any Collateral Obligation
Files hereunder.  In the event the Collateral Custodian does not receive such
written instruction from the Borrower or the Services Provider, the Collateral
Custodian shall be authorized and indemnified as provided herein to utilize a
nationally recognized courier service.  The Services Provider shall arrange for
the provision of such services at its sole cost and expense (or, at the
Collateral Custodian’s option, reimburse the Collateral Custodian for all costs
and expenses incurred by the Collateral Custodian consistent with such
instructions) and shall maintain such insurance against loss or damage to the
Collateral Obligation Files as the Services Provider deems appropriate.

 

Section 18.9                             Merger or Consolidation.  Any Person
(i) into which the Collateral Custodian may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Collateral Custodian
shall be a party, or (iii) that may succeed to the properties and assets of the
Collateral Custodian substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Custodian hereunder, shall be the successor to the Collateral
Custodian under this Agreement without further act of any of the parties to this
Agreement.

 

Section 18.10                      Collateral Custodian Compensation.  As
compensation for its Collateral Custodian activities hereunder, the Collateral
Custodian shall be entitled to its fees and expenses from the Borrower as set
forth in the Collateral Custodian Fee Letter and any other accrued and unpaid
fees, expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity

 

154

--------------------------------------------------------------------------------



 

amounts payable by the Borrower or the Services Provider, or both but without
duplication, to the Collateral Custodian (including Indemnified Amounts under
Article XVI) under the Transaction Documents (collectively, the “Collateral
Custodian Fees and Expenses”).  The Borrower agrees to reimburse the Collateral
Custodian in accordance with the provisions of Section 8.3(a) for all reasonable
expenses, disbursements and advances incurred or made by the Collateral
Custodian in accordance with any provision of this Agreement or the other
Transaction Documents or in the enforcement of any provision hereof or in the
other Transaction Documents.  The Collateral Custodian’s entitlement to receive
fees (other than any previously accrued and unpaid fees) shall cease on the
earlier to occur of: (i) its removal or resignation as Collateral Custodian and
appointment and acceptance by the successor Collateral Custodian pursuant to
Section 18.11 and the Collateral Custodian has ceased to hold any Collateral
Obligation Files or (ii) the termination of this Agreement.

 

Section 18.11                      Removal or Resignation of Collateral
Custodian.  (a)  After the expiration of the 180-day period commencing on the
date hereof, the Collateral Custodian may at any time resign and terminate its
obligations under this Agreement upon at least 30 days’ prior written notice to
the Services Provider, the Borrower and the Facility Agent and each Agent;
provided, that no resignation or removal of the Collateral Custodian will be
permitted unless a successor Collateral Custodian has been appointed which
successor Collateral Custodian, so long as no Unmatured Services Provider Event
of Default, Services Provider Event of Default, Unmatured Facility Termination
Event or Facility Termination Event has occurred and is continuing, is
reasonably acceptable to the Services Provider.  Promptly after receipt of
notice of the Collateral Custodian’s resignation, the Facility Agent shall
promptly appoint a successor Collateral Custodian by written instrument, in
duplicate, copies of which instrument shall be delivered to the Borrower, the
Services Provider, each Agent, the resigning Collateral Custodian and to the
successor Collateral Custodian.

 

(b)                                 The Facility Agent upon at least 30 days’
prior written notice to the Collateral Custodian and each Agent, may remove and
discharge the Collateral Custodian or any successor Collateral Custodian
thereafter appointed from the performance of its duties under this Agreement
with or without cause.  Promptly after giving notice of removal of the
Collateral Custodian, the Facility Agent shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Collateral Custodian; provided
that, so long as no Services Provider Event of Default or Facility Termination
Event has occurred and is continuing (x) any successor Collateral Custodian so
appointed by the Facility Agent shall be reasonably acceptable to the Borrower
and (y) the Borrower’s consent shall be required in connection with the Facility
Agent’s removal of the Collateral Custodian without cause unless any litigation
has commenced between the Facility Agent and the Collateral Custodian.  Any such
appointment shall be accomplished by written instrument and one original
counterpart of such instrument of appointment shall be delivered to the
Collateral Custodian and the successor Collateral Custodian, with a copy
delivered to the Borrower and the Services Provider.

 

(c)                                  In the event of any such resignation or
removal, the Collateral Custodian shall, no later than five (5) Business Days
after receipt of notice of the successor Collateral Custodian, transfer to the
successor Collateral Custodian, as directed in writing by the Facility Agent,
all the Collateral Obligation Files being administered under this Agreement. 
The cost of the shipment of Collateral Obligation Files arising out of the

 

155

--------------------------------------------------------------------------------



 

resignation of the Collateral Custodian pursuant to Section 18.11(a), or the
termination for cause of the Collateral Custodian pursuant to Section 18.11(b),
shall be at the expense of the Collateral Custodian.  Any cost of shipment
arising out of the removal or discharge of the Collateral Custodian without
cause pursuant to Section 18.11(b) shall be at the expense of the Borrower.

 

(d)                                 For the avoidance of doubt, the Collateral
Custodian shall be entitled to receive, as and when such amounts are payable in
accordance with this Agreement, any Collateral Custodian Fees accrued through
the effective date of its resignation or removal pursuant to and in accordance
with this Section 18.11.

 

Section 18.12                      Limitations on Liability.  (a)  The
Collateral Custodian may conclusively rely on and shall be fully protected in
acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties.  The
Collateral Custodian shall not be bound to make any investigation into the facts
or matters stated in any such certificate, instrument, opinion, notice, letter,
telegram or other document; provided, however, that, if the form thereof is
prescribed by this Agreement, the Collateral Custodian shall examine the same to
determine whether it conforms on its face to the requirements hereof.  The
Collateral Custodian may rely conclusively on and shall be fully protected in
acting upon (a) the written instructions of any designated officer of the
Facility Agent or (b) the verbal instructions of the Facility Agent, and no
party shall have any right of action whatsoever against the Collateral Custodian
as a result of the Collateral Custodian acting or (where so instructed)
refraining from acting hereunder in accordance with the instructions of the
Facility Agent.

 

(b)                                 The Collateral Custodian may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  Neither the Collateral Custodian nor any of
its directors, officers, agents, or employees shall be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
negligent performance or omission of its duties and in the case of the negligent
performance of its duties in taking and retaining custody of the Collateral
Obligation Files; provided that, the Collateral Custodian hereby agrees that any
failure of the Collateral Custodian to produce an original promissory note
satisfying the conditions described in clauses (a) and (b) of Section 18.7 shall
constitute negligence.  The Collateral Custodian shall not be obligated to take
any legal action hereunder that might in its judgment involve any expense or
liability unless it has been furnished with an indemnity reasonably satisfactory
to it.

 

(d)                                 The Collateral Custodian makes no warranty
or representation and shall have no responsibility (except as expressly set
forth in this Agreement) as to the content, enforceability, completeness,
validity, sufficiency, value, genuineness, ownership or transferability of the
Collateral, and will not be required to and will not make any

 

156

--------------------------------------------------------------------------------



 

representations as to the validity or value (except as expressly set forth in
this Agreement) of any of the Collateral.

 

(e)                                  The Collateral Custodian shall have no
duties or responsibilities except such duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against the Collateral Custodian.  The duties,
obligations and responsibilities of the Collateral Custodian shall be determined
solely by the express provisions of this Agreement. No implied duties,
obligations or responsibilities shall be read into this Agreement against, or on
the part of, the Collateral Custodian. Any permissive right of the Collateral
Custodian to take any action hereunder shall not be construed as a duty.

 

(f)                                   The Collateral Custodian shall not be
required to expend or risk its own funds in the performance of its duties
hereunder.  In no event shall the Collateral Custodian be liable for any failure
or delay in the performance of its obligations hereunder because of
circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action (including any laws, ordinances, regulations) or the like that
delay, restrict or prohibit the providing of services by the Collateral
Custodian as contemplated by this Agreement.

 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral.

 

(h)                                 In case any reasonable question arises as to
its duties hereunder, the Collateral Custodian may, prior to the occurrence of a
Facility Termination Event or the Facility Termination Date, request
instructions from the Services Provider and may, after the occurrence of a
Facility Termination Event or the Facility Termination Date, request
instructions from the Facility Agent, and shall be entitled at all times to
refrain from taking any action unless it has received instructions from the
Services Provider or the Facility Agent, as applicable.  The Collateral
Custodian shall in all events have no liability, risk or cost for any action
taken pursuant to and in compliance with the instruction of the Facility Agent. 
In no event shall the Collateral Custodian be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Custodian has been advised
of the likelihood of such loss or damage and regardless of the form of action.

 

(i)                                     Beyond the safekeeping of the Collateral
Obligation Files in accordance with Article XVIII, the Collateral Custodian
shall not have any duty as to any Collateral in its possession or control or in
the possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto.  The Collateral Custodian shall not be liable or responsible for any
misconduct, negligence or loss or diminution in the value of any of the
Collateral, by reason of the act or omission of any carrier, forwarding agency
or other agent, attorney or bailee selected by the Collateral Custodian in good
faith and with due care hereunder.

 

157

--------------------------------------------------------------------------------



 

(j)                                    Each of the protections, reliances,
indemnities and immunities offered to the Collateral Agent in Section 11.7 and
Section 11.8 shall be afforded to the Collateral Custodian.

 

Section 18.13                      Collateral Custodian as Agent of Collateral
Agent.  The Collateral Custodian agrees that, with respect to any Collateral
Obligation File at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and custodian of the Collateral Agent,
for the benefit of the Secured Parties, for purposes of perfecting (to the
extent not otherwise perfected) the Collateral Agent’s security interest in the
Collateral and for the purpose of ensuring that such security interest is
entitled to first priority status under the UCC.  If the Collateral Custodian is
the same entity as the Collateral Agent, the Collateral Custodian shall be
entitled to the same rights and protections afforded to the Collateral Agent
hereunder.

 

[signature pages begin on next page]

 

158

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

ORCC FINANCING III LLC, as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------



 

 

OWL ROCK CAPITAL CORPORATION,
as Services Provider

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------



 

 

OWL ROCK CAPITAL CORPORATION,
as Equityholder

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------



 

 

STATE STREET BANK AND TRUST COMPANY,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------



 

 

CORTLAND CAPITAL MARKET SERVICES LLC,

 

as Collateral Custodian

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-5

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------



 

ANNEX A

 

ORCC FINANCING III LLC,
as Borrower

c/o Owl Rock Capital Partners

399 Park Avenue, Floor 38

New York, NY 10022

Attention:  Bryan Cole

Telephone:  212-419-3079

Email:  bryan@owlrock.com with copy to legal@owlrock.com

 

OWL ROCK CAPITAL CORPORATION

as Equityholder

c/o Owl Rock Capital Partners

399 Park Avenue, Floor 38

New York, NY 10022

Attention:  Bryan Cole

Telephone:  212-419-3079

Email:  bryan@owlrock.com with copy to legal@owlrock.com

 

OWL ROCK CAPITAL CORPORATION,
 as Services Provider

c/o Owl Rock Capital Partners

399 Park Avenue, Floor 38

New York, NY 10022

Attention:  Bryan Cole

Telephone:  212-419-3079

Email:  bryan@owlrock.com with copy to legal@owlrock.com

 

STATE STREET BANK AND TRUST COMPANY,
as Collateral Agent

 

1 Iron Street

Boston, MA 02210
Attention:  Scott Berry, VP, Structured Trust & Analytics
Telephone:  617-662-9840
Facsimile:  617-937-4370
Email:  scott.berry@statestreet.com

 

A-1

--------------------------------------------------------------------------------



 

CORTLAND CAPITAL MARKET SERVICES LLC,
as Collateral Custodian

 

225 W. Washington Street, 9th Floor

Chicago, Illinois 60606
Attention:  legal@cortlandglobal.com
Telephone:  312-564-5100
Facsimile:  312-376-0751
Email:  legal@cortlandglobal.com and DocCustody@cortlandglobal.com

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent

 

60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Facsimile No.: 212-797-5160

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as an Agent and as a Committed Lender

 

60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Facsimile No.: 212-797-5160

 

A-2

--------------------------------------------------------------------------------



 

Annex B

 

Lender

 

Commitment

 

Deutsche Bank AG, New York Branch

 

$

500,000,000

 

 

B-1

--------------------------------------------------------------------------------